

Title 24
USCTitle
24
Online@117-49
no
OLRC
2021-06-18T09:59:43
USCConverter 1.7.2

Title 24—HOSPITALS AND ASYLUMS
Current through 117-49



Chap.

Sec.

1.Navy Hospitals, Army and Navy Hospital, and Hospital Relief for Seamen and Others1

2.Soldiers’ and Airmen’s Home [Repealed]41

3.National Home for Disabled Volunteer Soldiers71

4.Saint Elizabeths Hospital161

5.Columbia Institution for the Deaf [Omitted]231

6.Freedmen’s Hospital [Omitted]261

7.National Cemeteries271

7A.Private and Commercial Cemeteries [Repealed]298

8.Gorgas Hospital301

9.Hospitalization of Mentally Ill Nationals Returned From Foreign Countries321

10.Armed Forces Retirement Home401


CHAPTER 1—NAVY HOSPITALS, ARMY AND NAVY HOSPITAL, AND HOSPITAL RELIEF FOR SEAMEN AND OTHERS



Sec.


1 to 5.Repealed.


6.Pension paid to fund for benefit of naval hospital.


6a.Disposition of amounts deducted from pensions.


7 to 12.Repealed.


13.Admission of cases for study.


14.Establishment of Navy hospitals.


14a.Annual appropriations for maintenance, operation, and improvement of naval hospitals.


15.Superintendence of Navy hospitals.


16.Allowance of rations to Navy hospitals.


16a.Additional personnel for patients of Department of Veterans Affairs in naval hospitals.


17.Government of Naval Asylum.


18.Rules and regulations for Army and Navy Hospital.


19.Tubercular hospital at Fort Bayard.


20.Discipline of patients at Army and Navy Hospital.


21 to 29a.Repealed.


30.Payments to donors of blood for persons undergoing treatment at Government expense.


31 to 33.Repealed.


34.Hospitalization of persons outside continental limits of United States; persons entitled; availability of other facilities; rate of charges; disposition of payments.


35.Limitation of medical, surgical or hospital services.


36.Repealed.


37.Manufacture of products by patients at naval hospitals; ownership of products.



§§ 1, 2. Repealed. July 1, 1944, ch. 373, title XIII, § 1313, 58 Stat. 714

Section 1, acts Mar. 3, 1875, ch. 156, § 3, 18 Stat. 485; Aug. 14, 1912, ch. 288, § 1, 37 Stat. 309, defined seamen. See section 201 of Title 42, The Public Health and Welfare.


Section 2, R.S. § 4801, provided for acceptance of gifts in aid of marine hospitals. See section 219 of Title 42.

Editorial Notes
Renumbering of Repealing ActTitle XIII, § 1313, formerly title VI, § 611, of act July 1, 1944, which repealed these sections, was renumbered title VII, § 711, by act Aug. 13, 1946, ch. 958, § 5, 60 Stat. 1049; § 713, by act Feb. 28, 1948, ch. 83, § 9(b), 62 Stat. 47; title VIII, § 813, by act July 30, 1956, ch. 779, § 3(b), 70 Stat. 721; title IX, § 913, by Pub. L. 88–581, § 4(b), Sept. 4, 1964, 78 Stat. 919; title X, § 1013, by Pub. L. 89–239, § 3(b), Oct. 6, 1965, 79 Stat. 931; title XI, § 1113, by Pub. L. 91–572, § 6(b), Dec. 24, 1970, 84 Stat. 1506; title XII, § 1213, by Pub. L. 92–294, § 3(b), May 16, 1972, 86 Stat. 137; title XIII, § 1313, by Pub. L. 93–154, § 2(b)(2), Nov. 16, 1973, 87 Stat. 604, and was repealed by Pub. L. 93–222, § 7(b), Dec. 29, 1973, 87 Stat. 936.



§§ 3 to 5. Repealed. June 15, 1943, ch. 125, § 3, 57 Stat. 153, eff. July 1, 1943

Section 3, R.S. §§ 1614, 4808, related to deduction from pay of seamen for Navy hospital fund.


Section 4, R.S. § 4809, related to fines on seamen appropriated for Navy hospitals.


Section 5, act June 7, 1900, ch. 859, 31 Stat. 697, related to forfeitures from desertion for naval hospital fund.



§ 6. Pension paid to fund for benefit of naval hospital
Whenever any officer, seaman, or marine entitled to a pension is admitted to a naval hospital, his pension, while he remains there, shall be deducted from his accounts and paid to the Secretary of the Navy for the benefit of the fund from which such hospital is maintained.
(R.S. § 4813; May 4, 1898, ch. 234, 30 Stat. 377; Mar. 3, 1899, ch. 421, 30 Stat. 1027; June 30, 1914, ch. 130, 38 Stat. 398.)

Editorial Notes
Codification
R.S. § 4813 derived from act Feb. 26, 1811, ch. 26, § 5, 2 Stat. 650.



§ 6a. Disposition of amounts deducted from pensions
Pensions of inmates of a naval hospital, required by law prior to July 1, 1943, to be deducted from the account of the pensioner and applied for the benefit of the fund from which such home or 11 So in original. The words “home or” probably should not appear. hospital is maintained, shall be deposited into the Treasury of the United States as miscellaneous receipts.
(June 15, 1943, ch. 125, § 3, 57 Stat. 153; Pub. L. 101–510, div. A, title XV, § 1533(c)(2), Nov. 5, 1990, 104 Stat. 1736.)

Editorial Notes
Amendments1990—Pub. L. 101–510 struck out “naval home or” before “naval hospital”.

Statutory Notes and Related Subsidiaries
Effective Date of 1990 AmendmentAmendment by Pub. L. 101–510 effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.

Effective DateAct June 15, 1943, ch. 125, § 3, 57 Stat. 153, provided that this section is effective July 1, 1943.



§§ 7 to 12. Repealed. July 1, 1944, ch. 373, title XIII, § 1313, 58 Stat. 714

Section 7, R.S. § 4806; acts Mar. 3, 1875, ch. 156, § 4, 18 Stat. 485; Aug. 14, 1912, ch. 288, § 1, 37 Stat. 309; July 26, 1916, ch. 256, 39 Stat. 390; 1939 Reorg. Plan No. I, §§ 201, 205(b), eff. July 1, 1939, 4 F.R. 2728, 2729, 53 Stat. 1424, 1425, provided for lease and sale of hospitals. See section 248 of Title 42, The Public Health and Welfare.


Section 8, acts Aug. 4, 1894, ch. 213, 28 Stat. 229; Jan. 28, 1915, ch. 20, § 2, 38 Stat. 801; July 30, 1937, ch. 545, § 2, 50 Stat. 548; 1939 Reorg. Plan No. I, §§ 201, 205(b), eff. July 1, 1939, 4 F.R. 2728, 2729, 53 Stat. 1424, 1425, provided for admission of Coast Guard personnel and their families to hospitals. See section 253 of Title 42. Act Jan. 28, 1915, ch. 20, § 2, 38 Stat. 801 was also repealed by act Aug. 4, 1949, ch. 393, § 20, 63 Stat. 561.


Section 9, act June 23, 1913, ch. 3, § 1, 38 Stat. 24, provided for hospital relief of officers and employees of the Public Health Service. See sections 249 and 253 of Title 42.


Section 10, act July 1, 1918, ch. 113, § 1, 40 Stat. 694, provided for hospital relief for officers and crews of the Fish and Wildlife Service. See section 249 of Title 42.


Section 11, acts Mar. 3, 1875, ch. 156, § 6, 18 Stat. 486; Aug. 14, 1912, ch. 288, § 1, 37 Stat. 309; 1939 Reorg. Plan No. I, §§ 201, 205(b), eff. July 1, 1939, 4 F.R. 2728, 2729, 53 Stat. 1424, 1425, provided for care of foreign seamen. See section 249 of Title 42.


Section 11a, R.S. § 4805; acts Mar. 3, 1875, ch. 156, § 6, 18 Stat. 486; 1939 Reorg. Plan No. I, §§ 201, 205(b), eff. July 1, 1939, 4 F.R. 2728, 2729, 53 Stat. 1424, 1425, provided that foreign vessels were liable for hospital charges for care of their seamen. See section 249 of Title 42.


Section 12, R.S. § 4804, provided for exclusion of employees on canal boats in coasting trade from hospital care. See section 249 of Title 42.

Editorial Notes
Renumbering of Repealing ActFor renumbering of act July 1, 1944, which repealed these sections, see note set out under sections 1, 2 of this title.



§ 13. Admission of cases for study
There may be admitted into marine hospitals for study persons with infectious or other diseases affecting the public health, and not to exceed ten cases in any one hospital at one time.
(June 5, 1920, ch. 235, § 1, 41 Stat. 884.)

§ 14. Establishment of Navy hospitals
The Secretary of the Navy shall procure at suitable places proper sites for Navy hospitals, and if the necessary buildings are not procured with the site, shall cause such to be erected, having due regard to economy, and giving preference to such plans as with most convenience and least cost will admit of subsequent additions, when the funds permit and circumstances require; and shall provide, at one of the establishments, a permanent asylum for disabled and decrepit Navy officers, seamen, and marines: Provided, That no sites shall be procured or hospital buildings erected or extensions to existing hospitals made unless authorized by Congress.
(R.S. § 4810; Mar. 4, 1913, ch. 148, 37 Stat. 902.)

Editorial Notes
Codification
R.S. § 4810 derived from acts Feb. 26, 1811, ch. 26, § 3, 2 Stat. 650; July 10, 1832, ch. 194, § 5, 4 Stat. 573.



§ 14a. Annual appropriations for maintenance, operation, and improvement of naval hospitals
Commencing with the fiscal year 1944, annual appropriations in such amounts as may be necessary are authorized from the general fund of the Treasury for the maintenance, operation, and improvement of naval hospitals.
(June 15, 1943, ch. 125, § 1(c), 57 Stat. 152.)

§ 15. Superintendence of Navy hospitals
The Secretary of the Navy shall have the general charge and superintendence of Navy hospitals.
(R.S. § 4807.)

Editorial Notes
Codification
R.S. § 4807 derived from acts Feb. 26, 1811, ch. 26, § 1, 2 Stat. 650; July 10, 1832, ch. 194, § 5, 4 Stat. 573.



§ 16. Allowance of rations to Navy hospitals
For every Navy officer, seaman, or marine admitted into a Navy hospital, the institution shall be allowed one ration per day during his continuance therein, to be deducted from the account of the United States with such officer, seaman, or marine.
(R.S. § 4812.)

Editorial Notes
Codification
R.S. § 4812 derived from act Feb. 26, 1811, ch. 26, § 5, 2 Stat. 650.



§ 16a. Additional personnel for patients of Department of Veterans Affairs in naval hospitals
On and after May 29, 1945, additional commissioned, warranted, appointed, enlisted, and civilian personnel of the Medical Department of the Navy, required for the care of patients of the Department of Veterans Affairs in naval hospitals, may be employed in addition to the numbers annually appropriated for.
(May 29, 1945, ch. 130, § 1, 59 Stat. 208; Pub. L. 102–54, § 13(i)(1), June 13, 1991, 105 Stat. 276.)

Editorial Notes
Codification
Section is from act May 29, 1945, popularly known as the Naval Appropriation Act, 1946.

Amendments1991—Pub. L. 102–54 substituted “Department of Veterans Affairs” for “United States Veterans’ Administration”.

Statutory Notes and Related Subsidiaries
Similar ProvisionsSimilar provisions were contained in the following prior appropriation acts:
June 22, 1944, ch. 269, § 1, 58 Stat. 308.
June 26, 1943, ch. 147, § 101, 57 Stat. 204.



§ 17. Government of Naval Asylum
The asylum for disabled and decrepit Navy officers, seamen, and marines shall be governed in accordance with the rules and regulations prescribed by the Secretary of the Navy.
(R.S. § 4811.)

Editorial Notes
Codification
R.S. § 4811 derived from act Feb. 26, 1811, ch. 26, § 4, 2 Stat. 650.



§ 18. Rules and regulations for Army and Navy Hospital
The Army and Navy General Hospital at Hot Springs, Arkansas, shall be subject to such rules, regulations, and restrictions as shall be provided by the President of the United States and shall remain under the jurisdiction and control of the Department of the Army.
(June 30, 1882, ch. 254, § 1, 22 Stat. 121; June 18, 1930, ch. 525, § 2, 46 Stat. 781; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501.)

Editorial Notes
Amendments1930—Act June 18, 1930, provided that the hospital was to be subject to the jurisdiction and control of the Department of War.

Statutory Notes and Related Subsidiaries

Change of Name
Department of War designated Department of the Army and title of Secretary of War changed to Secretary of the Army by act July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501. Section 205(a) of act July 26, 1947, was repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641. Section 1 of act Aug. 10, 1956 enacted “Title 10, Armed Forces”, which in sections 3010 to 3013 continued Department of the Army under administrative supervision of Secretary of the Army.

Executive Documents

Ex. Ord. No. 10272. Delegation of Authority to the Secretary of the Army
Ex. Ord. No. 10272, July 10, 1951, 16 F.R. 6711, provided:
By virtue of the authority vested in me by section 1 of the act of August 8, 1950, c. 646, 64 Stat. 419 [section 301 of Title 3 The President], and as President of the United States, it is hereby ordered that the Secretary of the Army be, and he is hereby, designated and empowered to exercise the authority vested in the President by section 1 of the act of June 30, 1882, 22 Stat. 117, 121, as amended [this section], to provide rules, regulations, and restrictions with respect to the Army and Navy hospital at Hot Springs, Arkansas: Provided, That the rules, regulations, and restrictions prescribed under the authority of this order shall, so far as feasible, be uniform with those obtaining with respect to other hospitals under the jurisdiction of the Department of the Army, and that those prescribed by the Executive order of August 25, 1892, as amended by Executive Order No. 6885 of October 23, 1934, shall continue in force and effect until amended, modified, or revoked by the Secretary of the Army in action taken pursuant to this order.

Harry S. Truman.






§ 19. Tubercular hospital at Fort Bayard
The hospital at Fort Bayard, New Mexico, for the treatment of tuberculosis, shall be opened to the treatment of the officers and men of the Navy and Marine Corps.
(Mar. 2, 1907, ch. 2511, 34 Stat. 1172.)

§ 20. Discipline of patients at Army and Navy Hospital
All persons admitted to treatment in the Army and Navy General Hospital at Hot Springs, Arkansas, shall, while patients in said hospital, be subject to the rules and articles for the government of the armies of the United States.
(Mar. 3, 1909, ch. 252, 35 Stat. 748.)

Statutory Notes and Related Subsidiaries
RepealsAct July 1, 1944, ch. 373, title XIII, § 1313, 58 Stat. 714, as amended and renumbered by acts Aug. 13, 1946, ch. 958, § 5, 60 Stat. 1049; Feb. 28, 1948, ch. 83, § 9(b), 62 Stat. 47; July 30, 1956, ch. 779, § 3(b), 70 Stat. 721; Pub. L. 88–581, § 4(b), Sept. 4, 1964, 78 Stat. 919; Pub. L. 89–239, § 3(b), Oct. 6, 1965, 79 Stat. 931; Pub. L. 91–572, § 6(b), Dec. 24, 1970, 84 Stat. 1506; Pub. L. 92–294, § 3(b), May 16, 1972, 86 Stat. 137; repealed act Mar. 3, 1919, ch. 98, § 3, 40 Stat. 1303, formerly cited as a credit to this section, which transferred lands and buildings from the War Department to the Treasury Department for the use of the Public Health Service.



§ 21. Repealed. June 12, 1948, ch. 450, § 4, 62 Stat. 380

Section, act May 12, 1917, ch. 12, 40 Stat. 58, related to limitation on cost of Army hospital buildings.



§§ 21a to 25. Repealed. Pub. L. 101–510, div. A, title XV, § 1532(a), Nov. 5, 1990, 104 Stat. 1732

Section 21a, act Aug. 2, 1946, ch. 756, § 11, 60 Stat. 854, related to maintenance and operation of Naval Home.


Section 21b, act June 26, 1934, ch. 756, § 9, 48 Stat. 1229, abolished Navy Pension Fund and authorized appropriations for maintenance, operation, and improvement of Naval Home.


Section 22, act June 30, 1914, ch. 130, 38 Stat. 398, related to disposition of moneys of deceased inmates of Naval Home.


Section 23, act June 30, 1914, ch. 130, 38 Stat. 398, related to disposition of pensions of beneficiaries in Naval Home.


Section 24, act Mar. 4, 1917, ch. 180, 39 Stat. 1175, provided that moneys derived from certain sales and rentals be turned into naval pension fund.


Section 25, act Aug. 22, 1912, ch. 335, 37 Stat. 334, related to employment of beneficiaries in service of Naval Home.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.



§§ 26 to 28. Repealed. July 1, 1944, ch. 373, title XIII, § 1313, 58 Stat. 714

Section 26, acts Mar. 3, 1919, ch. 98, § 1, 40 Stat. 1302; Aug. 9, 1921, ch. 57, § 7, 42 Stat. 149; July 3, 1930, ch. 863, § 1, 46 Stat. 1016, provided for additional hospital and sanatorium facilities. See sections 249, 251, and 253 of Title 42, The Public Health and Welfare, and section 763c of Title 33, Navigation and Navigable Waters.


Section 26a, R.S. § 4803; acts June 26, 1884, ch. 121, § 15, 23 Stat. 57; Mar. 3, 1905, ch. 1484, § 1, 33 Stat. 1217; Aug. 14, 1912, ch. 288, § 1, 37 Stat. 309; 1939 Reorg. Plan No. I, §§ 201, 205(b), eff. July 1, 1939, 4 F.R. 2728, 2729, 53 Stat. 1424, 1425, provided for use of certain funds for the relief of sick and disabled seamen. See section 249 of Title 42, The Public Health and Welfare.


Section 27, act Mar. 3, 1919, ch. 98, § 2, 40 Stat. 1302, provided for transfer of hospitals to Treasury Department for the Public Health Service. See section 248 of Title 42.


Section 28, acts Mar. 3, 1919, ch. 98, § 3, 40 Stat. 1303; Mar. 4, 1921, ch. 156, 41 Stat. 1365, provided for transfer of property and equipment by Secretary of War to the Treasury Department for use of the Public Health Service.

Editorial Notes
Renumbering of Repealing ActFor renumbering of act July 1, 1944, which repealed these sections, see note set out under sections 1, 2 of this title.



§§ 29, 29a. Repealed. Oct. 31, 1951, ch. 654, § 1(45), 65 Stat. 703

Section 29, acts Mar. 15, 1920, ch. 100, § 1, 41 Stat. 530; Mar. 4, 1921, ch. 156, 41 Stat. 1365, related to disposal of surplus material for the Public Health Service.


Section 29a, acts Mar. 15, 1920, ch. 100, § 4, 41 Stat. 531; Mar. 4, 1921, ch. 156, 41 Stat. 1365, related to charges incurred in the disposal of surplus material.



§ 30. Payments to donors of blood for persons undergoing treatment at Government expense
Any person, whether or not in the employ of the United States, who shall furnish blood from his or her veins for transfusion into the veins of a person entitled to and undergoing treatment at Government expense, whether in a Federal hospital or institution or in a civilian hospital or institution, or who shall furnish blood for blood banks or for other scientific and research purposes in connection with the care of any person entitled to treatment at Government expense, shall be entitled to be paid therefor such reasonable sum, not to exceed $50, for each blood withdrawal as may be determined by the head of the department or independent agency concerned, from public funds available to such department or independent agency for medical and hospital supplies: Provided, That no payment shall be made under this authority to any person for blood withdrawn for the benefit of the person from whom it is withdrawn.
(Feb. 9, 1927, ch. 91, 44 Stat. 1066; June 2, 1939, ch. 173, 53 Stat. 803; July 30, 1941, ch. 332, 55 Stat. 609.)

Editorial Notes
Amendments1941—Act July 30, 1941, struck out requirement that donor had to be in the Military Establishment or a Government employee and that patient had to be in a Government hospital to have donor qualify for payment.
1939—Act June 2, 1939, included the furnishing of blood by employees of the United States Government.



§ 31. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, act Jan. 19, 1929, ch. 85, 45 Stat. 1090, related to care of naval patients in other Government hospitals where naval hospital facilities are not available. See section 6201 of Title 10, Armed Forces.



§§ 32, 33. Repealed. June 7, 1956, ch. 374, § 306(2), 70 Stat. 254

Section 32, act May 10, 1943, ch. 95, § 2, 57 Stat. 80, authorized hospitalization of dependents of naval and Marine Corps personnel. See section 1071 et seq. of Title 10, Armed Forces.


Section 33, act May 10, 1943, ch. 95, § 3, 57 Stat. 81, defined “dependents” and “children”. See section 1071 et seq. of Title 10.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective six months after June 7, 1956, see section 307 of act June 7, 1956, ch. 374, 70 Stat. 254.

Repeal of AppropriationsAct May 10, 1943, ch. 95, § 1, 57 Stat. 80, formerly set out as a note under section 32 of this title, which appropriated funds for the purpose of expanding facilities for the hospitalization of dependents of the Navy and Marine Corps, was also repealed by act June 7, 1956.



§ 34. Hospitalization of persons outside continental limits of United States; persons entitled; availability of other facilities; rate of charges; disposition of payments
In addition to those persons, including the dependents of naval and Marine Corps personnel, now authorized to receive hospitalization at naval hospitals, hospitalization and dispensary service may be provided at naval hospitals and dispensaries outside of the continental limits of the United States and in Alaska, to the officers and employees of any department or agency of the Federal Government, to employees of a contractor with the United States or his subcontractor, to the dependents of such persons, and in emergencies to such other persons as the Secretary of the Navy may prescribe: Provided, That such hospitalization and dispensary service to other than the dependents of naval and Marine Corps personnel shall be permitted only where facilities are not otherwise available in reasonably accessible and appropriate non-Federal hospitals. The charge for hospitalization or dispensary service for persons other than dependents of naval and Marine Corps personnel as specified in this section shall be at such rates as the President shall from time to time prescribe, and shall be deposited as provided in section 32 11 See References in Text note below. of this title.
(May 10, 1943, ch. 95, § 4, 57 Stat. 81.)

Editorial Notes

References in TextSection 32 of this title, referred to in text, was repealed by act June 7, 1956, ch. 374, § 306(2), 70 Stat. 254. See section 1071 et seq. of Title 10, Armed Forces.

Executive Documents

Delegation of Functions
Authority of President under this section to prescribe from time to time uniform rates of charges for hospitalization and dispensary services delegated to Secretary of Defense, provided, that authority hereby delegated may not be redelegated to any officer in Department of the Navy, Department of the Air Force, or Department of the Army, see Ex. Ord. No. 11609, § 5, July 22, 1971, 36 F.R. 13747, set out as a note under section 301 of Title 3, The President.


Executive Order No. 11116
Ex. Ord. No. 11116, Aug. 5, 1963, 28 F.R. 8075, as amended by Ex. Ord. No. 11230, June 28, 1965, 30 F.R. 8447, which provided rates of charges for hospitalization and dispensary services, was revoked by Ex. Ord. No. 12553, Feb. 25, 1986, 51 F.R. 7237.



§ 35. Limitation of medical, surgical or hospital services
Hospitalization of the dependents of naval and Marine Corps personnel and of the persons outside the naval service mentioned in section 34 of this title shall be furnished only for acute medical and surgical conditions, exclusive of nervous, mental, or contagious diseases or those requiring domiciliary care. Routine dental care, other than dental prosthesis and orthodontia, may be furnished to such persons who are outside the naval service under the same conditions as are prescribed in section 34 of this title for hospital and dispensary care for such persons.
(May 10, 1943, ch. 95, § 5, 57 Stat. 81; Pub. L. 99–251, title III, § 304, Feb. 27, 1986, 100 Stat. 26.)

Editorial Notes
Amendments1986—Pub. L. 99–251 amended second sentence generally. Prior to amendment, second sentence read as follows: “Dental treatment shall be administered only as an adjunct to inpatient hospital care and shall not include dental prosthesis or orthodontia.”

Statutory Notes and Related Subsidiaries
Partial Repeal; Effective DateAct June 7, 1956, ch. 374, § 306(2), 70 Stat. 254, repealed this section except insofar as it relates to persons outside the Naval Service mentioned in section 34 of this title. Section 307 of act June 7, 1956, ch. 374, 70 Stat. 254, provided that such repeal was effective six months after June 7, 1956.



§ 36. Repealed. June 7, 1956, ch. 374, § 306(2), 70 Stat. 254

Section, act May 10, 1943, ch. 95, § 6, 57 Stat. 41, made sections 32 to 36 of this title applicable to dependents of personnel of the Coast Guard.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective six months after June 7, 1956, see section 307 of act June 7, 1956, ch. 374, 70 Stat. 254.



§ 37. Manufacture of products by patients at naval hospitals; ownership of products
The Secretary of the Navy is authorized to furnish materials for the manufacture or production by patients of products incident to the convalescence and rehabilitation of such patients in naval hospitals and other naval medical facilities, and ownership thereof shall be vested in the patients manufacturing or producing such products, except that the ownership of items manufactured or produced specifically for the use of a naval hospital or other naval medical facility shall be vested in the Government and such items shall be accounted for and disposed of accordingly.
(Aug. 2, 1946, ch. 756, § 27, 60 Stat. 856.)

Statutory Notes and Related Subsidiaries

Delegation of Powers and Authority
Act Aug. 2, 1946, ch. 756, § 39, 60 Stat. 858, authorized Secretary of the Navy to delegate to such persons in Naval Establishment and to such extent as he may deem proper, with or without authority to make successive redelegations, authority conferred upon Secretary by this section, except authority to prescribe regulations. Such section 39 was repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641, less its applicability to this section and section 21a of this title.




CHAPTER 2—SOLDIERS’ AND AIRMEN’S HOME
§§ 41 to 43. Repealed. Pub. L. 101–510, div. A, title XV, § 1532(b)(1)–(3), Nov. 5, 1990, 104 Stat. 1733

Section 41, R.S. § 4815; Mar. 3, 1883, ch. 130, § 10, 22 Stat. 565; Mar. 4, 1909, ch. 299, § 1, 35 Stat. 1004; May 11, 1926, ch. 285, 44 Stat. 499; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, related to composition, powers, and duties of board of commissioners for the Soldiers’ Home.


Section 42, acts Mar. 4, 1909, ch. 299, § 1, 35 Stat. 1004; May 11, 1926, ch. 285, 44 Stat. 499; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, required president of board of commissioners to submit annual reports on Soldiers’ Home.


Section 43, R.S. § 4816; Mar. 3, 1883, ch. 130, § 7, 22 Stat. 565; June 6, 1972, Pub. L. 92–310, title II, § 228(a), 86 Stat. 207, related to appointment and removal of officers of Soldiers’ Home.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.

Authority for Exemption of Certain Physicians at Soldiers’ and Airmen’s Home From Reductions in Retired PayPub. L. 99–145, title XVI, § 1625, Nov. 8, 1985, 99 Stat. 778, which provided that the Governor of the United States Soldiers’ and Airmen’s Home could exempt, at any time, not more than two physicians employed by the Home from the restrictions in 5 U.S.C. 5332(a)–(c), if the Governor determined that such exemptions were necessary to recruit or retain well-qualified physicians for the Home, was repealed by Pub. L. 102–190, div. A, title X, § 1063(c), Dec. 5, 1991, 105 Stat. 1476.



§ 44. Repealed. Pub. L. 101–189, div. A, title III, § 347(1), Nov. 29, 1989, 103 Stat. 1422

Section, R.S. § 4818; Sept. 24, 1980, Pub. L. 96–357, § 7(a), 94 Stat. 1183, related to funds for support of the Soldiers’ and Airmen’s Home. See section 2772 of Title 10, Armed Forces.



§ 44a. Repealed. Pub. L. 94–454, § 2(b), Oct. 2, 1976, 90 Stat. 1518

Section, act Feb. 13, 1936, ch. 66, 49 Stat. 1137, related to pay deductions of enlisted men and warrant officers on active list of Regular Army, not to exceed 25 cents, to be credited to permanent fund of United States Soldiers’ Home [now United States Soldiers’ and Airmen’s Home] trust fund.



§ 44b. Repealed. Pub. L. 101–510, div. A, title XV, § 1532(b)(4), Nov. 5, 1990, 104 Stat. 1733

Section, Pub. L. 94–454, § 1, Oct. 2, 1976, 90 Stat. 1518, related to collection of fees from members of Soldiers’ Home.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.



§ 44c. Repealed. Pub. L. 101–189, div. A, title III, § 347(4), Nov. 29, 1989, 103 Stat. 1422

Section, Pub. L. 94–454, § 2(a), Oct. 2, 1976, 90 Stat. 1518, related to pay deductions from enlisted men and warrant officers. See section 1007(i) of Title 37, Pay and Allowances of the Uniformed Services.



§§ 45 to 46b. Repealed. Pub. L. 101–510, div. A, title XV, § 1532(b)(1), (2), (5), (6), Nov. 5, 1990, 104 Stat. 1733

Section 45, R.S. § 4819; June 12, 1906, ch. 3078, 34 Stat. 242; May 11, 1908, ch. 163, 35 Stat. 110; Nov. 29, 1989, Pub. L. 101–189, div. A, title III, § 347(1), 103 Stat. 1422, authorized commissioners to receive donations for benefit of Soldiers’ Home.


Section 46, acts Mar. 3, 1883, ch. 130, § 8, 22 Stat. 565; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501; Dec. 15, 1973, Pub. L. 93–185, 87 Stat. 712, related to investment and withdrawal of funds of Soldiers’ Home.


Section 46a, act Apr. 9, 1935, ch. 54, title II, 49 Stat. 147, related to deposit and expenditure of interest earned on funds of Soldiers’ Home.


Section 46b, act July 19, 1937, ch. 511, 50 Stat. 519, related to laws governing administration of funds appropriated from Soldiers’ Home Permanent Fund.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.



§ 47. Repealed. Pub. L. 101–189, div. A, title III, § 347(3), Nov. 29, 1989, 103 Stat. 1422

Section, acts Jan. 16, 1891, ch. 74, 26 Stat. 718; May 29, 1920, ch. 214, 41 Stat. 655, related to custodian of funds and transfer of funds for outdoor relief.



§§ 48 to 50. Repealed. Pub. L. 101–510, div. A, title XV, § 1532(b)(1), (2), Nov. 5, 1990, 104 Stat. 1733

Section 48, act Mar. 3, 1883, ch. 130, § 9, 22 Stat. 565, related to borrowing money on credit of Soldiers’ Home.


Section 49, R.S. §§ 4814, 4821, related to persons entitled to membership in and benefits of Soldiers’ Home.


Section 50, R.S. § 4822, related to persons excluded from benefits of Soldiers’ Home.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.



§§ 51 to 53. Repealed. Pub. L. 101–189, div. A, title III, § 347(1), (2), Nov. 29, 1989, 103 Stat. 1422

Section 51, R.S. § 4820, related to rights of pensioners and surrender of pensions while remaining in Home.


Section 52, acts Mar. 3, 1883, ch. 130, § 4, 22 Stat. 564; Aug. 17, 1912, ch. 301, § 1, 37 Stat. 312; July 3, 1930, ch. 863, § 1, 46 Stat. 1016; Nov. 8, 1985, Pub. L. 99–145, title XIII, § 1301(f), 99 Stat. 737, related to allotment of pensions and distribution upon death.


Section 53, R.S. § 4823, related to discharge from Home and return to military service.



§ 54. Repealed. Pub. L. 101–510, div. A, title XV, § 1532(b)(1), Nov. 5, 1990, 104 Stat. 1733

Section, R.S. § 4824, related to coverage of inmates by Articles of War. See section 801 et seq. of Title 10, Armed Forces.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.



§§ 55 to 57. Repealed. Pub. L. 101–189, div. A, title III, § 347(2), Nov. 29, 1989, 103 Stat. 1422

Section 55, act Mar. 3, 1883, ch. 130, § 5, 22 Stat. 565, related to uniform for inmates.


Section 56, act Mar, 3, 1883, ch. 130, § 6, 22 Stat. 565, related to outdoor relief to persons entitled to admission.


Section 57, act Mar. 3, 1883, ch. 130, § 3, 22 Stat. 564, related to limitation of expenditures and purchase of supplies.



§ 58. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, acts June 4, 1897, ch. 2, § 1, 30 Stat. 54; June 28, 1950, ch. 383, title IV, § 402(d), 64 Stat. 272, provided for sale of medical and hospital supplies to the Soldiers’ Home [now United States Soldiers’ and Airmen’s Home] in the District of Columbia. See sections 4624 and 9624 of Title 10, Armed Forces.



§ 59. Repealed. Pub. L. 101–510, div. A, title XV, § 1532(b)(2), Nov. 5, 1990, 104 Stat. 1733

Section, acts Mar. 3, 1883, ch. 130, § 1, 22 Stat. 564; July 26, 1947, ch. 343, title II, § 205(a), 61 Stat. 501, related to annual report of board of commissioners of Soldiers’ Home.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of this title.



§ 60. Repealed. Pub. L. 101–189, div. A, title III, § 347(2), Nov. 29, 1989, 103 Stat. 1422

Section, acts Mar. 3, 1883, ch. 130, § 2, 22 Stat. 564; Jan. 27, 1948, ch. 35, 62 Stat. 5, related to inspection and report by Inspector General of the Army.




CHAPTER 3—NATIONAL HOME FOR DISABLED VOLUNTEER SOLDIERS




SUBCHAPTER I—ESTABLISHMENT AND MANAGEMENT


Sec.


71 to 84.Repealed or Omitted.



SUBCHAPTER II—OFFICERS AND EMPLOYEES


91 to 97.Repealed or Omitted.



SUBCHAPTER III—FUNDS AND ACCOUNTS


111 to 123.Repealed.



SUBCHAPTER IV—BENEFICIARIES AND PENSIONS


131 to 139.Repealed or Omitted.



SUBCHAPTER V—BATTLE MOUNTAIN SANITARIUM RESERVE


151.Battle Mountain Sanitarium Reserve; establishment; rights to lands, not affected.


152.Name; control, rules and regulations.


153.Perfecting bona fide claims to lands; exchange of private lands.


154.Unlawful intrusion, or violation of rules and regulations.



SUBCHAPTER I—ESTABLISHMENT AND MANAGEMENT
§§ 71 to 77a. Repealed. Pub. L. 85–857, § 14(1), (6), (9), (16), (35), (59), Sept. 2, 1958, 72 Stat. 1268, 1269, 1271, 1272

Section 71, R.S. § 4825, related to organization of National Home for Disabled Volunteer Soldiers.


Section 72, act July 1, 1916, ch. 209, § 1, 39 Stat. 297, provided that headquarters of National Home for Disabled Volunteer Soldiers should be established and maintained at National Military Home, Ohio.


Section 73, R.S. § 4826; act June 7, 1924, ch. 291, title II, 43 Stat. 518, provided for election of civilian managers of National Home for Disabled Volunteer Soldiers.


Acts Mar. 2, 1887, ch. 316, § 4, 24 Stat. 44; Mar. 3, 1891, No. 21, 26 Stat. 117; June 23, 1913, ch. 3, § 1, 38 Stat. 43; Oct. 19, 1914, No. 49, 38 Stat. 780, which were set out in a note under section 73 of this title, related to number of citizen managers of National Home for Disabled Volunteer Soldiers, prior to repeal by Pub. L. 85–857, § 14(8), (13), (31), (33), Sept. 2, 1958, 72 Stat. 1269, 1270.


Section 74, R.S. § 4827; act June 7, 1924, ch. 291, title II, 43 Stat. 518, provided for election of officers of Board of Managers of National Home for Disabled Volunteer Soldiers.


Section 75, act Aug. 18, 1894, ch. 301, § 1, 28 Stat. 412, related to expenses and salaries of managers and officers of National Home for Disabled Volunteer Soldiers.


Section 76, R.S. § 4834; acts Mar. 3, 1885, ch. 360, 23 Stat. 510; Mar. 3, 1887, ch. 362, 24 Stat. 539, prescribed duties of Board of Managers of National Home for Disabled Volunteer Soldiers.


Section 77, R.S. § 4830, related to sites for military homes and to the purchase and erection of buildings.


Section 77a, act Feb. 20, 1929, ch. 272, § 1, 45 Stat. 1248, related to a site for a home at Dayton, Ohio.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.



§ 78. Repealed. Pub. L. 85–56, title XXII, § 2202(58), June 17, 1957, 71 Stat. 164

Section, act July 19, 1897, ch. 1, 30 Stat. 121, authorized Board of Managers of National Home for Disabled Volunteer Soldiers to condemn land for domiciliary purposes.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1958, see section 2301 of Pub. L. 85–56, title XXIII, June 17, 1957, 71 Stat. 172.



§ 79. Omitted
Editorial Notes
Codification
Section, act Mar. 3, 1901, ch. 853, § 1, 31 Stat. 1175, ceded jurisdiction over certain property in the States of Wisconsin and Kansas to the respective States.



§§ 80 to 82. Repealed. Pub. L. 85–857, § 14(3), (18), (19), Sept. 2, 1958, 72 Stat. 1268, 1270

Section 80, act Mar. 3, 1879, ch. 182, § 1, 20 Stat. 390, related to purchase of supplies and expenditures for new buildings.


Section 81, act July 1, 1898, ch. 546, § 1, 30 Stat. 640, related to purchase, shipment, and distribution of supplies for National Home for Disabled Volunteer Soldiers.


Section 82, act June 11, 1896, ch. 420, § 1, 29 Stat. 445, authorized sale of medical and hospital supplies by Medical Department of Army to National Home for Disabled Volunteer Soldiers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.



§ 83. Repealed. Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641

Section, acts Feb. 8, 1889, ch. 116, 25 Stat. 657; May 26, 1900, ch. 586, 31 Stat. 216, authorized issuance of obsolete cannon or ordnance. See sections 4686 and 9686 of Title 10, Armed Forces.



§ 84. Repealed. Pub. L. 85–857, § 14(16), Sept. 2, 1958, 72 Stat. 1269

Section, act Aug. 18, 1894, ch. 301, § 1, 28 Stat. 412, related to an annual inspection of National Home for Disabled Volunteer Soldiers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.




SUBCHAPTER II—OFFICERS AND EMPLOYEES
§ 91. Repealed. Pub. L. 85–857, § 14(1), Sept. 2, 1958, 72 Stat. 1268

Section, R.S. § 4829; acts Apr. 11, 1892, ch. 40, 27 Stat. 15; Feb. 9, 1897, ch. 205, 29 Stat. 517, provided for officers of National Home for Disabled Volunteer Soldiers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.



§ 92. Repealed. Pub. L. 85–56, title XXII, § 2202(66), June 17, 1957, 71 Stat. 162

Section, act June 28, 1902, ch. 1301, § 1, 32 Stat. 472, prescribed qualifications of officers of National Home for Disabled Volunteer Soldiers, and officers under Board of Managers thereof.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1958, see section 2301 of Pub. L. 85–56, title XXIII, June 17, 1957, 71 Stat. 172.



§§ 93 to 96. Repealed. Pub. L. 85–857, § 14(16), (23), (25), Sept. 2, 1958, 72 Stat. 1269, 1270

Section 93, act Aug. 18, 1894, ch. 301, § 1, 28 Stat. 412, required classification and provided for compensation of officers and employees of National Home for Disabled Volunteer Soldiers.


Section 94, act Aug. 18, 1894, ch. 301, § 1, 28 Stat. 412, related to bonds of general treasurer and treasurers of branch homes.


Section 95, act June 6, 1900, ch. 791, § 1, 31 Stat. 636, related to performance of duties of general treasurer by assistant general treasurer and assistant inspector general.


Act July 1, 1898, ch. 546, 30 Stat. 597, which was set out as a note under section 95 of this title, authorized appointment of a clerk to perform duties of general treasurer in his absence, and was repealed by Pub. L. 85–857, § 14(20), Sept. 2, 1958, 72 Stat. 1270.


Section 96, act Mar. 3, 1901, ch. 853, § 1, 31 Stat. 1178, provided for designation of an officer to act in absence of treasurer or quartermaster at any of branch homes of National Home for Disabled Volunteer Soldiers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.



§ 97. Omitted
Editorial Notes
Codification
Section, act Mar. 3, 1887, ch. 362, 24 Stat. 540, related to compensation and expenses of officers and employees, and was omitted because of dissolution of National Home for Disabled Volunteer Soldiers.




SUBCHAPTER III—FUNDS AND ACCOUNTS
§§ 111 to 123. Repealed. Pub. L. 85–857, § 14(1), (2), (7), (9), (14)–(16), (22), (25), (27), (34), (46), Sept. 2, 1958, 72 Stat. 1268–1271

Section 111, R.S. § 4831; act Mar. 3, 1875, ch. 129, § 1, 18 Stat. 359, authorized Board of Managers of National Home for Disabled Volunteer Soldiers to receive donations of money or property.


Section 112, act Aug. 18, 1894, ch. 301, § 1, 28 Stat. 412, related to receipts from sales of subsistence stores or other property of National Home for Disabled Volunteer Soldiers.


Section 113, act Mar. 2, 1923, ch. 178, title II, 42 Stat. 1424, related to use of moneys allotted for support of World War veterans.


Acts June 30, 1922, ch. 253, title II, 42 Stat. 763; Mar. 2, 1923, ch. 178, title II, 42 Stat. 1424, which were set out in notes under section 113 of this title, related to use of moneys allotted for support of World War veterans, and were repealed by Pub. L. 85–857, § 14(44), (46), Sept. 2, 1958, 72 Stat. 1271.


Section 114, act June 6, 1900, ch. 785, § 1, 31 Stat. 294, related to availability of appropriations for construction of buildings at any of branches of National Home for Disabled Volunteer Soldiers.


Section 115, act Mar. 3, 1903, ch. 1007, § 1, 32 Stat. 1137, related to availability of appropriations for branch homes of National Home for Disabled Volunteer Soldiers.


Section 116, act Mar. 3, 1915, ch. 75, § 1, 38 Stat. 850, prohibited use of appropriations for repairs for construction of new buildings.


Section 117, act July 9, 1886, ch. 756, § 2, 24 Stat. 129, related to security for deposits of moneys pertaining to National Home for Disabled Volunteer Soldiers.


Section 118, act Mar. 3, 1893, ch. 210, § 1, 27 Stat. 653, related to supervision of accounts of volunteer soldiers’ homes.


Section 119, act Aug. 18, 1894, ch. 301, § 1, 28 Stat. 411, related to disbursements, accounts, supplies and to posthumous fund.


Section 120, acts Mar. 3, 1887, ch. 362, 24 Stat. 539; June 10, 1921, ch. 18, § 304, 42 Stat. 24, related to expenditures of National Home for Disabled Volunteer Soldiers.


Section 121, acts Mar. 3, 1901, ch. 853, § 1, 31 Stat. 1178; June 10, 1921, ch. 18, § 304, 42 Stat. 24, related to auditing and settlement of accounts of National Home for Disabled Volunteer Soldiers.


Section 122, act Mar. 3, 1875, ch. 129, § 1, 18 Stat. 359, related to employment of clerks, appropriations, estimates, requisitions, and accounts of National Home for Disabled Volunteer Soldiers.


Section 123, acts Aug. 5, 1892, ch. 380, § 1, 27 Stat. 384; June 10, 1921, ch. 18, § 304, 42 Stat. 24, required statement of expenses of Board of Managers of National Home for Disabled Volunteer Soldiers, to be included in annual budget.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.




SUBCHAPTER IV—BENEFICIARIES AND PENSIONS
§ 131. Repealed. Pub. L. 85–857, § 14(49), Sept. 2, 1958, 72 Stat. 1271

Section, acts June 7, 1924, ch. 291, title II, 43 Stat. 519; Mar. 26, 1928, ch. 245, 45 Stat. 366, enumerated persons who were entitled to benefits of National Home for Disabled Volunteer Soldiers.


Section 14(49)(A) of Pub. L. 85–857 provided in part that the amendment to the act of June 7, 1924, by act Mar. 26, 1928, was solely an amendment to the paragraph which began “The following persons” on page 519 of volume 43 of the United States Statutes at Large, which paragraph was classified to former section 131 of this title.


Acts May 26, 1900, ch. 586, 31 Stat. 217; Jan. 28, 1901, ch. 184, § 5, 31 Stat. 745; May 27, 1908, ch. 200, § 1, 35 Stat. 372; Mar. 4, 1909, ch. 209, § 1, 35 Stat. 212; Mar. 3, 1915, ch. 75, § 1, 38 Stat. 853; Oct. 6, 1917, ch. 79, § 1, 40 Stat. 368; June 5, 1920, ch. 235, § 1, 41 Stat. 905, which were set out in notes under section 131 of this title, were repealed by Pub. L. 85–857, § 14(21), (24), (30), (34), (36), (41), Sept. 2, 1958, 72 Stat. 1270, 1271.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.



§§ 131a, 131b. Omitted
Editorial Notes
Codification
Section 131a, act Feb. 20, 1929, ch. 272, § 2, 45 Stat. 1248, related to persons entitled to benefits of National Home for Disabled Volunteer Soldiers at Dayton, Ohio. See act July 3, 1939, ch. 863, §§ 1, 2, 5, 46 Stat. 1016, which dissolved the Home.
Section 131b, act Mar. 4, 1927, ch. 504, § 2, 44 Stat. 1421, related to persons entitled to benefits of National Home for Disabled Volunteer Soldiers at Marion, Indiana.



§ 132. Repealed. Pub. L. 85–56, title XXII, § 2202(100), June 17, 1957, 71 Stat. 166

Section, act June 5, 1920, ch. 235, § 1, 41 Stat. 905, authorized Board of Managers of National Home for Disabled Volunteer Soldiers to make rules governing assignment of classes eligible for domiciliary care.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1958, see section 2301 of Pub. L. 85–56, title XXIII, June 17, 1957, 71 Stat. 172.



§§ 133 to 135. Repealed. Pub. L. 85–857, § 14(1), (10), (12), (50), (52), (64), Sept. 2, 1958, 72 Stat. 1268, 1269, 1271, 1272

Section 133, R.S. § 4833; acts Aug. 23, 1894, ch. 316, § 1, 28 Stat. 492; May 29, 1928, ch. 901, § 1(123), 45 Stat. 995, authorized Board of Managers of National Home for Disabled Volunteer Soldiers to aid persons by outdoor relief, and provided for transfers from branch homes.


Section 134, acts Aug. 27, 1888, ch. 914, § 1, 25 Stat. 450; Mar. 2, 1889, ch. 411, 25 Stat. 975; Jan. 27, 1920, ch. 56, 41 Stat. 399; Feb. 12, 1925, ch. 225, 43 Stat. 933; Apr. 15, 1926, ch. 146, 44 Stat. 294; Feb. 23, 1927, ch. 167, 44 Stat. 1145; Dec. 22, 1927, ch. 5, § 1, 45 Stat. 39; Mar. 23, 1928, ch. 232, § 1, 45 Stat. 363; Feb. 28, 1929, ch. 366, 45 Stat. 1385; May 28, 1930, ch. 348, 46 Stat. 466; July 3, 1930, ch. 863, § 2, 46 Stat. 1016; Feb. 23, 1931, ch. 281, § 1, 46 Stat. 1375; June 30, 1932, ch. 330, § 1, 47 Stat. 472; Aug. 1, 1939, ch. 408, § 1, 53 Stat. 1145; Dec. 17, 1943, ch. 347, § 1, 57 Stat. 603; May 18, 1948, ch. 299, § 1, 62 Stat. 237; Sept. 23, 1950, ch. 1003, 64 Stat. 981; Aug. 21, 1954, ch. 782, § 1, 68 Stat. 757, related to aid to State or Territorial homes for disabled soldiers and sailors of United States.


Acts Aug. 1, 1939, ch. 408, § 2, 53 Stat. 1145; Dec. 17, 1943, ch. 347, § 2, 57 Stat. 603; May 18, 1948, ch. 299, § 2, 62 Stat. 237; Aug. 21, 1954, ch. 782, § 2, 68 Stat. 757, which were set out in a note under section 134 of this title, were repealed by Pub. L. 85–857, § 14(74), (85), (95), (106), Sept. 2, 1958, 72 Stat. 1272, 1273.


Section 135, act June 7, 1924, ch. 295, § 2, 43 Stat. 534, enumerated persons entitled to admission to hospital erected at Pacific branch of National Home for Disabled Volunteer Soldiers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.



§ 136. Repealed. Pub. L. 85–56, title XXII, § 2202(1), (85), June 17, 1957, 71 Stat. 162, 165

Section, acts June 25, 1910, ch. 384, §§ 1–11, 36 Stat. 736; Dec. 26, 1941, ch. 634, 55 Stat. 868, related to disposition of deceased veterans’ personal property. See section 8520 et seq. of Title 38, Veterans’ Benefits.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1958, see section 2301 of Pub. L. 85–56, title XXIII, June 17, 1957, 71 Stat. 172.



§ 137. Repealed. July 3, 1930, ch. 863, § 7, 46 Stat. 1018

Section, R.S. § 4835, related to application of Articles of War to inmates of National Home for Disabled Volunteer Soldiers.



§§ 138, 139. Repealed. Pub. L. 85–857, § 14(4), (5), (26), Sept. 2, 1958, 72 Stat. 1269, 1270

Section 138, acts Feb. 26, 1881, ch. 80, § 2, 21 Stat. 350; Aug. 7, 1882, ch. 433, § 1, 22 Stat. 322; Aug. 17, 1912, ch. 301, § 1, 37 Stat. 312, related to payment of pensions of inmates of National Home for Disabled Volunteer Soldiers.


Section 139, act July 1, 1902, ch. 1351, § 1, 32 Stat. 564, related to disposition of balance of pension money due deceased inmates of National Home for Disabled Volunteer Soldiers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1959, see section 2 of Pub. L. 85–857, set out as a note preceding Part I of Title 38, Veterans’ Benefits.




SUBCHAPTER V—BATTLE MOUNTAIN SANITARIUM RESERVE
§ 151. Battle Mountain Sanitarium Reserve; establishment; rights to lands, not affected
There are reserved from settlement, entry, sale, or other disposal all those certain tracts, pieces, or parcels of land lying and being situated in the State of South Dakota and within the boundaries particularly described as follows: Beginning at the southwest corner of section 18, township 7 south, range 6 east, Black Hills meridian; thence east to the southeast corner of said section 18; thence south to the southwest corner of the northwest quarter of section 20; thence east to the southeast corner of the northeast quarter of section 21; thence north to the northeast corner of the southeast quarter of section 9; thence west to the center of section 7; thence south to the southwest corner of the southeast quarter of section 7; thence west to the northwest corner of section 18; thence south to the place of beginning, all in township 7 south, range 6 east, Black Hills meridian, in Fall River County, South Dakota: Provided, That nothing herein contained shall be construed to affect any valid rights acquired in connection with any of the lands embraced within the limits of said reserve.
(Mar. 22, 1906, ch. 1127, § 1, 34 Stat. 83.)

§ 152. Name; control, rules and regulations
Said reserve shall be known as the Battle Mountain Sanitarium Reserve, and shall be under the exclusive control of the Secretary of Veterans Affairs in connection with the Battle Mountain Sanitarium at Hot Springs, South Dakota, whose duty it shall be to prescribe such rules and regulations and establish such service as the Secretary may consider necessary for the care and management of the same.
(Mar. 22, 1906, ch. 1127, § 2, 34 Stat. 83; Pub. L. 102–54, § 13(i)(2), June 13, 1991, 105 Stat. 276.)

Editorial Notes
Amendments1991—Pub. L. 102–54 substituted “Secretary of Veterans Affairs” for “Board of Managers of the National Home for Disabled Volunteer Soldiers” and “as the Secretary may consider necessary” for “as they may deem necessary”.



§ 153. Perfecting bona fide claims to lands; exchange of private lands
In all cases of unperfected bona fide claims lying within the said boundaries of said reserve, which claims have been properly initiated prior to September 2, 1902, said claims may be perfected upon compliance with the requirements of the laws respecting settlement, residence, improvements, and so forth, in the same manner in all respects as claims are perfected to other Government lands: Provided, That to the extent that the lands within said reserve are held in private ownership the Secretary of the Interior is authorized in his discretion to exchange therefor public lands of like area and value, which are surveyed, vacant, unappropriated, not mineral, not timbered, and not required for reservoir sites or other public uses or purposes. The private owners must, at their expense and by appropriate instruments of conveyance, surrender to the Government a full and unencumbered right and title to the private lands included in any exchange before patents are issued for or any rights attached to the public lands included therein, and no charge of any kind shall be made for issuing such patents. Upon completion of any exchange the lands surrendered to the Government shall become a part of said reserve in a like manner as if they had been public lands at the time of the establishment of said reserve. Nothing contained in this section shall be construed to authorize the issuance of any land scrip, and the State of South Dakota is granted the privilege of selecting from the public lands in said State an equal quantity of land in lieu of such portions of section sixteen included within said reserve as have not been sold or disposed of by said State and are not covered by an unperfected bona fide claim as above mentioned.
(Mar. 22, 1906, ch. 1127, § 3, 34 Stat. 83.)

§ 154. Unlawful intrusion, or violation of rules and regulations
All persons who shall unlawfully intrude upon said reserve, or who shall without permission appropriate any object therein or commit unauthorized injury or waste in any form whatever upon the lands or other public property therein, or who shall violate any of the rules and regulations prescribed hereunder, shall, upon conviction, be fined in a sum not more than $1,000, or be imprisoned for a period not more than twelve months, or shall suffer both fine and imprisonment, in the discretion of the court.
(Mar. 22, 1906, ch. 1127, § 4, 34 Stat. 83.)



CHAPTER 4—SAINT ELIZABETHS HOSPITAL




SUBCHAPTER I—ESTABLISHMENT AND MANAGEMENT; PENSIONS, MONEYS, AND APPROPRIATIONS


Sec.


161 to 168a.Repealed or Omitted.


168b.Computation of maximum amount available from Federal sources.


169 to 170.Repealed.


170a.Maximum amount available from Federal sources.


171 to 185.Repealed.



SUBCHAPTER II—INMATES; BURDEN OF EXPENSES THEREOF; DETENTION OF INSANE


191 to 222.Repealed or Omitted.



SUBCHAPTER III—MENTAL HEALTH SERVICE FOR DISTRICT OF COLUMBIA


225.Findings and purposes.


225a.Definitions.


225b.Development of plan for mental health system for the District.


225c.Congressional review of system implementation plan.


225d.Transition provisions for employees of Hospital.


225e.Conditions of employment for former employees of Hospital.


225f.Property transfer.


225g.Financing provisions.


225h.Buy American provisions.



SUBCHAPTER I—ESTABLISHMENT AND MANAGEMENT; PENSIONS, MONEYS, AND APPROPRIATIONS
§ 161. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section, R.S. § 4838; July 1, 1916, ch. 209, 39 Stat. 309; 1946 Reorg. Plan No. 3, § 201, eff. July 16, 1946, 11 F.R. 7876, 60 Stat. 1098, related to establishment of Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§§ 162, 163. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 632

Section 162, R.S. § 4840; July 1, 1916, ch. 209, § 1, 39 Stat. 309, related to appointment of Board of Visitors for St. Elizabeths Hospital.


Section 163, R.S. § 4841, related to selection of president of Board of Visitors for St. Elizabeths Hospital.



§§ 164, 165. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section 164, R.S. § 4842; July 1, 1916, ch. 209, 39 Stat. 309; Reorg. Plan No. IV of 1940, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236, along with sections 162 and 163 of this title, provided for the appointment, powers and duties of Board of Visitors of Saint Elizabeths Hospital.


Section 165, R.S. § 4839; Feb. 2, 1909, ch. 58, § 1, 35 Stat. 592; Mar. 4, 1911, ch. 285, 36 Stat. 1422; Aug. 17, 1912, ch. 301, 37 Stat. 312; July 1, 1916, ch. 209, 39 Stat. 309; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1946 Reorg. Plan No. 2, § 9, eff. July 16, 1946, 11 F.R. 7875, 60 Stat. 1096; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; June 6, 1972, Pub. L. 92–310, title II, § 228(b), 86 Stat. 207; Dec. 19, 1977, Pub. L. 95–215, § 9, 91 Stat. 1508; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to superintendent, disbursing agent, and pension money of inmates of Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 165a. Omitted
Editorial Notes
Codification
Section, Pub. L. 98–139, title II, Oct. 31, 1983, 97 Stat. 881, which provided that during fiscal year 1984 and thereafter the superintendent of Saint Elizabeths Hospital could reside off the premises of the hospital, notwithstanding former section 165 of this title, was omitted in light of the transfer of Saint Elizabeths Hospital to the District of Columbia on Oct. 1, 1987, by Pub. L. 98–621, Nov. 8, 1984, 98 Stat. 3369, which is classified principally to subchapter III (§ 225 et seq.) of this chapter.



§ 166. Repealed. Pub. L. 98–621, § 10(b), Nov. 8, 1984, 98 Stat. 3379

Section, acts June 5, 1920, ch. 235, 41 Stat. 920; June 6, 1972, Pub. L. 92–310, title II, § 228(c), 86 Stat. 207, related to appointment and powers of deputy disbursing agent.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 167. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 644

Section, act July 19, 1919, ch. 24, 41 Stat. 205, authorized Secretary of the Interior to adjust compensation of officers and employees of Saint Elizabeths Hospital.



§ 168. Repealed. Pub. L. 98–621, § 10(c), Nov. 8, 1984, 98 Stat. 3379

Section, acts Mar. 6, 1920, ch. 94, 41 Stat. 513; June 10, 1921, ch. 18, title III, § 304, 42 Stat. 24; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to readjustment of salaries and credit to accounts of disbursing agent of Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 168a. Repealed. Pub. L. 98–621, § 10(d)(1), Nov. 8, 1984, 98 Stat. 3379

Section, act Aug. 4, 1947, ch. 478, § 2, 61 Stat. 751; 1970 Reorg. Plan No. 2, § 102, eff. July 1, 1970, 35 F.R. 7959, 84 Stat. 2085, related to payment by executive departments for care of patients of Saint Elizabeths Hospital for whom they were responsible.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 168b. Computation of maximum amount available from Federal sources
Amounts chargeable to and available from Federal sources for inpatient and outpatient services provided through Saint Elizabeths Hospital as authorized by 24 U.S.C. 191, 196, 211, 212, 222, 253,11 See References in Text note below. and 324; 31 U.S.C. 1535; and 42 U.S.C. 249 and 251 shall not exceed the estimated total cost of such services as computed using only the proportionate amount of the direct Federal subsidy appropriated under this heading.
(Pub. L. 100–436, title II, Sept. 20, 1988, 102 Stat. 1693.)

Editorial Notes

References in TextSections 191, 196, 211, 212, and 222 of this title, referred to in text, were repealed by Pub. L. 98–621, § 10(a), (f)(2), (m), Nov. 8, 1984, 98 Stat. 3379, 3380.
Section 253 of this title, referred to in text, does not exist.
This heading, referred to in text, refers to the headings “Alcohol, Drug Abuse, and Mental Health Administration” and “federal subsidy for saint elizabeths hospital” of title II, “Department of Health and Human Services”, of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriation Act, 1989, Pub. L. 100–436.

Codification
Section is from the appropriation act cited as the credit to this section.

Statutory Notes and Related Subsidiaries
Similar ProvisionsSimilar provisions were contained in the following prior appropriation acts:
Pub. L. 100–202, § 101(h) [title II], Dec. 22, 1987, 101 Stat. 1329–256, 1329–268.
Pub. L. 99–500, § 101(i) [H.R. 5233, title II], Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(i) [H.R. 5233, title II], Oct. 30, 1986, 100 Stat. 3341–287.
Pub. L. 99–178, title II, Dec. 12, 1985, 99 Stat. 1113.
Pub. L. 98–619, title II, Nov. 8, 1984, 98 Stat. 3314.
Pub. L. 98–139, title II, Oct. 31, 1983, 97 Stat. 881.
Pub. L. 97–377, title I, § 101(e)(1) [title II], Dec. 21, 1982, 96 Stat. 1878, 1887.



§§ 169, 169a. Repealed. Pub. L. 98–621, § 10(d)(1), Nov. 8, 1984, 98 Stat. 3379

Section 169, act Aug. 4, 1947, ch. 478, § 3, 61 Stat. 751, related to disposition of money paid for care of patients at Saint Elizabeths Hospital. Similar provisions were contained in the following acts:


July 8, 1947, ch. 210, title II, 61 Stat. 272.


July 26, 1946, ch. 672, title II, 60 Stat. 693.


July 3, 1945, ch. 263, title II, 59 Stat. 372.


June 28, 1944, ch. 302, title II, 58 Stat. 561.


July 12, 1943, ch. 221, title II, 57 Stat. 509.


July 2, 1942, ch. 475, title II, 56 Stat. 585.


July 1, 1941, ch. 269, title II, 55 Stat. 493.


June 18, 1940, ch. 395, 54 Stat. 460.


May 10, 1939, ch. 119, 53 Stat. 737.


May 9, 1938, ch. 187, 52 Stat. 341.


Aug. 9, 1937, ch. 570, 50 Stat. 615.


June 22, 1936, ch. 691, 49 Stat. 1802.


May 9, 1935, ch. 101, 49 Stat. 215.


Mar. 2, 1934, ch. 38, 48 Stat. 394.


Feb. 17, 1933, ch. 98, 47 Stat. 856.


Apr. 22, 1932, ch. 125, 47 Stat. 131.


Feb. 14, 1931, ch. 187, 46 Stat. 1159.


May 14, 1930, ch. 273, 46 Stat. 324.


Mar. 4, 1929, ch. 705, 45 Stat. 1605.


Mar. 7, 1928, ch. 137, 45 Stat. 242.


Jan. 12, 1927, ch. 27, 44 Stat. 970.


May 10, 1926, ch. 277, 44 Stat. 494.


Mar. 3, 1925, ch. 462, 43 Stat. 1183.


June 5, 1924, ch. 264, 43 Stat. 429.


Section 169a, acts Aug. 4, 1947, ch. 478, § 4, 61 Stat. 751; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to facilities at Saint Elizabeths Hospital for feeding employees and others and disposition of proceeds.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 170. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section, R.S. § 4858; July 1, 1916, ch. 209, 39 Stat. 309; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to disbursement of appropriations for support of Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 170a. Maximum amount available from Federal sources
In fiscal year 1989 and thereafter, the maximum amount available to Saint Elizabeths Hospital from Federal sources shall not exceed the total of the following amounts: the appropriations made under this heading, amounts billed to Federal agencies and entities by the District of Columbia for services provided at Saint Elizabeths Hospital, and amounts authorized by titles XVIII and XIX of the Social Security Act [42 U.S.C. 1395 et seq., 1396 et seq.]. This maximum amount shall not include Federal funds appropriated to the District of Columbia under “Federal Payment to the District of Columbia” and payments made pursuant to section 9(c) of Public Law 98–621.
(Pub. L. 100–436, title II, Sept. 20, 1988, 102 Stat. 1693.)

Editorial Notes

References in TextThe appropriations made under this heading, referred to in text, refers to appropriations under the headings “Alcohol, Drug Abuse, and Mental Health Administration” and “federal subsidy for saint elizabeths hospital” of title II, “Department of Health and Human Services”, of the Departments of Labor, Health and Human Services, and Education and Related Agencies Appropriation Act, 1989, Pub. L. 100–436.
The Social Security Act, referred to in text, is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended. Titles XVIII and XIX of the Act are classified generally to subchapters XVIII (§ 1395 et seq.) and XIX (§ 1396 et seq.), respectively, of chapter 7 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.
Section 9(c) of Public Law 98–621, referred to in text, is section 9(c) of Pub. L. 98–621, Nov. 8, 1984, 98 Stat. 3378, par. (1) of which is classified to section 225g(c) of this title.

Codification
Section is from the appropriation act cited as the credit to this section.

Statutory Notes and Related Subsidiaries
Similar ProvisionsSimilar provisions were contained in the following prior appropriation acts:
Pub. L. 100–202, § 101(h) [title II], Dec. 22, 1987, 101 Stat. 1329–256, 1329–267.
Pub. L. 99–500, § 101(i) [H.R. 5233, title II], Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(i) [H.R. 5233, title II], Oct. 30, 1986, 100 Stat. 3341–287.
Pub. L. 99–178, title II, Dec. 12, 1985, 99 Stat. 1113.



§ 171. Repealed. Pub. L. 98–621, § 10(e), Nov. 8, 1984, 98 Stat. 3379

Section, acts Aug. 24, 1912, ch. 355, 37 Stat. 461; July 1, 1916, ch. 209, 39 Stat. 309, related to determining per capita costs of patients at Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 172. Repealed. Pub. L. 98–621, § 10(f)(1), Nov. 8, 1984, 98 Stat. 3380

Section, act Aug. 7, 1882, ch. 433, 22 Stat. 330, related to sale of surplus products and waste materials of Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§§ 173, 174. Repealed. June 30, 1949, ch. 288, title VI, § 602(a)(20), (21), formerly title V, § 602(a)(20), (21), 63 Stat. 400, 401, eff. July 1, 1949; renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583

Section 173, act Aug. 1, 1914, ch. 223, 38 Stat. 649, related to sale or exchange of typewriter machines and other equipment.


Section 174, act June 12, 1917, ch. 27, 40 Stat. 153, related to exchange of laundry machines and other equipment.



§ 175. Repealed. Pub. L. 98–621, § 10(g), Nov. 8, 1984, 98 Stat. 3380

Section, act Apr. 17, 1917, ch. 3, 40 Stat. 19, related to rental payments for system of telephones at Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 176. Repealed. Pub. L. 98–621, § 10(c), Nov. 8, 1984, 98 Stat. 3379

Section, acts Mar. 6, 1920, ch. 94, 41 Stat. 513; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to disposition of articles made by patients of Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 177. Repealed. Pub. L. 98–621, § 10(h), Nov. 8, 1984, 98 Stat. 3380

Section, acts June 30, 1906, ch. 3914, 34 Stat. 730; Feb. 2, 1909, ch. 58, § 1, 35 Stat. 592; July 1, 1916, ch. 209, 39 Stat. 309; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to disposition of money belonging to deceased inmates of Saint Elizabeths Hospital and claims thereto.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 178. Repealed. Oct. 31, 1951, ch. 654, § 1(46), 65 Stat. 703

Section, act Oct. 6, 1917, ch. 79, 40 Stat. 373, related to revocable permit to hospital to use certain lands.



§ 179. Repealed. Aug. 7, 1946, ch. 770, § 1(59), 60 Stat. 871

Section, acts June 4, 1880, ch. 121, 21 Stat. 156; July 1, 1916, ch. 209, 39 Stat. 309, related to annual report of Superintendent to Congress.


Prior to this repeal, 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236, set out in the Appendix to Title 5, Government Organization and Employees, directed that the annual report required by this section be submitted through the Federal Security Administrator.



§ 180. Repealed. Pub. L. 98–621, § 10(i), Nov. 8, 1984, 98 Stat. 3380

Section, acts May 9, 1941, ch. 101, 55 Stat. 186; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to American Red Cross buildings on Saint Elizabeths Hospital reservation.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§§ 181 to 184. Repealed. Pub. L. 98–621, § 10(j), Nov. 8, 1984, 98 Stat. 3380

Section 181, acts Nov. 7, 1941, ch. 469, § 1, 55 Stat. 760; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to acceptance of gifts by Secretary of Health and Human Services for Saint Elizabeths Hospital.


Section 182, act Nov. 7, 1941, ch. 469, § 2, 55 Stat. 760, related to deposit, investment, and use of gifts accepted for Saint Elizabeths Hospital.


Section 183, act Nov. 7, 1941, ch. 469, § 3, 55 Stat. 761, related to deposit and liquidation of, and expenditure of income from gifts of intangible property accepted under section 181 of this title.


Section 184, acts Nov. 7, 1941, ch. 469, § 4, 55 Stat. 761; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to use, lease, liquidation, etc. of gifts of realty or tangible personalty accepted under section 181 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 185. Repealed. Pub. L. 98–621, § 10(d)(1), Nov. 8, 1984, 98 Stat. 3379

Section, acts Aug. 4, 1947, ch. 478, § 5, 61 Stat. 751; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to availability for various expenditures of appropriations for care of persons in Saint Elizabeths Hospital.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.




SUBCHAPTER II—INMATES; BURDEN OF EXPENSES THEREOF; DETENTION OF INSANE
§ 191. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section, R.S. § 4843; Feb. 9, 1900, ch. 13, 31 Stat. 7; Aug. 24, 1912, ch. 391, § 3, 37 Stat. 591; Oct. 15, 1966, Pub. L. 89–670, § 6(b), 80 Stat. 938, related to admission to Saint Elizabeths Hospital of insane persons from the Army, Navy, Air Force, Marine Corps, and Coast Guard.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 191a. Repealed. Pub. L. 86–571, § 10(a), July 5, 1960, 74 Stat. 310

Section, act Oct. 29, 1941, ch. 462, 55 Stat. 756, authorized admission to Saint Elizabeths Hospital of Foreign Service personnel adjudged insane in a foreign country. See section 321 et seq. of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealPub. L. 86–571, § 10, July 5, 1960, 74 Stat. 310, provided that the repeal of this section and section 196a of this title is effective upon the date of enactment of legislation appropriating funds for carrying out section 321 et seq. of this title.



§ 192. Repealed. Pub. L. 98–621, § 10(k), Nov. 8, 1984, 98 Stat. 3380

Section, acts July 1, 1916, ch. 209, 39 Stat. 309; Aug. 29, 1916, ch. 417, 39 Stat. 558; Oct. 6, 1917, ch. 79, 40 Stat. 373, related to admission to Saint Elizabeths Hospital of insane prisoners of war and interned persons.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 193. Repealed. July 1, 1944, ch. 373, title XIII, § 1313, 58 Stat. 714

Section, acts Mar. 3, 1875, ch. 156, § 5, 18 Stat. 486; July 1, 1902, ch. 1370, § 1, 32 Stat. 712; Aug. 14, 1912, ch. 288, § 1, 37 Stat. 309; July 1, 1916, ch. 209, 39 Stat. 309; July 1, 1918, ch. 113, 40 Stat. 644; 1939 Reorg. Plan No. I, §§ 201, 205, eff. July 1, 1939, 4 F.R. 2728, 2729, 53 Stat. 1424, 1425; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236, provided for admission of insane patients of Public Health Service to Saint Elizabeths Hospital. See section 222 of Title 42, The Public Health and Welfare.

Editorial Notes
Renumbering of Repealing ActFor renumbering of act July 1, 1944, which repealed this section, see note set out under sections 1, 2 of this title.



§ 194. Repealed. Pub. L. 98–621, § 10(l), Nov. 8, 1984, 98 Stat. 3380

Section, acts July 7, 1884, ch. 332, 23 Stat. 213; July 1, 1916, ch. 209, 39 Stat. 309, related to admission to Saint Elizabeths Hospital of insane inmates of Soldiers’ and Airmen’s Home.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 195. Repealed. Pub. L. 98–621, § 10(f)(2), Nov. 8, 1984, 98 Stat. 3380

Section, acts Aug. 7, 1882, ch. 433, 22 Stat. 330; Feb. 20, 1905, ch. 593, 33 Stat. 731; July 1, 1916, ch. 209, 39 Stat. 309; July 3, 1930, ch. 863, § 2, 46 Stat. 1016, related to admission to Saint Elizabeths Hospital of insane inmates of the National Home for Disabled Volunteer Soldiers.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 195a. Repealed. Pub. L. 98–621, § 10(d)(1), Nov. 8, 1984, 98 Stat. 3379

Section, acts Aug. 4, 1947, ch. 478, § 1, 61 Stat. 751; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to admission to Saint Elizabeths Hospital of beneficiaries of the Bureau of Indian Affairs.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 196. Repealed. Pub. L. 98–621, § 10(m), Nov. 8, 1984, 98 Stat. 3380

Section, acts June 12, 1917, ch. 27, 40 Stat. 179; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 18, 1962, Pub. L. 87–845, § 6, 76A Stat. 699; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to transfer to Saint Elizabeths Hospital of American citizens adjudged insane in Canal Zone.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 196a. Repealed. Pub. L. 86–571, § 10(b), July 5, 1960, 74 Stat. 310

Section, acts Mar. 2, 1929, ch. 509, 45 Stat. 1495; June 25, 1936, ch. 804, 49 Stat. 1921, authorized transfer to Saint Elizabeths Hospital of American citizens adjudged insane in Canada. See section 321 et seq. of this title.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective upon the date of enactment of legislation appropriating funds for carrying out section 321 et seq. of this title, see Effective Date of Repeal note set out under section 191a of this title.



§ 196b. Repealed. Pub. L. 98–621, § 10(n), Nov. 8, 1984, 98 Stat. 3380

Section, acts July 18, 1940, ch. 638, 54 Stat. 766; July 18, 1950, ch. 464, § 1, 64 Stat. 343; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to transfer to Saint Elizabeths Hospital of persons adjudged insane in Virgin Islands.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 197. Repealed. Pub. L. 98–621, § 10(o), Nov. 8, 1984, 98 Stat. 3380

Section, acts Mar. 3, 1901, ch. 853, 31 Stat. 1163; July 1, 1916, ch. 209, 39 Stat. 309; Sept. 2, 1958, Pub. L. 85–857, § 13(b), 72 Stat. 1264, related to contracts for care, maintenance, and treatment of insane members of Army.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 198. Repealed. Pub. L. 98–621, § 10(p), Nov. 8, 1984, 98 Stat. 3381

Section, acts May 11, 1908, ch. 163, 35 Stat. 122; July 1, 1916, ch. 209, 39 Stat. 309, related to care of insane natives of Philippine Islands serving in Army.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§§ 199, 200. Repealed. Pub. L. 98–621, § 10(k)(2), Nov. 8, 1984, 98 Stat. 3380

Section 199, act Oct. 6, 1917, ch. 79, 40 Stat. 373, related to transfer of insane patients from military hospitals to nearest public hospitals.


Section 200, acts Oct. 6, 1917, ch. 79, 40 Stat. 373; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953, Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to transfer of part of appropriations for support of patients at Saint Elizabeths Hospital to public hospitals for patient support.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 201. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section, R.S. § 4844; act July 1, 1916, ch. 209, 39 Stat. 309, provided for admission of indigent insane persons of the District of Columbia.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 202. Repealed. Pub. L. 98–621, § 10(u), Nov. 8, 1984, 98 Stat. 3381

Section, acts Mar. 3, 1877, ch. 105, 19 Stat. 347; July 1, 1916, ch. 209, 39 Stat. 309, related to expense of indigent insane admitted from District of Columbia.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 203. Repealed. Pub. L. 98–621, § 10(v), Nov. 8, 1984, 98 Stat. 3381

Section, acts Mar. 3, 1879, ch. 182, 20 Stat. 395; July 1, 1916, ch. 209, 39 Stat. 309, related to payment of part of expense from appropriations for District of Columbia.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 204. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section, R.S. §§ 4853, 4854; act July 1, 1916, ch. 209, 39 Stat. 309, related to private patients from the District of Columbia.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 205. Repealed. Pub. L. 88–597, § 19(d), Sept. 15, 1964, 78 Stat. 953

Section, R.S. § 4849; act July 1, 1916, ch. 209, 39 Stat. 309, related to insane persons from District of Columbia having property. Prior to repeal, section was set out as D.C. Code, § 21–319.



§ 206. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section, R.S. § 4850, related to admission of nonresidents of District of Columbia.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§ 207. Omitted
Editorial Notes
Codification
Section, acts Jan. 31, 1899, ch. 78, § 7, 30 Stat. 811; July 1, 1916, ch. 209, 39 Stat. 309, related to return of nonresident indigent insane in District of Columbia.
Section, which had been set out as section 17 of Title 16 of the 1929 edition of the D.C. Code, was omitted from the 1940 edition of the D.C. Code as superseded by section 8 of act Aug. 9, 1939, ch. 620, 53 Stat. 1297 (D.C. Code, § 21–317). The act of Aug. 9, 1939, was repealed by Pub. L. 88–597, § 19(a), Sept. 15, 1964, 78 Stat. 953.



§§ 208 to 210h. Repealed. Pub. L. 89–183, § 8, Sept. 14, 1965, 79 Stat. 784, 785, 787

Section 208, acts Mar. 3, 1903, ch. 1006, 32 Stat. 1043; Feb. 23, 1905, ch. 738, § 1, 33 Stat. 740, related to proceedings to determine mental conditions of insane persons in the District of Columbia.


Section 209, act Feb. 23, 1905, ch. 738, § 1, 33 Stat. 740, related to a jury trial in proceedings to determine mental conditions of insane persons in the District of Columbia.


Section 210, acts Feb. 23, 1905, ch. 738, § 2, 33 Stat. 740; July 1, 1916, ch. 209, 39 Stat. 309; June 25, 1936, ch. 804, 49 Stat. 1921, related to discharge of insane person from District of Columbia institution as cured.


Section 210a, acts Oct. 11, 1949, ch. 672, § 1, 63 Stat. 759; Aug. 30, 1964, Pub. L. 88–505, 78 Stat. 638, related to commitment of certain persons suspected of mental illness, found in areas in Virginia and Maryland under exclusive or concurrent jurisdiction.


Section 210b, act Oct. 11, 1949, ch. 672, § 2, 63 Stat. 760, related to power of apprehension and detention of certain persons suspected of mental illness.


Section 210c, act Oct. 11, 1949, ch. 672, § 3, 63 Stat. 761, related to admission upon application and release.


Section 210d, act Oct. 11, 1949, ch. 672, § 4, 63 Stat. 761, related to authorization to receive persons for observation and diagnosis.


Section 210e, act Oct. 11, 1949, ch. 672, § 5, 63 Stat. 761, related to examination, proceedings for adjudication, and expense of care and treatment.


Section 210f, act Oct. 11, 1949, ch. 672, § 6, 63 Stat. 761, related to transfer of military personnel apprehended or detained.


Section 210g, act Oct. 11, 1949, ch. 672, § 7, 63 Stat. 761, related to persons entitled to care and treatment in a Veterans’ Administration facility.


Section 210h, act Oct. 11, 1949, ch. 672, § 8, 63 Stat. 761, related to payment of expenses of transfer to state hospitals or to the custody of relatives.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Jan. 1, 1966, see section 7 of Pub. L. 89–183, Sept. 14, 1965, 79 Stat. 780.



§§ 211 to 211b. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section 211, R.S. § 4851; July 1, 1916, ch. 209, 39 Stat. 309; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to admission to Saint Elizabeths Hospital of insane persons accused of crimes.


Section 211a, R.S. § 4852; July 1, 1916, ch. 209, 39 Stat. 309, related to admission to Saint Elizabeths Hospital of insane convicts.


Section 211b, R.S. § 4855; July 1, 1916, ch. 209, 39 Stat. 309, related to insane persons in Saint Elizabeths Hospital who are accused of crimes and their delivery to court upon restoration of sanity.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§§ 212 to 214. Repealed. Pub. L. 98–621, § 10(q), Nov. 8, 1984, 98 Stat. 3381

Section 212, acts June 23, 1874, ch. 465, § 1, 18 Stat. 251; Aug. 7, 1882, ch. 433, 22 Stat. 330; July 1, 1916, ch. 209, 39 Stat. 309; 1940 Reorg. Plan No. IV, § 11(a), eff. June 30, 1940, 5 F.R. 2422, 54 Stat. 1236; 1953 Reorg. Plan No. 1, § 5, eff. Apr. 11, 1953, 18 F.R. 2053, 67 Stat. 631; Oct. 17, 1979, Pub. L. 96–88, title V, § 509(b), 93 Stat. 695, related to transfer to Saint Elizabeths Hospital of insane prisoners.


Section 213, acts June 23, 1874, ch. 465, § 2, 18 Stat. 251; July 1, 1916, ch. 209, 39 Stat. 309, related to accommodation of insane convicts in State asylums and compensation therefor.


Section 214, act June 23, 1874, ch. 465, § 3, 18 Stat. 252, related to return of transferred insane convicts and prisoners to prison on restoration of their sanity.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.



§§ 215 to 220. Repealed. Pub. L. 88–597, § 19(c), Sept. 15, 1964, 78 Stat. 953

Section 215, act Apr. 27, 1904, ch. 1618, § 1, 33 Stat. 316, related to apprehension and detention of certain insane persons in District of Columbia.


Section 216, act Apr. 27, 1904, ch. 1618, § 2, 33 Stat. 317, related to arrest at other than public places in District of Columbia.


Section 217, acts Apr. 27, 1904, ch. 1618, § 3, 33 Stat. 317; July 1, 1916, ch. 209, 39 Stat. 309, related to temporary detention of alleged insane persons found in District of Columbia.


Section 218, acts Apr. 27, 1904, ch. 1618, § 4, 33 Stat. 317; July 1, 1916, ch. 209, 39 Stat. 309, related to temporary commitment of persons found in District of Columbia to other hospital, or detention in police station.


Section 219, acts Apr. 27, 1904, ch. 1618, § 5, 33 Stat. 318; Aug. 14, 1912, ch. 288, § 1, 37 Stat. 309, related to certificate by physician as to sanity or insanity found in District of Columbia.


Section 220, act Apr. 27, 1904, ch. 1618, § 6, 33 Stat. 318, related to making false affidavit or certificate.



§§ 221, 222. Repealed. Pub. L. 98–621, § 10(a), Nov. 8, 1984, 98 Stat. 3379

Section 221, R.S. § 4856; June 25, 1936, ch. 804, 49 Stat. 1921; June 25, 1948, ch. 646, § 32(b), 62 Stat. 991; May 24, 1949, ch. 139, § 127, 63 Stat. 107, related to discharge of insane patients on bond.


Section 222, R.S. § 4857, provided that no insane person not charged with any breach of the peace should ever be confined in the United States jail in the District of Columbia.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621, set out as an Effective Date note under section 225 of this title.




SUBCHAPTER III—MENTAL HEALTH SERVICE FOR DISTRICT OF COLUMBIA
§ 225. Findings and purposes(a) The Congress makes the following findings:(1) Governmentally administered mental health services in the District of Columbia are currently provided through two separate public entities, the federally administered Saint Elizabeths Hospital and the Mental Health Services Administration of the District of Columbia Department of Human Resources.

(2) The District of Columbia has a continuing responsibility to provide mental health services to its residents.

(3) The Federal Government, through its operation of a national mental health program at Saint Elizabeths Hospital, has for over 100 years assisted the District of Columbia in carrying out that responsibility.

(4) Since its establishment by Congress in 1855, Saint Elizabeths Hospital has developed into a respected national mental health hospital and study, training, and treatment center, providing a range of quality mental health and related services, including—(i) acute and chronic inpatient psychiatric care;

(ii) outpatient psychiatric and substance abuse clinical and related services;

(iii) Federal court system forensic psychiatry referral, evaluation, and patient treatment services for prisoners, and for individuals awaiting trial or requiring post-trial or post-sentence psychiatric evaluation;

(iv) patient care and related services for designated classes of individuals entitled to mental health benefits under Federal law, such as certain members and employees of the United States Armed Forces and the Foreign Service, and residents of American overseas dependencies;

(v) District of Columbia court system forensic psychiatry referral, evaluation, and patient treatment services for prisoners, and for individuals awaiting trial or requiring post-trial or postsentence psychiatric evaluation;

(vi) programs for special populations such as the mentally ill deaf;

(vii) support for basic and applied clinical psychiatric research and related patient services conducted by the National Institute of Mental Health and other institutions; and

(viii) professional and paraprofessional training in the major mental health disciplines.


(5) The continuation of the range of services currently provided by federally administered Saint Elizabeths Hospital must be assured, as these services are integrally related to—(i) the availability of adequate mental health services to District of Columbia residents, nonresidents who require mental health services while in the District of Columbia, individuals entitled to mental health services under Federal law, and individuals referred by both Federal and local court systems; and

(ii) the Nation’s capacity to increase our knowledge and understanding about mental illness and to facilitate and continue the development and broad availability of sound and modern methods and approaches for the treatment of mental illness.


(6) The assumption of all or selected functions, programs, and resources of Saint Elizabeths Hospital from the Federal Government by the District of Columbia, and the integration of those functions, resources, and programs into a comprehensive mental health care system administered solely by the District of Columbia, will improve the efficiency and effectiveness of the services currently provided through those two separate entities by shifting the primary focus of care to an integrated community-based system.

(7) Such assumption of all or selected functions, programs, and resources of Saint Elizabeths Hospital by the District of Columbia would further the principle of home rule for the District of Columbia.


(b) It is the intent of Congress that—(1) the District of Columbia have in operation no later than October 1, 1993, an integrated coordinated mental health system in the District which provides—(A) high quality, cost-effective, and community-based programs and facilities;

(B) a continuum of inpatient and outpatient mental health care, residential treatment, and support services through an appropriate balance of public and private resources; and

(C) assurances that patient rights and medical needs are protected;


(2) the comprehensive District mental health care system be in full compliance with the Federal court consent decree in Dixon v. Heckler;

(3) the District and Federal Governments bear equitable shares of the costs of a transition from the present system to a comprehensive District mental health system;

(4) the transition to a comprehensive District mental health system provided for by this subchapter be carried out with maximum consideration for the interests of employees of the Hospital and provide a right-of-first-refusal to such employees for employment at comparable levels in positions created under the system implementation plan;

(5) the Federal Government have the responsibility for the retraining of Hospital employees to prepare such employees for the requirements of employment in a comprehensive District mental health system;

(6) the Federal Government continue high quality mental health research, training, and demonstration programs at Saint Elizabeths Hospital;

(7) the District government establish and maintain accreditation and licensing standards for all services provided in District mental health facilities which assure quality care consistent with appropriate Federal regulations and comparable with standards of the Joint Commission on Accreditation of Hospitals; and

(8) the comprehensive mental health system plan include a component for direct services for the homeless mentally ill.


(Pub. L. 98–621, § 2, Nov. 8, 1984, 98 Stat. 3369; Pub. L. 102–150, § 3(a), Oct. 31, 1991, 105 Stat. 980.)

Editorial Notes

References in TextThis subchapter, referred to in subsec. (b)(4), was in the original “this Act”, meaning Pub. L. 98–621, Nov. 8, 1984, 98 Stat. 3369, known as the Saint Elizabeths Hospital and District of Columbia Mental Health Services Act. For complete classification of this Act to the Code, see Short Title note below and Tables.

Amendments1991—Subsec. (b)(1). Pub. L. 102–150 substituted “October 1, 1993” for “October 1, 1991”.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–621, § 12, formerly § 11, Nov. 8, 1984, 98 Stat. 3382, renumbered § 12, Pub. L. 102–150, § 4(1), Oct. 31, 1991, 105 Stat. 981, provided that:
“(a) Except as provided in subsection (b), this Act [see Short Title note below] shall take effect on October 1, 1985.”



“(b) Section 10 [amending section 324 of this title and repealing sections 161, 164 to 166, 168, 168a, 169, 169a, 170 to 172, 175 to 177, 180 to 185, 191, 192, 194, 195, 195a, 196, 196b, 197 to 204, 206, 211 to 214, 221, and 222 of this title and section 300aa–3 of Title 42, The Public Health and Welfare] shall take effect on October 1, 1987.”

Short Title of 1991 AmendmentPub. L. 102–150, § 1, Oct. 31, 1991, 105 Stat. 980, provided that: “This Act [enacting section 225h of this title, amending this section and sections 225b and 225f of this title, and renumbering provisions set out as a note under this section] may be cited as the ‘District of Columbia Mental Health Program Assistance Act of 1991’.”


Short TitlePub. L. 98–621, § 1, Nov. 8, 1984, 98 Stat. 3369, provided that: “This Act [enacting this subchapter, amending section 324 of this title, repealing sections 161, 164 to 166, 168, 168a, 169, 169a, 170 to 172, 175 to 177, 180 to 185, 191, 192, 194, 195, 195a, 196, 196b, 197 to 204, 206, 211 to 214, 221, and 222 of this title and section 300aa–3 of Title 42, The Public Health and Welfare] may be cited as the ‘Saint Elizabeths Hospital and District of Columbia Mental Health Services Act’.”




§ 225a. Definitions
For the purpose of this subchapter:(1) The term “Hospital” means the institution in the District of Columbia known as Saint Elizabeths Hospital operated on November 8, 1984, by the Secretary of Health and Human Services.

(2) The term “Secretary” means the Secretary of Health and Human Services.

(3) The term “Mayor” means the Mayor of the District of Columbia.

(4) The term “District” means the District of Columbia.

(5) The term “Federal court consent decree” means the consent decree in Dixon v. Heckler, Civil Action No. 74–285.

(6) The term “service coordination period” means a period beginning on October 1, 1985, and terminating on October 1, 1987.

(7) The term “financial transition period” means a period beginning on October 1, 1985, and terminating on October 1, 1991.

(8) The term “system implementation plan” means the plan for a comprehensive mental health system for the District of Columbia to be developed pursuant to this subchapter.

(9) The term “Council” means the Council of the District of Columbia.

(Pub. L. 98–621, § 3, Nov. 8, 1984, 98 Stat. 3371.)

§ 225b. Development of plan for mental health system for the District(a) Responsibility for mental health services; effective date; final system implementation plan; comprehensive mental health program(1) Subject to subsection (g) of this section and section 225g(b)(1) of this title, effective October 1, 1987, the District shall be responsible for the provision of mental health services to residents of the District.

(2) Not later than October 1, 1993, the Mayor shall complete the implementation of the final system implementation plan reviewed by the Congress and the Council in accordance with the provisions of this subchapter for the establishment of a comprehensive District mental health system to provide mental health services and programs through community mental health facilities to individuals in the District of Columbia.


(b) Mayor; preliminary system implementation plan; final implementation plan; submission to and review by Council and Congressional committees(1) The Mayor shall prepare a preliminary system implementation plan for a comprehensive mental health system no later than 3 months from October 1, 1985, and a final implementation plan no later than 12 months from October 1, 1985.

(2) The Mayor shall submit the preliminary system implementation plan to the Council no later than 3 months from October 1, 1985. The Council shall review such plan and transmit written recommendations to the Mayor regarding any revisions to such plan no later than 60 days after such submission. The Mayor shall submit the revised preliminary plan to the Committee on the District of Columbia of the House of Representatives and the Committee on Labor and Human Resources and the Committee on Governmental Affairs of the Senate for review and comment in accordance with the provisions of this subchapter.

(3) The final system implementation plan shall be considered by the Council consistent with the provisions of section 422(12) of the District of Columbia Home Rule Act.

(4) After the review of the Council pursuant to paragraph (3), the Mayor shall submit the final implementation plan to the Committee on the District of Columbia of the House of Representatives and the Committee on Labor and Human Resources and the Committee on Governmental Affairs of the Senate for review and comment in accordance with the provisions of this subchapter.


(c) Contents of system implementation planThe system implementation plan shall—(1) propose and describe an integrated, comprehensive, and coordinated mental health system for the District of Columbia;

(2) identify the types of treatment to be offered, staffing patterns, and the proposed sites for service delivery within the District of Columbia comprehensive mental health system;

(3) identify mechanisms to attract and retain personnel of appropriate number and quality to meet the objectives of the comprehensive mental health system;

(4) be in full compliance with the Federal court consent decree in Dixon v. Heckler and all applicable District of Columbia statutes and court decrees;

(5) identify those positions, programs, and functions at Saint Elizabeths Hospital which are proposed for assumption by the District, those facilities at Saint Elizabeths Hospital which are proposed for utilization by the District under a comprehensive District mental health system, and the staffing patterns and programs at community facilities to which the assumed functions are to be integrated;

(6) identify any capital improvements to facilities at Saint Elizabeths Hospital and elsewhere in the District of Columbia proposed for delivery of mental health services, which are necessary for the safe and cost effective delivery of mental health services; and

(7) identify the specific real property, buildings, improvements, and personal property to be transferred pursuant to section 225f(a)(1) of this title needed to provide mental health and other services provided by the Department of Human Services under the final system implementation plan.


(d) Consultation; labor-management advisory committee; public comments(1) The Mayor shall develop the system implementation plan in close consultation with officials of Saint Elizabeths Hospital, through working groups to be established by the Secretary and the Mayor for that purpose.

(2) The Mayor and the Secretary shall establish a labor-management advisory committee, requesting the participation of Federal and District employee organizations affected by this subchapter, to make recommendations on the system implementation plan. The committee shall consider staffing patterns under a comprehensive District mental health care system, retention of Hospital employees under such system, Federal retraining for such employees, and any other areas of concern related to the establishment of a comprehensive District system. In developing the system implementation plan the Mayor shall carefully consider the recommendations of the committee. Such advisory committee shall not be subject to the Federal Advisory Committee Act.

(3) The Mayor and such working groups shall, in developing the plan, solicit comments from the public, which shall include professional organizations, provider agencies and individuals, and mental health advocacy groups in the District of Columbia.


(e) Shift of selected program responsibilities and staff resources; commercial activity proposals; exemption of certain studies(1) The Mayor and the Secretary may, during the service coordination period, by mutual agreement and consistent with the requirements of the system implementation plan direct the shift of selected program responsibilities and staff resources from Saint Elizabeths Hospital to the District. The Secretary may assign staff occupying positions in affected programs to work under the supervision of the District. The Mayor shall notify the Committee on the District of Columbia of the House of Representatives and the Committee on Labor and Human Resources and the Committee on Governmental Affairs of the Senate in writing of any planned shift in program responsibilites 11 So in original. Probably should be “responsibilities”. or staff resources not less than 30 days prior to the implementation of such shift.

(2)(A) Except as provided in subparagraph (B), after October 1, 1984, and during the service coordination period, no request for proposals may be issued by the Secretary for any areas of commercial activity at the Hospital pursuant to Office of Management and Budget circular A–76.

(B) The limitation under subparagraph (A) shall not apply to studies initiated pursuant to such circular prior to October 1, 1984.



(f) Financial and physical plant audits; repairs and renovations; maintenance of facilities and infrastructure(1) To assist the Mayor in the development of the system implementation plan, the Secretary shall contract for a financial audit and a physical plant audit of all existing facilities at the Hospital to be completed by January 1, 1986. The financial audit shall be conducted according to generally accepted accounting principles. The physical plant audit shall recognize any relevant national and District codes and estimate the useful life of existing facility support systems.

(2)(A) Pursuant to such physical plant audit, the Secretary shall initiate not later than October 1, 1987, and, except as provided under an agreement entered into pursuant to subparagraph (C), complete not later than October 1, 1993, such repairs and renovations to such physical plant and facility support systems of the Hospital as are to be utilized by the District under the system implementation plan as part of a comprehensive District mental health system, as are necessary to meet any applicable code requirements or standards.

(B) At a minimum until October 1, 1987, the Secretary shall maintain all other facilities and infrastructure of the Hospital not assumed by the District in the condition described in such audit.

(C) The Secretary may enter into an agreement with the Mayor under which the Secretary shall provide funds to the Mayor to complete the repairs and renovations described in subparagraph (A) and to make other capital improvements that are necessary for the safe and cost effective delivery of mental health services in the District, except that $7,500,000 of the funds provided to the Mayor under such an agreement shall be used to make capital improvements to facilities not located at Saint Elizabeths Hospital. Of the $7,500,000 provided for improvements to facilities not located at the Hospital, not less than $5,000,000 shall be used to make capital improvements to housing facilities for seriously and chronically mentally ill individuals.



(g) Service coordination period; responsibility for providing servicesDuring the service coordination period, the District of Columbia and the Secretary, to the extent provided in the Federal court consent decree, shall be jointly responsible for providing citizens with the full range and scope of mental health services set forth in such decree and the system implementation plan. No provision of this subchapter or any action or agreement during the service coordination period may be so construed as to absolve or relieve the District or the Federal Government of their joint or respective responsibilities to implement fully the mandates of the Federal court consent decree.


(Pub. L. 98–621, § 4, Nov. 8, 1984, 98 Stat. 3371; Pub. L. 102–150, §§ 2, 3(a), Oct. 31, 1991, 105 Stat. 980; Pub. L. 105–33, title XI, § 11717(b), Aug. 5, 1997, 111 Stat. 786.)

Editorial Notes

References in TextSection 422 of the District of Columbia Home Rule Act, referred to in subsec. (b)(3), is section 422 of Pub. L. 93–198, title IV, Dec. 24, 1973, 87 Stat. 790, as amended, which is not classified to the Code.
The Federal Advisory Committee Act, referred to in subsec. (d)(2), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in Title 5, Appendix, Government Organization and Employees.

Amendments1997—Subsec. (b)(3). Pub. L. 105–33 substituted “District of Columbia Home Rule Act” for “District of Columbia Self-Government and Governmental Reorganization Act”.
1991—Subsec. (a)(2). Pub. L. 102–150, § 3(a), substituted “October 1, 1993” for “October 1, 1991”.
Subsec. (f)(2)(A). Pub. L. 102–150, §§ 2(1), 3(a), substituted “and, except as provided under an agreement entered into pursuant to subparagraph (C), complete” for “and complete” and “October 1, 1993” for “October 1, 1991”.
Subsec. (f)(2)(C). Pub. L. 102–150, § 2(2), added subpar. (C).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Labor and Human Resources of Senate changed to Committee on Health, Education, Labor, and Pensions of Senate by Senate Resolution No. 20, One Hundred Sixth Congress, Jan. 19, 1999.

Effective Date of 1997 AmendmentAmendment by Pub. L. 105–33 effective Oct. 1, 1997, except as otherwise provided in title XI of Pub. L. 105–33, see section 11721 of Pub. L. 105–33, set out as a note under section 4246 of Title 18, Crimes and Criminal Procedure.


Abolition of House Committee on the District of Columbia
Committee on the District of Columbia of House of Representatives abolished by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995. References to Committee on the District of Columbia treated as referring to Committee on Government Reform and Oversight of House of Representatives, see section 1(b) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Termination of ClaimsPub. L. 109–396, title I, § 102, Dec. 15, 2006, 120 Stat. 2712, provided that:
“(a) In General.—Notwithstanding any other provision of law, the United States is not required to perform, or to reimburse the District of Columbia for the cost of performing, any of the following services:“(1) Repairs or renovations pursuant to section 4(f) of the Saint Elizabeths Hospital and District of Columbia Mental Health Services Act (24 U.S.C. 225b(f); sec. 44–903(f), D.C. Official Code).

“(2) Preservation, maintenance, or repairs pursuant to a use permit executed on September 30, 1987, under which the United States (acting through the Secretary of Health and Human Services) granted permission to the District of Columbia to use and occupy portions of the Saint Elizabeths Hospital property known as the ‘West Campus’.

“(3) Mental health diagnostic and treatment services for referrals as described in section 9(b) of the Saint Elizabeths Hospital and District of Columbia Mental Health Services Act (24 U.S.C. 225g(b); sec. 44–908(b), D.C. Official Code), but only with respect to services provided on or before the date of the enactment of this Act [Dec. 15, 2006].


“(b) Effect on Pending Claims.—Any claim of the District of Columbia against the United States for the failure to perform, or to reimburse the District of Columbia for the cost of performing, any service described in subsection (a) which is pending as of the date of the enactment of this Act shall be extinguished and terminated.”






§ 225c. Congressional review of system implementation plan(a) The Committee on the District of Columbia of the House of Representatives and the Committee on Labor and Human Resources and the Committee on Governmental Affairs of the Senate shall review the preliminary system implementation plan transmitted by the Mayor pursuant to section 225b of this title to determine the extent of its compliance with the provisions of section 225(b) of this title and section 225b of this title, and transmit written recommendations regarding any revisions to the preliminary plan to the Mayor not later than 60 days after receipt of such plan.

(b) The Committee on the District of Columbia of the House of Representatives and the Committee on Labor and Human Resources and the Committee on Governmental Affairs of the Senate shall, within 90 days of submission of the final system implementation plan by the Mayor pursuant to section 225b of this title, review such plan to determine the extent to which it is in compliance with the provisions of section 225(b) of this title and section 225b of this title.

(Pub. L. 98–621, § 5, Nov. 8, 1984, 98 Stat. 3374.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Labor and Human Resources of Senate changed to Committee on Health, Education, Labor, and Pensions of Senate by Senate Resolution No. 20, One Hundred Sixth Congress, Jan. 19, 1999.


Abolition of House Committee on the District of Columbia
Committee on the District of Columbia of House of Representatives abolished by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995. References to Committee on the District of Columbia treated as referring to Committee on Government Reform and Oversight of House of Representatives, see section 1(b) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 225d. Transition provisions for employees of Hospital(a) Retirement opportunityEmployees of the Hospital directly affected by the assumption of programs and functions by the District government who meet the requirements for immediate retirement under the provisions of section 8336(d) of title 5 shall be accorded the opportunity to retire during the 30-day period prior to the assumption of such programs and functions.


(b) Specific number and types of positions; transfer to District employment(1) The system implementation plan shall prescribe the specific number and types of positions needed by the District government at the end of the service coordination period.

(2) Notwithstanding section 3503 of title 5, employees of the Hospital shall only be transferred to District employment under the provisions of this section.


(c) Retention list; reemployment priority list; right-of-first-refusal; retention registers; employee appeals(1) While on the retention list or the District or Federal agency reemployment priority list, the system implementation plan shall provide to Hospital employees a right-of-first-refusal to District employment in positions for which such employees may qualify, (A) created under the system implementation plan in the comprehensive District mental health system, (B) available under the Department of Human Services of the District, and (C) available at the District of Columbia General Hospital.

(2) In accordance with Federal regulations, the Secretary shall establish retention registers of Hospital employees and provide such retention registers to the District government. Employment in positions identified in the system implementation plan under subsection (b) shall be offered to Hospital employees by the District government according to each such employee’s relative standing on the retention registers.

(3) Employee appeals concerning the retention registers established by the Secretary shall be in accordance with Federal regulations.

(4) Employee appeals concerning employment offers by the District shall be in accordance with the District of Columbia Government Comprehensive Merit Personnel Act of 1978.


(d) Federal agency reemployment priority list; right-of-first-refusal; Department of Health and Human Services; separation; maintenance of lists; District agency reemployment priority list; refusal of employment offer; acceptance of nontemporary employment(1) Notwithstanding any other provision of law, employees of the Hospital, while on the Federal agency reemployment priority list, shall have a right-of-first-refusal to employment in comparable available positions for which they qualify within the Department of Health and Human Services in the Washington metropolitan area.

(2) If necessary to separate employees of the Hospital from Federal employment, such employees may be separated only under Federal reduction-in-force procedures.

(3) A Federal agency reemployment priority list and a displaced employees program shall be maintained for employees of the Hospital by the Secretary and the Office of Personnel Management in accordance with Federal regulations for Federal employees separated by reduction-in-force procedures.

(4) The Mayor shall create and maintain, in consultation with the Secretary, a District agency reemployment priority list of those employees of the Hospital on the retention registers who are not offered employment under subsection (c). Individuals who refuse an offer of employment under subsection (c) shall be ineligible for inclusion on the District agency reemployment priority list. Such reemployment priority list shall be administered in accordance with procedures established pursuant to the District of Columbia Government Comprehensive Merit Personnel Act of 1978 (D.C. Law 2–139).

(5) Acceptance of nontemporary employment as a result of referral from any retention list or agency reemployment priority list shall automatically terminate an individual’s severance pay as of the effective date of such employment.


(e) Contracts; mental health services; preferencesAny contract entered into by the District of Columbia for the provision of mental health services formerly provided by or at the Hospital shall require the contractor or provider, in filling new positions created to perform under the contract, to give preference to qualified candidates on the District agency reemployment priority list created pursuant to subsection (d) of this section. An individual who is offered nontemporary employment with a contractor shall have his or her name remain on the District agency reemployment priority list under subsection (d) for not more than 24 months from the date of acceptance of such employment.


(Pub. L. 98–621, § 6, Nov. 8, 1984, 98 Stat. 3374.)

Editorial Notes

References in TextThe District of Columbia Government Comprehensive Merit Personnel Act of 1978, referred to in subsecs. (c)(4) and (d)(4), is D.C. Law 2–139, Mar. 3, 1979, as amended, which is not classified to the Code.

Statutory Notes and Related Subsidiaries
Continued Coverage Under Certain Federal Employee Benefits Programs for Certain Employees of Saint Elizabeths HospitalFor provisions relating to treatment of certain Federal employees of Saint Elizabeths Hospital under certain Federal employee benefit programs, see section 207(o) of Pub. L. 99–335, set out as a note under section 8331 of Title 5, Government Organization and Employees.



§ 225e. Conditions of employment for former employees of Hospital(a) Individuals accepting employment; without service breaksEach individual accepting employment without a break in service with the District government pursuant to section 225d of this title shall—(1) except as specifically provided in this subchapter, be required to meet all District qualifications other than licensure requirements for appointment required of other candidates, and shall become District employees in the comparable District service subject to the provisions of the District of Columbia Government Comprehensive Merit Personnel Act of 1978, and all other statutes and regulations governing District personnel;

(2) meet all licensure requirements within 18 months of appointment by the District government;

(3) notwithstanding chapter 63 of title 5, transfer accrued annual and sick leave balances pursuant to title XII of the District of Columbia Comprehensive Merit Personnel Act of 1978;

(4) have the grade and rate of pay determined in accordance with regulations established pursuant to title XI of the District of Columbia Comprehensive Merit Personnel Act of 1978, except that no employee shall suffer a loss in the basic rate of pay or in seniority;

(5) if applicable, retain a rate of pay including the physician’s comparability allowance under the provisions of section 5948 of title 5, and continue to receive such allowance under the terms of the then prevailing agreement until its expiration or for a period of 2 years from the date of appointment by the District government, whichever occurs later;

(6) be entitled to the same health and life insurance benefits as are available to District employees in the applicable service;

(7) if employed by the Federal Government before January 1, 1984, continue to be covered by the United States Civil Service Retirement System, under chapter 83 of title 5, to the same extent that such retirement system covers District Government 11 So in original. Probably should not be capitalized. employees; and

(8) if employed by the Federal Government on or after January 1, 1984, be subject to the retirement system applicable to District government employees pursuant to title XXVI, Retirement, of the District of Columbia Government Comprehensive Merit Personnel Act of 1978.


(b) Exemption from residency requirementsAn individual appointed to a position in the District government without a break in service, from the retention list, or from the District or Federal agency reemployment priority lists shall be exempt from the residency requirements of title VIII of the District of Columbia Government Comprehensive Merit Personnel Act of 1978.


(c) Compensation; work related injuriesAn individual receiving compensation for work injuries pursuant to chapter 81 of title 5 shall—(1) continue to have the claims adjudicated and the related costs paid by the Federal Government until such individual recovers and returns to duty;

(2) if medically recovered and returned to duty, have any subsequent claim for the recurrence of the disability determined and paid under the provisions of title XXIII of the District of Columbia Comprehensive Merit Personnel Act of 1978.


(d) Actions by District against individuals accepting employmentThe District government may initiate or continue an action against an individual who accepts employment under section 225d(c) of this title for cause related to events that occur prior to the end of the service coordination period. Any such action shall be conducted in accordance with such Federal laws and regulations under which action would have been conducted had the assumption of function by the District not occurred.


(e) Commissioned public health service officersCommissioned public health service officers detailed to the District of Columbia mental health system shall not be considered employees for purposes of any full-time employee equivalency total of the Department of Health and Human Services.


(f) Former patient employeesFor purposes of this section, Hospital employees shall include former patient employees occupying career positions at the Hospital.


(Pub. L. 98–621, § 7, Nov. 8, 1984, 98 Stat. 3375.)

Editorial Notes

References in TextThe District of Columbia Government Comprehensive Merit Personnel Act of 1978, referred to in subsecs. (a)(1), (3), (4), (8), (b), and (c)(2), is D.C. Law 2–139, Mar. 3, 1979, as amended, which is not classified to the Code.



§ 225f. Property transfer(a) Authority of Secretary; exclusion of certain real property(1) Except as provided in paragraph (2), on October 1, 1987, the Secretary shall transfer to the District, without compensation, all right, title, and interest of the United States in all real property at Saint Elizabeths Hospital in the District of Columbia together with any buildings, improvements, and personal property used in connection with such property needed to provide mental health and other services provided by the Department of Human Services indentified 11 So in original. Probably should be “identified”. pursuant to section 225b(c)(7) of this title.

(2) Such real property as is identified by the Secretary by September 30, 1987, as necessary to Federal mental health programs at Saint Elizabeths Hospital under section 225(b)(5) of this title shall not be transferred under this subsection.


(b) Preparation of master plan; consultation; approval; property transfer; exclusion of Oxon Cove ParkOn or before October 1, 1992, the Mayor shall prepare, and submit to the Committee on the District of Columbia of the House of Representatives and the Committees on Governmental Affairs and Labor and Human Resources of the Senate, a master plan, not inconsistent with the comprehensive plan for the National Capital, for the use of all real property, buildings, improvements, and personal property comprising Saint Elizabeths Hospital in the District of Columbia not transferred or excluded pursuant to subsection (a) of this section. In developing such plan, the Mayor shall consult with, and provide an opportunity for review by, appropriate Federal, regional, and local agencies. Such master plan submitted by the Mayor shall be approved by a law enacted by the Congress within the 2-year period following the date such plan is submitted to the Committee on the District of Columbia of the House of Representatives and the Committees on Governmental Affairs and Labor and Human Resources of the Senate. Immediately upon the approval of any such law, the Secretary shall transfer to the District, without compensation, all right, title, and interest of the United States in and to such property in accordance with such approved plan. The real property, together with the buildings and other improvements thereon, including personal property used in connection therewith, known as the Oxon Cove Park and operated by the National Park Service, Department of the Interior, shall not be transferred under this subchapter.


(c) Transfer of J.B. Johnson Building and groundsOn October 1, 1985, the Secretary shall transfer to the District, without compensation, all right, title, and interest of the United States to lot 87, square 622, in the subdivision made by the District of Columbia Redevelopment Land Agency, as per plat recorded in the Office of the Surveyor for the District of Columbia, in liber 154 at folio 149 (901 First Street N.W., the J.B. Johnson Building and grounds).


(Pub. L. 98–621, § 8, Nov. 8, 1984, 98 Stat. 3377; Pub. L. 102–150, § 3(b), Oct. 31, 1991, 105 Stat. 980.)

Editorial Notes
Amendments1991—Subsec. (b). Pub. L. 102–150 substituted “October 1, 1992” for “October 1, 1991” and “2-year” for “twelve-month”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Labor and Human Resources of Senate changed to Committee on Health, Education, Labor, and Pensions of Senate by Senate Resolution No. 20, One Hundred Sixth Congress, Jan. 19, 1999.


Abolition of House Committee on the District of Columbia
Committee on the District of Columbia of House of Representatives abolished by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995. References to Committee on the District of Columbia treated as referring to Committee on Government Reform and Oversight of House of Representatives, see section 1(b) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 225g. Financing provisions(a) Authorization of appropriationsThere are authorized to be appropriated for grants by the Secretary of Health and Human Services to the District of Columbia comprehensive mental health system, $30,000,000 for fiscal year 1988, $24,000,000 for fiscal year 1989, $18,000,000 for fiscal year 1990, and $12,000,000 for fiscal year 1991.


(b) Federal agencies; payments to District of costs for treatment of certain patients; responsibility of U.S. for service costs(1) Beginning on October 1, 1987, and in each subsequent fiscal year, the appropriate Federal agency is directed to pay the District of Columbia the full costs for the provision of mental health diagnostic and treatment services for the following types of patients:(A) Any individual referred to the system pursuant to a Federal statute or by a responsible Federal agency.

(B) Any individual referred to the system for emergency detention or involuntary commitment after being taken into custody (i) as a direct result of the individual’s action or threat of action against a Federal official, (ii) as a direct result of the individual’s action or threat of action on the grounds of the White House or of the Capitol, or (iii) under chapter 9 of title 21 of the District of Columbia Code.

(C) Any individual referred to the system as a result of a criminal proceeding in a Federal court (including an individual admitted for treatment, observation, and diagnosis and an individual found incompetent to stand trial or found not guilty by reason of insanity). The preceding provisions of this paragraph apply to any individual referred to the system (or to Saint Elizabeths Hospital) before or after November 8, 1984.


(2) The responsibility of the United States for the cost of services for individuals described in paragraph (1) shall not affect the treatment responsibilities to the District of Columbia under the Interstate Compact on Mental Health.


(c) Financial responsibility during coordination period(1) During the service coordination and the financial transition periods, the District of Columbia shall gradually assume a greater share of the financial responsibility for the provision of mental health services provided by the system to individuals not described in subsection (b).

(2) Omitted


(d) Shared responsibility for capital improvementsSubject to section 225b(f)(2) of this title, capital improvements to facilities at Saint Elizabeths Hospital authorized during the service coordination period shall be the shared responsibility of the District and the Federal Government in accordance with Public Law 83–472.


(e) Unassigned liabilities; sole responsibility of Federal GovernmentPursuant to the financial audit under section 225b(f) of this title, any unassigned liabilities of the Hospital shall be assumed by and shall be the sole responsibility of the Federal Government.


(f) Audit to determine liability of Federal Government for accrued annual leave balances; authorization of appropriations(1) After the service coordination period, the Secretary shall conduct an audit, under generally accepted accounting procedures, to identify the liability of the Federal Government for accrued annual leave balances for those employees assumed by the District under the system implementation plan.

(2) There is authorized to be appropriated for payment by the Federal Government to the District an amount equal to the liability identified by such audit.


(g) Authority; District; collection of costs for mental health servicesNothing in this subchapter shall affect the authority of the District of Columbia under any other statute to collect costs billed by the District of Columbia for mental health services, except that payment for the same costs may not be collected from more than one party.


(h) Responsibility of United States for certain claimsThe Government of the United States shall be solely responsible for—(1) all claims and causes of action against Saint Elizabeths Hospital that accrue before October 1, 1987, regardless of the date on which legal proceedings asserting such claims were or may be filed, except that the United States shall, in the case of any tort claim, only be responsible for any such claim against the United States that accrues before October 1, 1987, and the United States shall not compromise or settle any claim resulting in District liability without the consent of the District, which consent shall not be unreasonably withheld; and

(2) all claims that result in a judgment or award against Saint Elizabeths Hospital before October 1, 1987.


(Pub. L. 98–621, § 9, Nov. 8, 1984, 98 Stat. 3377.)

Editorial Notes

References in TextPublic Law 83–472, referred to in subsec. (d), is act July 2, 1954, ch. 457, 68 Stat. 434, as amended, known as the Departments of Labor, and Health, Education, and Welfare Appropriation Act, 1955. Certain provisions of this Act relating to Saint Elizabeths Hospital and appearing at 68 Stat. 443, were repealed by section 10(d)(2) of Pub. L. 98–621 effective Oct. 1, 1987. For complete classification of this Act to the Code, see Tables.

Codification
Subsec. (c)(2) of this section amended section 502 of the District of Columbia Self-Government and Governmental Reorganization Act (Pub. L. 93–198, title V, Dec. 24, 1973, 87 Stat. 813), which is not classified to the Code.



§ 225h. Buy American provisions(a) ApplicabilityThe Mayor shall insure that the requirements of the Buy American Act of 1933, as amended, apply to all procurements made under this subchapter.


(b) Determination by Mayor(1) If the Mayor, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the United States Trade Representative shall rescind the waiver of the Buy American Act with respect to such types of products produced in that foreign country.

(2) An agreement referred to in paragraph (1) is any agreement,11 So in original. The comma probably should not appear. between the United States and a foreign country pursuant to which the head of an agency of the United States Government has waived the requirements of the Buy American Act with respect to certain products produced in the foreign country.


(c) Report to CongressThe Mayor shall submit to Congress a report on the amount of purchases from foreign entities under this subchapter from foreign entities in fiscal years 1992 and 1993. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party.


(d) “Buy American Act” definedFor purposes of this section, the term “Buy American Act” means title III of the Act entitled “An Act making appropriations for the Treasury and Post Office Departments for the fiscal year ending June 30, 1934, and for other purposes”, approved March 3, 1933 (41 U.S.C. 10a et seq.) 22 See References in Text note below..


(e) Restrictions on contract awardsNo contract or subcontract made with funds authorized under this subchapter 2 may be awarded for the procurement of an article, material, or supply produced or manufactured in a foreign country whose government unfairly maintains in government procurement a significant and persistent pattern or practice of discrimination against United States products or services which results in identifiable harm to United States businesses, as identified by the President pursuant to 33 So in original. Probably should be followed by “subsection”. (g)(1)(A) of section 305 of the Trade Agreements Act of 1979 (19 U.S.C. 2515(g)(1)(A)). Any such determination shall be made in accordance with section 305.


(f) Prohibition against fraudulent use of “Made in America” labelsIf it has been finally determined by a court or Federal agency that any person intentionally affixed a label bearing a “Made in America” inscription, or any inscription with the same meaning, to any product sold in or shipped to the United States that is not made in the United States, that person shall be ineligible to receive any contract or subcontract under this subchapter, pursuant to the debarment, suspension, and ineligibility procedures in subpart 9.4 of chapter 1 of title 48, Code of Federal Regulations.


(Pub. L. 98–621, § 11, as added Pub. L. 102–150, § 4(2), Oct. 31, 1991, 105 Stat. 981.)

Editorial Notes

References in TextTitle III of the Act entitled “An Act making appropriations for the Treasury and Post Office Departments for the fiscal year ending June 30, 1934, and for other purposes”, approved March 3, 1933, referred to in subsec. (d), is title III of act Mar. 3, 1933, ch. 212, 47 Stat. 1520, known as the Buy American Act, which was classified generally to sections 10a, 10b, and 10c of former Title 41, Public Contracts, and was substantially repealed and restated in chapter 83 (§ 8301 et seq.) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855. For complete classification of title III to the Code, see Short Title of 1933 Act note set out under section 101 of Title 41 and Tables. For disposition of sections of former Title 41, see Disposition Table preceding section 101 of Title 41.
The Trade Agreement Act of 1979, referred to in subsec. (c), probably means the Trade Agreements Act of 1979, Pub. L. 96–39, July 26, 1979, 93 Stat. 144, as amended. For complete classification of this Act to the Code, see References in Text note set out under section 2501 of Title 19, Customs Duties, and Tables.
This subchapter, referred to in subsec. (e), was in the original “this title” and was translated as reading “this Act”, meaning Pub. L. 98–621, which is classified principally to this subchapter, to reflect the probable intent of Congress, because Pub. L. 98–621 does not contain titles.





CHAPTER 5—COLUMBIA INSTITUTION FOR THE DEAF
§§ 231 to 250. Omitted
Editorial Notes
Codification
Sections 231 to 250, relating to Columbia Institution for the Deaf, were transferred to sections 31–1001 to 31–1020 of the District of Columbia Code and subsequently repealed by acts Aug. 6, 1946, ch. 770, § 1(61), 60 Stat. 871; June 18, 1954, ch. 324, § 9, 68 Stat. 267; Dec. 24, 1970, Pub. L. 91–587, § 5, 84 Stat. 1579. The Columbia Institution for the Deaf was redesignated Gallaudet College by act June 18, 1954, and thereafter redesignated Gallaudet University by Pub. L. 99–371, title I, § 101(a), Aug. 4, 1986, 100 Stat. 781, which is classified to subchapter I (§ 4301 et seq.) of chapter 55 of Title 20, Education.




CHAPTER 6—FREEDMEN’S HOSPITAL
§§ 261 to 264. Omitted
Editorial Notes
Codification
Sections 261 to 264 related to Freedmen’s Hospital in the District of Columbia, and were also set out as sections 32–317 to 32–320 of the District of Columbia Code. Freedmen’s Hospital was transferred to Howard University by Pub. L. 87–262, Sept. 21, 1961, 75 Stat. 542 (20 U.S.C. 124–129), section 7 of which repealed all laws specifically applicable to Freedmen’s Hospital effective with the transfer. Sections 32–317 to 32–320 were omitted from the 1981 edition of the District of Columbia Code.
Section 261, R.S. § 2038; act June 23, 1874, ch. 455, 18 Stat. 223, related to direction of and expenditures for Freedmen’s Hospital.
Section 262, acts June 26, 1912, ch. 182, § 1, 37 Stat. 172; May 29, 1928, ch. 901, § 1(78), 45 Stat. 992, related to admission of patients to Freedmen’s Hospital, charges, and disposition of money collected.
Section 263, acts Mar. 3, 1905, ch. 1483, 33 Stat. 1190, Mar. 16, 1926, ch. 58, 44 Stat. 208, related to authority to contract for the care and treatment of persons from the District admitted to Freedmen’s Hospital.
Section 264, act July 1, 1916, ch. 209, 39 Stat. 311, related to disposition of unclaimed money left at Freedmen’s Hospital by deceased patients.




CHAPTER 7—NATIONAL CEMETERIES



Sec.


271 to 295.Repealed or Omitted.


295a.Arlington Memorial Amphitheater.


296.Repealed.




Statutory Notes and Related Subsidiaries

Change of Name
Director of National Parks, Buildings and Reservations renamed Director of National Park Service by act Mar. 2, 1934, ch. 38, 48 Stat. 362.

Executive Documents

Transfer of Functions
Section 2 of Ex. Ord. No. 6166, June 10, 1933, as amended by Ex. Ord. No. 6229, July 27, 1934; Ex. Ord. No. 6614, Feb. 26, 1934; Ex. Ord. No. 6690, Apr. 25, 1934, set out as a note to section 901 of Title 5, Government Organization and Employees, transferred all functions of administrator of certain historical national cemeteries located within the continental limits of the United States, including certain cemeteries administered by the War Department to the Director of National Parks, Buildings, and Reservations in the Department of the Interior.
By Ex. Ord. No. 6228, July 28, 1933, the operation of Executive Order No. 6166 as to the transfer of the specified national cemeteries was postponed until further order, except with regard to the following cemeteries located within the continental limits of the United States:


national military parks
Chickamauga and Chattanooga National Military Park, Georgia and Tennessee.
Fort Donelson National Military Park, Tennessee.
Fredericksburg and Spotsylvania County Battle Fields Memorial, Virginia.
Gettysburg National Military Park, Pennsylvania.
Guilford Courthouse National Military Park, North Carolina.
Kings Mountain National Military Park, South Carolina.
Moores Creek National Military Park, North Carolina.
Petersburg National Military Park, Virginia.
Shiloh National Military Park, Tennessee.
Stones River National Military Park, Tennessee.
Vicksburg National Military Park, Mississippi.


national parks
Abraham Lincoln National Park (now Abraham Lincoln Birthplace National Historical Park), Kentucky.
Fort McHenry National Park, Maryland.


battlefield sites
Antietam Battlefield, Maryland.
Appomattox, Virginia.
Brices Cross Roads, Mississippi.
Chalmette Monument and Grounds, Louisiana.
Cowpens, South Carolina.
Fort Necessity, Wharton County, Pennsylvania.
Kenesaw Mountain, Georgia.
Monocacy, Maryland.
Tupelo, Mississippi.
White Plains, New York.


national monuments
Big Hole Battlefield, Beaverhead County, Montana.
Cabrillo Monument, Ft. Rosecrans, California.
Castle Pinckney, Charleston, South Carolina.
Father Millet Cross, Fort Niagara, New York.
Fort Marion, St. Augustine, Florida.
Fort Matanzas, Florida.
Fort Pulaski, Georgia.
Meriwether Lewis, Hardin County, Tennessee.
Mound City Group, Chillicothe, Ohio.
Statue of Liberty, Fort Wood, New York.


miscellaneous memorials
Camp Blount Tablets, Lincoln County, Tennessee.
Kill Devil Hill Monument, Kitty Hawk, North Carolina.
New Echota Marker, Georgia.
Lee Mansion, Arlington National Cemetery, Virginia.


national cemeteries
Battleground, District of Columbia.
Antietam, (Sharpsburg) Maryland.
Vicksburg, Mississippi.
Gettysburg, Pennsylvania.
Chattanooga, Tennessee.
Fort Donelson, (Dover) Tennessee.
Shiloh, (Pittsburg Landing) Tennessee.
Stones River, (Murfreesboro) Tennessee.
Fredericksburg, Virginia.
Poplar Grove, (Petersburg) Virginia.
Yorktown, Virginia.

National Cemeteries in Foreign CountriesThe functions of administration pertaining to national cemeteries located in foreign countries, which were transferred to the Department of State, were revoked and the functions of administration pertaining to national cemeteries and memorials located in Europe, together with personnel, records, etc. were transferred to the American Battle Monuments Commission by Ex. Ord. No. 6614, Apr. 25, 1934, set out as a note under section 901 of Title 5, Government Organization and Employees.


§§ 271 to 276. Repealed. Pub. L. 93–43, § 7(a)(1)–(3), (61), June 18, 1973, 87 Stat. 82, 88

Section 271, R.S. § 4870, provided for manner of acquisition of lands.


Section 271a, act June 29, 1938, ch. 808, 52 Stat. 1233, related to State donations of land.


Section 272, R.S. § 4871; act Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167, provided for appraisement of real estate.


Section 273, R.S. § 4872, provided for payment of appraised value.


Section 274, R.S. § 4873, provided for superintendents of cemeteries.


Section 275, acts Mar. 24, 1948, ch. 143, § 1, 62 Stat. 84; Aug. 30, 1961, Pub. L. 87–178, 75 Stat. 411, provided for selection of superintendents.


Section 276, R.S. § 4875; act July 30, 1912, ch. 258, 37 Stat. 240, provided for fuel and quarters for superintendents.


Subject matter is generally covered by section 2400 et seq. of Title 38, Veterans’ Benefits. See sections 2404 and 2406 of Title 38.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1973, or such earlier date as the President may prescribe and publish in the Federal Register, see section 10(c) of Pub. L. 93–43, set out as a note under section 2306 of Title 38, Veterans’ Benefits.

Superintendents of National Cemeteries Under the Jurisdiction of the Secretary of the ArmyPub. L. 97–306, title IV, § 405, Oct. 14, 1982, 96 Stat. 1443, provided that: “Notwithstanding section 7(b)(2) of the National Cemeteries Act of 1973 (87 Stat. 88) [section 7 of Pub. L. 93–43 set out below], the provisions of the Act entitled “An Act to provide for selection of superintendents of national cemeteries from meritorious and trustworthy members of the Armed Forces who have been disabled in the line of duty for active field service”, approved March 24, 1948 [Act Mar. 24, 1948, ch. 143, 62 Stat. 84, which enacted former section 275 of this title], as in effect on the day before the effective date of section 7 of the National Cemeteries Act of 1973 [see section 10(c) of Pub. L. 93–43 set out as a note under section 2306 of Title 38, Veterans’ Benefits], shall not apply with respect to the appointment of the superintendent of a national cemetery under the jurisdiction of the Secretary of the Army.”


Matured Rights and Duties, Incurred Penalties, Liabilities, and Forfeitures, and Commenced Proceedings Excepted in Repeal of National Cemeteries ProvisionsPub. L. 93–43, § 7(a), June 18, 1973, 87 Stat. 82, provided in part that sections 271 to 276, 278 to 279d, 281 to 282, 286 to 290, and 296 of this title are repealed, except with respect to rights and duties that matured, penalties, liabilities, and forfeitures that were incurred, and proceedings that were begun before effective date of such section 7.
Section 7 of Pub. L. 93–43 effective Sept. 1, 1973, or such earlier date as the President may prescribe and publish in the Federal Register, see section 10(c) of Pub. L. 93–43, set out as a note under section 2306 of Title 38, Veterans’ Benefits.

Functions, Powers, and Duties of Secretaries UnaffectedPub. L. 93–43, § 7(b), June 18, 1973, 87 Stat. 88, provided that: 
“Nothing in this section [repealing sections 271 to 276, 278 to 279d, 281 to 282, 286 to 290, and 296 of this title and enacting provisions set out as a note under sections 271 to 276] shall be deemed to affect in any manner the functions, powers, and duties of—
“(1) the Secretary of the Interior with respect to those cemeteries, memorials, or monuments under his jurisdiction on the effective date of this section [see note above], or

“(2) the Secretary of the Army, the Secretary of the Navy, or the Secretary of the Air Force with respect to those cemeteries, memorials, or monuments under his jurisdiction to which the transfer provisions of section 6(a) of this Act [set out as a note under section 2404 of Title 38, Veterans’ Benefits] do not apply.”






§ 277. Repealed. Pub. L. 89–554, § 8(a), Sept. 6, 1966, 80 Stat. 646

Section, acts Feb. 12, 1925, ch. 225, title II, 43 Stat. 926; Apr. 15, 1926, ch. 146, title II, 44 Stat. 288, provided for appointment and pay of a superintendent of Antietam Battlefield.



§§ 278 to 279d. Repealed. Pub. L. 93–43, § 7(a)(1), (4), (5), (7), June 18, 1973, 87 Stat. 82

Section 278, acts July 24, 1876, ch. 226, § 1, 19 Stat. 99; June 10, 1921, ch. 18, §§ 206, 215, 42 Stat. 21, 23; Sept. 12, 1950, ch. 946, title III, § 301(96), 64 Stat. 844, provided for care and maintenance of cemeteries. See section 2404(a), (e) of Title 38, Veterans’ Benefits.


Section 279, R.S. § 4877, related to inclosure, headstones, and registers. See section 2404(a), (c), (d) of Title 38.


Section 279a, acts July 1, 1948, ch. 791, § 1, 62 Stat. 1215; Aug. 14, 1958, Pub. L. 85–644, § 1(1), 72 Stat. 601; Aug. 28, 1958, Pub. L. 85–811, 72 Stat. 978; Sept. 1, 1970, Pub. L. 91–369, 84 Stat. 836, provided for headstones for unmarked graves of Civil War soldiers, members of armed forces, reserve components, National Guard, Air National Guard, and Reserve Officers Training Corps; compilation of list; and inscription of names on Memorial. See sections 2306 and 2403 of Title 38.


Section 279b, acts July 1, 1948, ch. 791, § 2, 62 Stat. 1216; Aug. 14, 1958, Pub. L. 85–644, § 1(2), 72 Stat. 602, authorized rules and regulations for the headstones, list, and inscription of names.


Section 279c, act July 1, 1948, ch. 791, § 3, 62 Stat. 1216, related to preservation of records respecting the headstones, list, and inscription of names. See section 2404(d) of Title 38.


Section 279d, acts Aug. 27, 1954, ch. 1013, 68 Stat. 880; July 3, 1956, ch. 509, 70 Stat. 489, provided for markers to honor memory of certain Armed Forces personnel. See section 2403(a), (b) of Title 38.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1973, or such earlier date as the President may prescribe and publish in the Federal Register, see section 10(c) of Pub. L. 93–43, set out as a note under section 2306 of Title 38, Veterans’ Benefits.

Matured Rights and Duties, Incurred Penalties, Liabilities, and Forfeitures, and Commenced Proceedings Excepted in Repeal of National Cemeteries ProvisionsProvisions repealed except with respect to rights and duties matured, penalties, liabilities, and forfeitures that were incurred, and proceedings that were begun before effective date of section 7 of Pub. L. 93–43, see section 7(a) of Pub. L. 93–43, set out as a note under sections 271 to 276 of this title.



§§ 280 to 280b. Repealed. July 1, 1948, ch. 791, § 4, 62 Stat. 1216

Section 280, act Feb. 3, 1879, ch. 44, 20 Stat. 281, related to headstones in private cemeteries. See sections 2306 and 2400 et seq. of Title 38, Veterans’ Benefits.


Section 280a, act Feb. 26, 1929, ch. 324, 45 Stat. 1307, related to headstones for Confederate soldiers. See sections 2306 and 2400 et seq. of Title 38.


Section 280b, act Apr. 18, 1940, ch. 109, 54 Stat. 142, related to standard headstones. See sections 2306 and 2400 et seq. of Title 38.



§§ 281 to 282. Repealed. Pub. L. 93–43, § 7(a)(6), (8), (10)–(12), (60), June 18, 1973, 87 Stat. 82, 88

Section 281, acts May 14, 1948, ch. 289, § 1, 62 Stat. 234; Sept. 14, 1959, Pub. L. 86–260, 73 Stat. 547, enumerated classes of persons eligible for burial in national cemeteries and provided for removal of remains. See section 2402 of Title 38, Veterans’ Benefits.


Section 281a, act Aug. 4, 1947, ch. 467, § 1, 61 Stat. 742, provided for utilization of surplus military real property for cemeteries.


Section 281b, act Aug. 4, 1947, ch. 467, § 2, 61 Stat. 742, related to utilization of surplus military real property for expansion of existing cemeteries and limited the expanded national cemetery area to six hundred and forty acres.


Section 281c, act Aug. 4, 1947, ch. 467, § 3, 61 Stat. 742, authorized regulations respecting utilization of surplus military real property for cemeteries.


Section 281d, act Mar. 10, 1950, ch. 52, § 1, 64 Stat. 12, related to utilization of surplus military real property for cemeteries at Fort Logan, Colo.


Section 281e, act Mar. 10, 1950, ch. 52, § 2, 64 Stat. 12, provided for selection of lands, care and maintenance, and limitation of area of national cemetery at Fort Logan, Colo.


Section 281f, act Mar. 10, 1950, ch. 52, § 3, 64 Stat. 12, authorized Secretary of the Army to prescribe rules and regulations for administration of national cemetery at Fort Logan, Colo.


Section 281g, act Aug. 10, 1950, ch. 672, §§ 1, 2, 64 Stat. 434, provided for expansion of existing cemeteries at Rock Island National Cemetery, Rock Island, Illinois, Fort Leavenworth, National Cemetery, Fort Leavenworth, Kansas, and Barrancas National Cemetery, near Pensacola, Florida.


Section 282, act Aug. 24, 1912, ch. 355, § 1, 37 Stat. 440, provided for burial of Confederate veterans.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1973, or such earlier date as the President may prescribe and publish in the Federal Register, see section 10(c) of Pub. L. 93–43, set out as a note under section 2306 of Title 38, Veterans’ Benefits.

Matured Rights and Duties, Incurred Penalties, Liabilities, and Forfeitures, and Commenced Proceedings Excepted in Repeal of National Cemeteries ProvisionsProvisions repealed except with respect to rights and duties matured, penalties, liabilities, and forfeitures that were incurred, and proceedings that were begun before effective date of section 7 of Pub. L. 93–43, see section 7(a) of Pub. L. 93–43, set out as a note under sections 271 to 276 of this title.



§§ 283 to 285. Omitted
Editorial Notes
Codification
Section 283, R.S. § 4879, related to the military cemetery near Mexico City. See section 2111 of Title 36, Patriotic and National Observances, Ceremonies, and Organizations.
Section 284, R.S. § 4880, related to the regulations for the military cemetery near Mexico City, and is covered by Ex. Ord. No. 9873, July 17, 1947, 12 F.R. 4777, set out as a note under section 2111 of Title 36.
Section 285, acts Feb. 24, 1925, ch. 306, § 2, 43 Stat. 970; May 10, 1928, ch. 515, 45 Stat. 494, which authorized the Secretary of War to accept the land comprising the burial place of President Zachary Taylor, and to establish a national cemetery thereon, has been omitted as executed.



§§ 286 to 290. Repealed. Pub. L. 93–43, § 7(a)(1), (13)–(18), (42), (44)–(46), June 18, 1973, 87 Stat. 82, 83, 85

Section 286, R.S. § 4881; act Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167, provided penalty for defacing cemeteries. See section 901 of Title 38, Veterans’ Benefits.


Section 287, R.S. § 4882, related to jurisdiction of United States upon purchase of any national cemetery with consent of any State legislature.


Section 288, acts Feb. 12, 1925, ch. 225, title II, 43 Stat. 926; Apr. 15, 1926, ch. 146, title II, 44 Stat. 287; Feb. 23, 1927, ch. 167, title II, 44 Stat. 1138; Mar. 23, 1928, ch. 232, title II, 45 Stat. 354; Feb. 28, 1929, ch. 366, title II, 45 Stat. 1375; June 30, 1954, ch. 425, § 101, 68 Stat. 331; July 15, 1955, ch. 370, title III, 69 Stat. 360; July 2, 1956, ch. 490, title III, 70 Stat. 479, prohibited expenditure of any appropriation for maintenance of more than a single approach to any national cemetery.


Section 289, act May 23, 1941, ch. 130, 55 Stat. 191, provided for conveyance to State or municipality of approach road to national cemetery. See section 2404(f) of Title 38, Veterans’ Benefits.


Section 290, act July 27, 1953, ch. 245, § 101, 67 Stat. 197, prohibited encroachment by railroad on rights of way. See section 2404 of Title 38.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1973, or such earlier date as the President may prescribe and publish in the Federal Register, see section 10(c) of Pub. L. 93–43, set out as a note under section 2306 of Title 38, Veterans’ Benefits.

Matured Rights and Duties, Incurred Penalties, Liabilities, and Forfeitures, and Commenced Proceedings Excepted in Repeal of National Cemeteries ProvisionsProvisions repealed except with respect to rights and duties matured, penalties, liabilities, and forfeitures that were incurred, and proceedings that were begun before effective date of section 7 of Pub. L. 93–43, see section 7(a) of Pub. L. 93–43, set out as a note under sections 271 to 276 of this title.

Conveyance to State or Municipality of Approach Road to National CemeteryProvisions similar to those set out in former section 289 of this title relating to conveyance to State or municipality of approach road to national cemetery, were also repealed by Pub. L. 93–43, § 7(a)(27) to (29), June 18, 1973, 67 Stat. 84. Subject matter was contained in the following prior appropriation acts:
June 24, 1940, ch. 415, 54 Stat. 506.
June 28, 1939, ch. 246, 53 Stat. 857.
June 11, 1938, ch. 348, 52 Stat. 668.

Encroachment by Railroad on Rights of WayProvisions similar to those set out in former section 290 of this title relating to encroachment by railroad on rights of way were also repealed by Pub. L. 93–43, § 7(a)(19) to (41), (43), June 18, 1973, 87 Stat. 83 to 85. Subject matter was contained in the following prior appropriation acts:
July 11, 1952, ch. 669, 66 Stat. 579.
Oct. 24, 1951, ch. 556, 65 Stat. 617.
Sept. 6, 1950, ch. 896, ch. IX, 64 Stat. 725.
Oct. 13, 1949, ch. 688, 63 Stat. 846.
June 25, 1948, ch. 655, 62 Stat. 1019.
July 31, 1947, ch. 411, 61 Stat. 687.
May 2, 1946, ch. 247, 60 Stat. 161.
Mar. 31, 1945, ch. 45, 59 Stat. 39.
June 26, 1944, ch. 275, 58 Stat. 327.
June 2, 1943, ch. 115, 57 Stat. 94.
Apr. 28, 1942, ch. 246, 56 Stat. 220.
May 23, 1941, ch. 130, 55 Stat. 191.
June 24, 1940, ch. 415, 54 Stat. 506.
June 28, 1939, ch. 246, 53 Stat. 857.
June 11, 1938, ch. 348, 52 Stat. 668.
July 19, 1937, ch. 511, 50 Stat. 515.
May 15, 1936, ch. 404, 49 Stat. 1305.
Apr. 9, 1935, ch. 54, title II, 49 Stat. 145.
Apr. 26, 1934, ch. 165, title II, 48 Stat. 639.
Mar. 4, 1933, ch. 281, title II, 47 Stat. 1595.
July 14, 1932, ch. 482, title II, 47 Stat. 689.
Feb. 23, 1931, ch. 279, title II, 46 Stat. 1302.
May 28, 1930, ch. 348, title II, 46 Stat. 458.
Feb. 28, 1929, ch. 366, title II, 45 Stat. 1375.
Mar. 23, 1928, ch. 232, title II, 45 Stat. 354.
Feb. 23, 1927, ch. 167, title II, 44 Stat. 1138.
Apr. 15, 1926, ch. 146, title II, 44 Stat. 287.
Feb. 12, 1925, ch. 225, title II, 43 Stat. 926.



§§ 291 to 295. Repealed. Pub. L. 86–694, § 2, Sept. 2, 1960, 74 Stat. 739

Section 291, act Mar. 4, 1921, ch. 169, § 1, 41 Stat. 1440, established a commission to make recommendations for memorials and entombments for Arlington Memorial Amphitheater.


Section 292, act Mar. 4, 1921, ch. 169, § 2, 41 Stat. 1440, provided for a chairman and disbursing officer.


Section 293, act Mar. 4, 1921, ch. 169, § 3, 41 Stat. 1440, required specific Congressional authorization for erection of memorials and interments.


Section 294, act Mar. 4, 1921, ch. 169, § 4, 41 Stat. 1440, related to restrictions on inscriptions and entombments.


Section 295, act Mar. 4, 1921, ch. 169, § 5, 41 Stat. 1440, related to character of the inscription.


Sections are covered by section 295a of this title.



§ 295a. Arlington Memorial Amphitheater(a) Recommendations of Secretary of Defense for memorials and entombmentsThe Secretary of Defense or his designee may send to Congress in January of each year, his recommendations with respect to the memorials to be erected, and the remains of deceased members of the Armed Forces to be entombed, in the Arlington Memorial Amphitheater, Arlington National Cemetery, Virginia.


(b) Specific authorization from CongressNo memorial may be erected and no remains may be entombed in such amphitheater unless specifically authorized by Congress.


(c) Character of memorialsThe character, design, or location of any memorial authorized by Congress is subject to the approval of the Secretary of Defense or his designee.


(Pub. L. 86–694, § 1, Sept. 2, 1960, 74 Stat. 739.)

Statutory Notes and Related Subsidiaries
Memorial to Veterans of Vietnam ConflictPub. L. 95–479, title III, § 307, Oct. 18, 1978, 92 Stat. 1566, provided that: “The Secretary of Defense shall have placed in the Trophy Hall of the Memorial Amphitheater at Arlington National Cemetery a memorial plaque which shall bear the following inscription: ‘The people of the United States of America pay tribute to those members of the Armed Forces of the United States who served honorably in Southeast Asia during the Vietnam conflict.’. To further honor those members of the Armed Forces who lost their lives in hostile action in Southeast Asia during the Vietnam conflict, the Secretary of Defense shall have placed near such plaque in a suitable repository a display of the Purple Heart Medal and other medals, ribbons, and decorations associated with service in Southeast Asia during the Vietnam conflict.”




§ 296. Repealed. Pub. L. 93–43, § 7(a)(9), June 18, 1973, 87 Stat. 82

Section, act July 1, 1947, ch. 187, 61 Stat. 234, related to preservation of historic graveyards in abandoned military posts and conveyance to grantees. See section 2405(b) of Title 38, Veterans’ Benefits.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Sept. 1, 1973, or such earlier date as the President may prescribe and publish in the Federal Register, see section 10(c) of Pub. L. 93–43, set out as a note under section 2306 of Title 38, Veterans’ Benefits.

Matured Rights and Duties, Incurred Penalties, Liabilities, and Forfeitures, and Commenced Proceedings Excepted in Repeal of National Cemeteries ProvisionsProvisions repealed except with respect to rights and duties matured, penalties, liabilities, and forfeitures that were incurred, and proceedings that were begun before effective date of section 7 of Pub. L. 93–43, see section 7(a) of Pub. L. 93–43, set out as a note under sections 271 to 276 of this title.




CHAPTER 7A—PRIVATE AND COMMERCIAL CEMETERIES
§ 298. Repealed. Oct. 31, 1951, ch. 654, § 1(47), 65 Stat. 703

Section, act June 20, 1939, ch. 220, 53 Stat. 843, related to disposal, by Secretary of War, of government lots in commercial cemeteries.




CHAPTER 8—GORGAS HOSPITAL



Sec.


301.Ancon Hospital to be known as Gorgas Hospital.


302.Change of name as affecting various rights; records, maps, and public documents.



§ 301. Ancon Hospital to be known as Gorgas Hospital
In recognition of his distinguished services to humanity and as a fitting perpetuation of the name and memory of Major General William Crawford Gorgas, the Government hospital within the Canal Zone, near the City of Panama, known prior to March 24, 1928, as the Ancon Hospital, shall after such date be known and designated on the public records as the Gorgas Hospital.
(Mar. 24, 1928, ch. 240, § 1, 45 Stat. 365.)

Editorial Notes

References in TextFor definition of Canal Zone, referred to in text, see section 3602(b) of Title 22, Foreign Relations and Intercourse.



§ 302. Change of name as affecting various rights; rec­ords, maps, and public documents
The change in the name of said hospital shall in no wise affect the rights of the Federal Government, or any municipality, corporation, association, or person; and all records, maps, and public documents of the United States in which said hospital is mentioned or referred to under the name of the Ancon Hospital or otherwise shall be held to refer to the said hospital under and by the name of the Gorgas Hospital.
(Mar. 24, 1928, ch. 240, § 2, 45 Stat. 366.)


CHAPTER 9—HOSPITALIZATION OF MENTALLY ILL NATIONALS RETURNED FROM FOREIGN COUNTRIES



Sec.


321.Definitions.


322.Reception of eligible persons at ports of entry or debarkation.


323.Transfer and release to State of residence or legal domicile, or to relative.


324.Care and treatment of eligible persons until transfer and release.


325.Examination of persons admitted.


326.Release of patient.


327.Notification to committing court of discharge or conditional release.


328.Payment for care and treatment.


329.Availability of appropriations for transportation.



§ 321. Definitions
For the purposes of this chapter except as the context may otherwise require—(a) The term “Department” means the Department of Health and Human Services.

(b) The term “Secretary” means the Secretary of Health and Human Services.

(c) The term “State” means a State or Territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia.

(d) The term “eligible person” means an individual with respect to whom the following certificates are furnished to the Secretary:(1) A certificate of the Secretary of State that such individual is a national of the United States; and

(2) Either (A) a certificate obtained or transmitted by the Secretary of State that such individual has been legally adjudged insane in a named foreign country, or (B) a certificate of an appropriate authority or person (as determined in accordance with regulations prescribed by the Secretary of Health and Human Services) stating that at the time of such certification such individual was in a named foreign country and was in need of care and treatment in a mental hospital.


(e) The term “residence” means residence as determined under the applicable law or regulations of a State or political subdivision for the purpose of determining the eligibility of an individual for hospitalization in a public mental hospital.

(Pub. L. 86–571, § 1, July 5, 1960, 74 Stat. 308; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695.)

Statutory Notes and Related Subsidiaries

Change of Name
“Department of Health and Human Services” substituted for “Department of Health, Education, and Welfare” in subsec. (a) and “Secretary of Health and Human Services” substituted for “Secretary of Health, Education, and Welfare” in subsecs. (b) and (d)(2), pursuant to section 509(b) of Pub. L. 96–88 which is classified to section 3508(b) of Title 20, Education.

Effective DatePub. L. 86–571, § 11, July 5, 1960, 74 Stat. 310, provided that: “This Act [enacting this chapter and repealing sections 191a and 196a of this title] shall, except as otherwise specified, take effect on the date of its enactment [July 5, 1960].”




§ 322. Reception of eligible persons at ports of entry or debarkation(a) Arrangements for care, treatment, and assistanceUpon request of the Secretary of State, the Secretary of Health and Human Services is authorized (directly or through arrangements under this subsection) to receive any eligible person at any port of entry or debarkation upon arrival from a foreign country and, to the extent he finds it necessary, to temporarily care for and treat at suitable facilities (including a hospital), and otherwise render assistance to, such person pending his transfer or hospitalization pursuant to other sections of this chapter. For the purpose of providing such care and treatment and assistance, the Secretary is authorized to enter into suitable arrangements with appropriate State or other public or nonprofit agencies. Such arrangements shall be made without regard to section 6101 of title 41, and may provide for payment by the Secretary either in advance or by way of reimbursement.


(b) Payment or reimbursement for care, treatment, or assistanceThe Secretary may, to the extent deemed appropriate, equitable, and practicable by him, (1) require any person receiving care and treatment or assistance pursuant to subsection (a) to pay, in advance or by way of reimbursement, for the cost thereof or (2) obtain reimbursement for such cost from any State or political subdivision responsible for the cost of his subsequent hospitalization.


(Pub. L. 86–571, § 2, July 5, 1960, 74 Stat. 308; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695.)

Editorial Notes
Codification
In subsec. (a), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes, as amended (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Statutory Notes and Related Subsidiaries

Change of Name
“Secretary of Health and Human Services” substituted in text for “Secretary of Health, Education, and Welfare” pursuant to section 509(b) of Pub. L. 96–88 which is classified to section 3508(b) of Title 20, Education.



§ 323. Transfer and release to State of residence or legal domicile, or to relative
If, at the time of arrival in the United States, the residence or the legal domicile of an eligible person appearing to be in need of care and treatment in a mental hospital is known to be in a State, or whenever thereafter such a person’s residence or legal domicile in a State is ascertained, the Secretary shall, if the person is then under his care (whether directly or pursuant to a contract or other arrangement under section 322 or 324 of this title), endeavor to arrange with the proper authorities of such State, or of a political subdivision thereof, for the assumption of responsibility for the care and treatment of such person by such authorities and shall, upon the making of such arrangement in writing, transfer and release such person to such authorities. In the event the State of the residence or legal domicile of an eligible person cannot be ascertained, or the Secretary is unable to arrange with the proper authorities of such State, or of a political subdivision thereof, for the assumption of responsibility for his care and treatment, the Secretary may, if he determines that the best interests of such person will be served thereby, transfer and release the eligible person to a relative who agrees in writing to assume responsibility for such person after having been fully informed as to his condition.
(Pub. L. 86–571, § 3, July 5, 1960, 74 Stat. 308.)

§ 324. Care and treatment of eligible persons until transfer and release(a) Place of hospitalizationUntil the transfer and release of an eligible person pursuant to section 323 of this title, the Secretary is authorized to provide care and treatment for such person at any Federal hospital within or (pursuant to agreement) outside of the Department, or (under contract or other arrangements made without regard to section 6101 of title 41) at any other public or private hospital in any State and, for such purposes, to transfer such person to any such hospital from a place of temporary care provided pursuant to section 322 of this title. In determining the place of such hospitalization, the Secretary shall give due weight to the best interests of the patient.


(b) Ineligible personsThe authority of the Secretary to provide hospitalization for any person under this section shall not apply to any person for whose medical care and treatment any agency of the United States is responsible.


(Pub. L. 86–571, § 4, July 5, 1960, 74 Stat. 309; Pub. L. 98–621, § 10(r), Nov. 8, 1984, 98 Stat. 3381.)

Editorial Notes
Codification
In subsec. (a), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes, as amended” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.

Amendments1984—Subsec. (a). Pub. L. 98–621 substituted “any” for “Saint Elizabeth Hospital, at any other” after “for such person” in first sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–621 effective Oct. 1, 1987, see section 12(b) of Pub. L. 98–621 set out as an Effective Date note under section 225 of this title.



§ 325. Examination of persons admitted(a) Time and frequency of examination; dischargeAny person admitted to any hospital pursuant to section 322 or section 324 of this title shall, as soon as practicable, but in no event more than five days after the day of such admission, be examined by qualified members of the medical staff of the hospital and, unless found to be in need of hospitalization by reason of mental illness, shall be discharged. Any person found upon such examination to be in need of such hospitalization shall thereafter, as frequently as practicable but not less often than every six months, be reexamined and shall, whenever it is determined that the conditions justifying such hospitalization no longer obtain, be discharged or, if found to be in the best interests of the patient, be conditionally released.


(b) Notice to legal guardian, etc.Whenever any person is admitted to a hospital pursuant to this chapter, his legal guardian, spouse, or next of kin shall, if known, be immediately notified.


(Pub. L. 86–571, § 5, July 5, 1960, 74 Stat. 309.)

§ 326. Release of patient(a) Request; determination of right to retain; retention after requestIf a person who is a patient hospitalized under section 322 or 324 of this title, or his legal guardian, spouse, or adult next of kin, requests the release of such patient, the right of the Secretary, or the head of the hospital, to detain him for care and treatment shall be determined in accordance with such laws governing the detention, for care and treatment, of persons alleged to be mentally ill as may be in force and applicable generally in the State in which such hospital is located, but in no event shall the patient be detained more than forty-eight hours (excluding any period of time falling on a Sunday or legal holiday) after the receipt of such request unless within such time (1) judicial proceedings for such hospitalization are commenced or (2) a judicial extension of such time is obtained, for a period of not more than five days, for the commencement of such proceedings.


(b) Transfer to another hospitalThe Secretary is authorized at any time, when he deems it to be in the interest of the person or of the institution affected, to transfer any person hospitalized under section 324 of this title from one hospital to another, and to that end any judicial commitment of any person so hospitalized may be to the Secretary.


(Pub. L. 86–571, § 6, July 5, 1960, 74 Stat. 309.)

§ 327. Notification to committing court of discharge or conditional release
In the case of any person hospitalized under section 324 of this title who has been judicially committed to the Secretary’s custody, the Secretary shall, upon the discharge or conditional release of such person, or upon such person’s transfer and release under section 323 of this title, notify the committing court of such discharge or conditional release or such transfer and release.
(Pub. L. 86–571, § 7, July 5, 1960, 74 Stat. 310.)

§ 328. Payment for care and treatment(a) Persons liable; scope of liability; compromise or waiver; investigations; judicial proceedingsAny person hospitalized under section 324 of this title or his estate, shall be liable to pay or contribute toward the payment of the costs or charges for his care and treatment to the same extent as such person would, if resident in the District of Columbia, be liable to pay, under the laws of the District of Columbia, for his care and maintenance in a hospital for the mentally ill in that jurisdiction. The Secretary may, in his discretion, where in his judgment substantial justice will be best served thereby or the probable recovery will not warrant the expense of collection, compromise or waive the whole or any portion of any claim under this section. In carrying out this section, the Secretary may make or cause to be made such investigations as may be necessary to determine the ability of any person hospitalized under section 324 of this title to pay or contribute toward the cost of his hospitalization. All collections or reimbursement on account of the costs and charges for the care of the eligible person shall be deposited in the Treasury as miscellaneous receipts. Any judicial proceedings to recover such costs or charges shall be brought in the name of the United States in any court of competent jurisdiction.


(b) “Costs or charges” definedAs used in this section, the term “costs or charges” means, in the case of hospitalization at a hospital under the jurisdiction of the Department of Health and Human Services, a per diem rate prescribed by the Secretary on a basis comparable to that charged for any other paying patients and, in the case of persons hospitalized elsewhere, the contract rate or a per diem rate fixed by the Secretary on the basis of the contract rate.


(Pub. L. 86–571, § 8, July 5, 1960, 74 Stat. 310; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695.)

Statutory Notes and Related Subsidiaries

Change of Name
“Department of Health and Human Services” substituted in text for “Department of Health, Education, and Welfare” pursuant to section 509(b) of Pub. L. 96–88 which is classified to section 3508(b) of Title 20, Education.



§ 329. Availability of appropriations for transportation
Appropriations for carrying out this chapter shall also be available for the transportation of any eligible person and necessary attendants to or from a hospital (including any hospital of a State or political subdivision to which an eligible person is released under section 323 of this title), to the place where a relative to whom any person is released under section 323 of this title resides, or to a person’s home upon his discharge from hospitalization under this chapter.
(Pub. L. 86–571, § 9, July 5, 1960, 74 Stat. 310.)


CHAPTER 10—ARMED FORCES RETIREMENT HOME



Sec.


401.Definitions.



SUBCHAPTER I—ESTABLISHMENT AND OPERATION OF RETIREMENT HOME


411.Establishment of the Armed Forces Retirement Home.


412.Residents of Retirement Home.


413.Services provided to residents.


413a.Oversight of health care provided to residents.


414.Fees paid by residents.


415.Chief Operating Officer.


416.Advisory Council.


416a.Resident Advisory Committees.


417.Administrators, Ombudsmen, and staff of facilities.


418.Periodic inspection of retirement home facilities.


419.Armed Forces Retirement Home Trust Fund.


420.Disposition of effects of deceased persons; unclaimed property.


421.Payment of residents for services.


422.Authority to accept certain uncompensated services.


423.Preservation of historic buildings and grounds at the Armed Forces Retirement Home—Washington.


424.Repealed.



SUBCHAPTER II—TRANSITIONAL PROVISIONS


431 to 433.Repealed.



SUBCHAPTER III—AUTHORIZATION OF APPROPRIATIONS


441.Repealed.



§ 401. Definitions
For purposes of this chapter:(1) The term “Retirement Home” includes the institutions established under section 411 of this title, as follows:(A) The Armed Forces Retirement Home—Washington.

(B) The Armed Forces Retirement Home—Gulfport.


(2) The terms “Armed Forces Retirement Home Trust Fund” and “Fund” mean the Armed Forces Retirement Home Trust Fund established under section 419(a) of this title.

(3) The term “Advisory Council” means the Armed Forces Retirement Home Advisory Council established under section 416 of this title.

(4) The term “Resident Advisory Committee” means an elected body of residents at a facility of the Retirement Home established under section 416a of this title.

(5) The term “chief personnel officers” means—(A) the Deputy Chief of Staff for Personnel of the Army;

(B) the Chief of Naval Personnel;

(C) the Deputy Chief of Staff for Personnel of the Air Force;

(D) the Deputy Commandant of the Marine Corps for Manpower and Reserve Affairs; and

(E) the Assistant Commandant of the Coast Guard for Human Resources.


(6) The term “senior noncommissioned officers” means the following:(A) The Sergeant Major of the Army.

(B) The Master Chief Petty Officer of the Navy.

(C) The Chief Master Sergeant of the Air Force.

(D) The Sergeant Major of the Marine Corps.

(E) The Master Chief Petty Officer of the Coast Guard.


(Pub. L. 101–510, div. A, title XV, § 1502, Nov. 5, 1990, 104 Stat. 1722; Pub. L. 106–398, § 1 [[div. A], title IX, § 902(c)], Oct. 30, 2000, 114 Stat. 1654, 1654A–224; Pub. L. 107–107, div. A, title XIV, § 1402, Dec. 28, 2001, 115 Stat. 1257; Pub. L. 111–281, title II, § 205(a), Oct. 15, 2010, 124 Stat. 2911; Pub. L. 112–81, div. A, title V, § 563(b)(1), Dec. 31, 2011, 125 Stat. 1423.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this title”, meaning title XV of Pub. L. 101–510, div. A, Nov. 5, 1990, 104 Stat. 1722, as amended, which is classified principally to this chapter. For complete classification of title XV to the Code, see Short Title note below and Tables.

Amendments2011—Pars. (2) to (4). Pub. L. 112–81 added pars. (3) and (4), redesignated former par. (3) as (2), and struck out former par. (2) which read as follows: “The term ‘Local Board’ means a Local Board of Trustees established under section 416 of this title.”
2010—Par. (4). Pub. L. 111–281, § 205(a)(1), struck out par. (4) which read as follows: “The term ‘Armed Forces’ does not include the Coast Guard when it is not operating as a service in the Navy.”
Par. (5)(E). Pub. L. 111–281, § 205(a)(2), added subpar. (E).
Par. (6)(E). Pub. L. 111–281, § 205(a)(3), added subpar. (E).
2001—Pars. (1) to (3). Pub. L. 107–107, § 1402(1), added pars. (1) to (3) and struck out former pars. (1) to (3) which read as follows:
“(1) The term ‘Retirement Home’ means the Armed Forces Retirement Home established under section 411(a) of this title.
“(2) The term ‘Retirement Home Board’ means the Armed Forces Retirement Home Board.
“(3) The term ‘Local Board’ means a Board of Trustees established for each facility of the Retirement Home maintained as a separate establishment of the Retirement Home for administrative purposes.”
Par. (4). Pub. L. 107–107, § 1402(1), (2), redesignated par. (6) as (4) and struck out former par. (4) which read as follows: “The term ‘Director’ means a Director of the Armed Forces Retirement Home appointed under section 417(a) of this title.”
Par. (5). Pub. L. 107–107, § 1402(1), (2), redesignated par. (7) as (5) and struck out former par. (5) which read as follows: “The term ‘Fund’ means the Armed Forces Retirement Home Trust Fund established under section 419(a) of this title.”
Par. (5)(C). Pub. L. 107–107, § 1402(3)(A), substituted “for Personnel” for “, Manpower and Personnel”.
Par. (5)(D). Pub. L. 107–107, § 1402(3)(B), substituted “for Manpower and Reserve Affairs” for “with responsibility for personnel matters”.
Pars. (6) to (8). Pub. L. 107–107, § 1402(2), redesignated pars. (6) to (8) as (4) to (6), respectively.
2000—Par. (7)(D). Pub. L. 106–398 amended subpar. (D) generally. Prior to amendment, subpar. (D) read as follows: “the Deputy Chief of Staff for Manpower of the Marine Corps.”

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 101–510, div. A, title XV, § 1541, Nov. 5, 1990, 104 Stat. 1736, as amended by Pub. L. 103–160, div. A, title III, § 366(f), Nov. 30, 1993, 107 Stat. 1632, which provided that title XV of Pub. L. 101–510 (see Short Title note below) and the amendments made by such title were effective one year after Nov. 5, 1990, except that sections 1519, 1531, and 1533(c)(1) of the Act (enacting sections 419 and 431 of this title and amending section 1321 of Title 31, Money and Finance) were effective Nov. 5, 1990, provisions of section 1515 of the Act (enacting section 415 of this title) relating to the appointment and designation of members of the Retirement Home Board and Local Boards were effective Oct. 1, 1991, and section 1520 of the Act (enacting section 420 of this title) was applicable to the estate of each resident of the Armed Forces Retirement Home who dies after Nov. 29, 1989, was repealed by Pub. L. 107–107, div. A, title XIV, § 1410(b)(3), Dec. 28, 2001, 115 Stat. 1266.

Short TitlePub. L. 101–510, div. A, title XV, § 1501(a), formerly § 1501, Nov. 5, 1990, 104 Stat. 1722, as renumbered by Pub. L. 107–107, div. A, title XIV, § 1410(c)(1), Dec. 28, 2001, 115 Stat. 1266, provided that: “This title [enacting this chapter, amending section 6a of this title, sections 1089, 2575, 2772, 4624, 4712, 9624, and 9712 of Title 10, Armed Forces, section 1321 of Title 31, Money and Finance, section 1007 of Title 37, Pay and Allowances of the Uniformed Services, and section 906 of Title 44, Public Printing and Documents, repealing sections 21a to 25, 41 to 43, 44b, 45 to 46b, 48 to 50, 54, and 59 of this title and sections 4713 and 9713 of Title 10, and enacting provisions set out as notes above and under section 2772 of Title 10] may be cited as the ‘Armed Forces Retirement Home Act of 1991’.”



Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



SUBCHAPTER I—ESTABLISHMENT AND OPERATION OF RETIREMENT HOME
§ 411. Establishment of the Armed Forces Retirement Home(a) Independent establishmentThe Armed Forces Retirement Home is an independent establishment in the executive branch.


(b) PurposeThe purpose of the Retirement Home is to provide, through the Armed Forces Retirement Home—Washington and the Armed Forces Retirement Home—Gulfport, residences and related services for certain retired and former members of the Armed Forces.


(c) Facilities(1) Each facility of the Retirement Home referred to in paragraph (2) is a separate establishment of the Retirement Home.

(2) The United States Soldiers’ and Airmen’s Home is hereby redesignated as the Armed Forces Retirement Home—Washington. The Naval Home is hereby redesignated as the Armed Forces Retirement Home—Gulfport.


(d) Operation(1) The Chief Operating Officer of the Armed Forces Retirement Home is the head of the Retirement Home. The Chief Operating Officer is subject to the authority, direction, and control of the Secretary of Defense.

(2) Each facility of the Retirement Home shall be maintained as a separate establishment of the Retirement Home for administrative purposes and shall be under the authority, direction, and control of the Administrator of that facility. The Administrator of each facility of the Retirement Home is subject to the authority, direction, and control of the Chief Operating Officer.

(3) The administration of the Retirement Home, including administration for the provision of health care and medical care for residents, shall remain under the control and administration of the Secretary of Defense.


(e) Property and facilities(1) The Retirement Home shall include such property and facilities as may be acquired under paragraph (2) or accepted under section 415(f) of this title for inclusion in the Retirement Home.

(2) The Chief Operating Officer may acquire, for the benefit of the Retirement Home, property and facilities for inclusion in the Retirement Home. If the purchase price to acquire fee title to real property for inclusion in the Retirement Home is more than $750,000, the Chief Operating Officer may acquire the real property only if the acquisition is specifically authorized by law.

(3) If the Chief Operating Officer determines that any property of the Retirement Home is excess to the needs of the Retirement Home, the Chief Operating Officer shall dispose of the property in accordance with subchapter III of chapter 5 of title 40 (40 U.S.C. 541 et seq.). The proceeds from the disposal of property under this paragraph shall be deposited in the Armed Forces Retirement Home Trust Fund.


(f) Department of Defense supportThe Secretary of Defense may make available from the Department of Defense to the Retirement Home, on a nonreimbursable basis, administrative support and office services, legal and policy planning assistance, access to investigative facilities of the Inspector General of the Department of Defense and of the military departments, and any other support necessary to enable the Retirement Home to carry out its functions under this chapter.


(g) AccreditationThe Chief Operating Officer shall secure and maintain accreditation by a nationally recognized civilian accrediting organization for each aspect of each facility of the Retirement Home, including medical and dental care, pharmacy, independent living, and assisted living and nursing care.


(h) Annual reportThe Secretary of Defense shall transmit to Congress an annual report on the financial and other affairs of the Retirement Home for each fiscal year. The annual report shall include an assessment of all aspects of each facility of the Retirement Home, including the quality of care at the facility.


(i) Authority to lease non-excess property(1) Subject to the approval of the Secretary of Defense, whenever the Chief Operating Officer of the Armed Forces Retirement Home considers it advantageous to the Retirement Home, the Chief Operating Officer may lease to such lessee and upon such terms as the Chief Operating Officer considers will promote the purpose and financial stability of the Retirement Home or be in the public interest, real or personal property that is—(A) under the control of the Retirement Home; and

(B) not excess property (as defined by section 102 of title 40) subject to disposal under subsection (e)(3).


(2) A lease under this subsection—(A) may not be for more than five years, unless the Chief Operating Officer determines that a lease for a longer period will promote the purpose and financial stability of the Retirement Home or be in the public interest;

(B) may give the lessee the first right to buy the property if the lease is revoked to allow the United States to sell the property under any other provision of law;

(C) shall permit the Chief Operating Officer to revoke the lease at any time, unless the Chief Operating Officer determines that the omission of such a provision will promote the purpose and financial stability of the Retirement Home or be in the public interest;

(D) shall provide for the payment (in cash or in kind) by the lessee of consideration in an amount that is not less than the fair market value of the lease interest, as determined by the Chief Operating Officer;

(E) may provide, notwithstanding section 1302 of title 40 or any other provision of law, for the alteration, repair, or improvement, by the lessee, of the property leased as the payment of part or all of the consideration for the lease; and

(F) may not provide for a leaseback by the Retirement Home with an annual payment in excess of $100,000, or otherwise commit the Retirement Home or the Department of Defense to annual payments in excess of such amount.


(3) In addition to any in-kind consideration accepted under subparagraph (D) or (E) of paragraph (2), in-kind consideration accepted with respect to a lease under this subsection may include the following:(A) Maintenance, protection, alteration, repair, improvement, or restoration (including environmental restoration) of property or facilities of the Retirement Home.

(B) Construction of new facilities for the Retirement Home.

(C) Provision of facilities for use by the Retirement Home.

(D) Facilities operation support for the Retirement Home.

(E) Provision of such other services relating to activities that will occur on the leased property as the Chief Operating Officer considers appropriate.


(4) In-kind consideration under paragraph (3) may be accepted at any property or facilities of the Retirement Home that are selected for that purpose by the Chief Operating Officer.

(5) In the case of a lease for which all or part of the consideration proposed to be accepted under this subsection is in-kind consideration with a value in excess of $500,000, the Chief Operating Officer may not enter into the lease until at least 30 days after the date on which a report on the facts of the lease is submitted to Congress. This paragraph does not apply to a lease covered by paragraph (6).

(6)(A) If a proposed lease under this subsection involves only personal property, the lease term exceeds one year, or the fair market value of the lease interest exceeds $100,000, as determined by the Chief Operating Officer, the Chief Operating Officer shall use competitive procedures to select the lessee unless the Chief Operating Officer determines that—(i) a public interest will be served as a result of the lease; and

(ii) the use of competitive procedures for the selection of certain lessees is unobtainable or not compatible with the public benefit served under clause (i).


(B) Not later than 45 days before entering into a lease described in subparagraph (A), the Chief Operating Officer shall submit to Congress written notice describing the terms of the proposed lease and—(i) the competitive procedures used to select the lessee; or

(ii) in the case of a lease involving the public benefit exception authorized by subparagraph (A)(ii), a description of the public benefit to be served by the lease.



(7) The proceeds from the lease of property under this subsection shall be deposited in the Armed Forces Retirement Home Trust Fund.

(8) The interest of a lessee of property leased under this subsection may be taxed by State or local governments. A lease under this subsection shall provide that, if and to the extent that the leased property is later made taxable by State or local governments under an Act of Congress, the lease shall be renegotiated.


(Pub. L. 101–510, div. A, title XV, § 1511, Nov. 5, 1990, 104 Stat. 1723; Pub. L. 103–160, div. A, title III, § 366(a), Nov. 30, 1993, 107 Stat. 1630; Pub. L. 107–107, div. A, title XIV, § 1403, Dec. 28, 2001, 115 Stat. 1258; Pub. L. 110–181, div. A, title XIV, § 1422(a), (b), Jan. 28, 2008, 122 Stat. 420; Pub. L. 111–84, div. B, title XXVIII, § 2823, Oct. 28, 2009, 123 Stat. 2666; Pub. L. 111–383, div. B, title XXVIII, § 2813(b), Jan. 7, 2011, 124 Stat. 4463; Pub. L. 112–81, div. A, title V, §§ 561, 564(b)(1), Dec. 31, 2011, 125 Stat. 1420, 1424; Pub. L. 112–239, div. A, title X, § 1076(j), Jan. 2, 2013, 126 Stat. 1955; Pub. L. 115–91, div. B, title XXVIII, § 2873, Dec. 12, 2017, 131 Stat. 1870.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (f), was in the original “this title”, meaning title XV of Pub. L. 101–510, div. A, Nov. 5, 1990, 104 Stat. 1722, which is classified principally to this chapter. For complete classification of title XV to the Code, see Short Title note set out under section 401 of this title and Tables.

Amendments2017—Subsec. (e)(2). Pub. L. 115–91, § 2873(a)(1), substituted “Chief Operating Officer may acquire,” for “Secretary of Defense may acquire,” and “Chief Operating Officer may acquire” for “Secretary may acquire”.
Subsec. (e)(3). Pub. L. 115–91, § 2873(a)(2), substituted “Chief Operating Officer determines” for “Secretary of Defense determines” and “Chief Operating Officer shall dispose” for “Secretary shall dispose”.
Subsec. (i)(1). Pub. L. 115–91, § 2873(b)(1), in introductory provisions, substituted “Subject to the approval of the Secretary of Defense, whenever” for “Whenever”, “Chief Operating Officer may” for “Secretary of Defense (acting on behalf of the Chief Operating Officer) may”, and “Chief Operating Officer considers” for “Secretary considers”.
Subsec. (i)(5). Pub. L. 115–91, § 2873(b)(2), substituted “the Chief Operating Officer may not enter into the lease” for “the Secretary of Defense may not enter into the lease on behalf of the Chief Operating Officer”.
Subsec. (i)(6)(A). Pub. L. 115–91, § 2873(b)(3), substituted “Chief Operating Officer shall” for “Secretary of Defense shall” in introductory provisions.
2013—Subsec. (d)(3). Pub. L. 112–239 struck out first par. (3) which read as follows: “The administration of the Retirement Home (including administration for the provision of health care and medical care for residents) shall remain under the direct authority, control, and administration of the Secretary of Defense.”
2011—Subsec. (d)(2). Pub. L. 112–81, § 564(b)(1), substituted “Administrator” for “Director” in two places.
Subsec. (d)(3). Pub. L. 112–81, § 561, added second par. (3).
Subsec. (i)(2)(F). Pub. L. 111–383 added subpar. (F).
2009—Subsec. (e)(2). Pub. L. 111–84, § 2823(a), inserted at end “If the purchase price to acquire fee title to real property for inclusion in the Retirement Home is more than $750,000, the Secretary may acquire the real property only if the acquisition is specifically authorized by law.”
Subsec. (e)(3). Pub. L. 111–84, § 2823(b)(1), added par. (3) and struck out former par. (3) which read as follows: “The Secretary of Defense may dispose of any property of the Retirement Home, by sale, lease, or otherwise, that the Secretary determines is excess to the needs of the Retirement Home. The proceeds from such a disposal of property shall be deposited in the Armed Forces Retirement Home Trust Fund. No such disposal of real property shall be effective earlier than 120 days after the date on which the Secretary transmits a notification of the proposed disposal to the Committees on Armed Services of the Senate and the House of Representatives.”
Subsec. (i). Pub. L. 111–84, § 2823(b)(2), added subsec. (i).
2008—Subsec. (d)(3). Pub. L. 110–181, § 1422(a)(1), added par. (3).
Subsec. (g). Pub. L. 110–181, § 1422(b), amended subsec. (g) generally. Prior to amendment, text read as follows: “The Chief Operating Officer shall endeavor to secure for each facility of the Retirement Home accreditation by a nationally recognized civilian accrediting organization, such as the Continuing Care Accreditation Commission and the Joint Commission for Accreditation of Health Organizations.”
Subsec. (h). Pub. L. 110–181, § 1422(a)(2), inserted at end “The annual report shall include an assessment of all aspects of each facility of the Retirement Home, including the quality of care at the facility.”
2001—Pub. L. 107–107 reenacted section catchline without change and amended text generally, substituting present provisions for provisions relating to inclusion of existing homes in the Armed Forces Retirement Home in subsec. (a), the purpose of the Retirement Home in subsec. (b), its operation in subsec. (c), its property and facilities in subsec. (d), the requirement that the Secretary of Defense make available certain support services for the Home in subsec. (e), and its accreditation in subsec. (f).
1993—Subsecs. (e), (f). Pub. L. 103–160 added subsec. (e) and redesignated former subsec. (e) as (f).

Statutory Notes and Related Subsidiaries
Effective DateSection effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.

Termination of Reporting RequirementsFor termination, effective Dec. 31, 2021, of provisions in subsec. (h) of this section requiring submittal of annual report to Congress, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.



§ 412. Residents of Retirement Home(a) Persons eligible to be residentsExcept as provided in subsection (b), the following persons who served as members of the Armed Forces, at least one-half of whose service was not commissioned service (other than as a warrant officer or limited-duty officer), are eligible to become residents of the Retirement Home:(1) Persons who were discharged or released from service in the Armed Forces after 20 or more years of active service.

(2) Persons who are determined under rules prescribed by the Chief Operating Officer to be suffering from a service-connected disability incurred in the line of duty in the Armed Forces.

(3) Persons who served in a war theater during a time of war declared by Congress or were eligible for hostile fire special pay under section 310 or 351 of title 37 and who are determined under rules prescribed by the Chief Operating Officer to be suffering from injuries, disease, or disability.

(4) Persons who served in a women’s component of the Armed Forces before June 12, 1948, and are determined under rules prescribed by the Chief Operating Officer to be eligible for admission because of compelling personal circumstances.

(5) Persons who are eligible for retired pay under chapter 1223 of title 10 and are—(A) eligible for care under section 1710 of title 38;

(B) enrolled in coverage under chapter 55 of title 10; or

(C) enrolled in a qualified health plan (as defined in section 18021(a) of title 42) that is acceptable to the Chief Operating Officer.



(b) Persons ineligible to be residentsThe following persons are ineligible to become a resident of the Retirement Home:(1) A person who—(A) has been convicted of a felony; or

(B) was discharged or released from service in the Armed Forces under other than honorable conditions.


(2) A person with substance abuse or mental health problems, except upon a judgment and satisfactory determination by the Chief Operating Officer that—(A) the person has been evaluated by a qualified health professional selected by the Retirement Home;

(B) the Retirement Home can accommodate the person’s condition; and

(C) the person agrees to such conditions of residency as the Retirement Home may require.



(c) AcceptanceTo apply for acceptance as a resident of a facility of the Retirement Home, a person eligible to be a resident shall submit to the Administrator of that facility an application in such form and containing such information as the Chief Operating Officer may require.


(d) Priorities for acceptanceThe Chief Operating Officer shall establish a system of priorities for the acceptance of residents so that the most deserving applicants will be accepted whenever the number of eligible applicants is greater than the Retirement Home can accommodate.


(e) Spouses of residents(1) Authority to admitExcept as otherwise established pursuant to subsection (d), the spouse of a person accepted as a resident of a facility of the Retirement Home may be admitted to that facility if the spouse—(A) is a covered beneficiary within the meaning of section 1072(5) of title 10;

(B) is not ineligible to become a resident as provided in subsection (b); and

(C) submits an application for admittance in accordance with subsection (c).


(2) Treatment as residentA spouse admitted in accordance with paragraph (1) shall be a resident of the Retirement Home consistent with this chapter, except as the Chief Operating Officer may otherwise provide.



(Pub. L. 101–510, div. A, title XV, § 1512, Nov. 5, 1990, 104 Stat. 1724; Pub. L. 107–107, div. A, title XIV, §§ 1404(b)(1)(A), 1405(a), 1410(b)(1), Dec. 28, 2001, 115 Stat. 1260, 1261, 1266; Pub. L. 112–81, div. A, title V, §§ 564(b)(1), 567(c)(6), Dec. 31, 2011, 125 Stat. 1424, 1426; Pub. L. 114–328, div. A, title VI, § 618(f), Dec. 23, 2016, 130 Stat. 2160; Pub. L. 115–232, div. A, title XIV, § 1412, Aug. 13, 2018, 132 Stat. 2090; Pub. L. 116–283, div. A, title XIV, § 1412(a), Jan. 1, 2021, 134 Stat. 4030.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (e)(2), was in the original “this Act”, and was translated as meaning title XV of Pub. L. 101–510, div. A, Nov. 5, 1990, 104 Stat. 1722, known as the Armed Forces Retirement Home Act of 1991, which is classified principally to this chapter, to reflect the probable intent of Congress. For complete classification of title XV to the Code, see Short Title note set out under section 401 of this title and Tables.

Amendments2021—Subsec. (a). Pub. L. 116–283, § 1412(a)(1), struck out “active” before “commissioned service” in introductory provisions.
Subsec. (a)(1). Pub. L. 116–283, § 1412(a)(2), struck out “are 60 years of age or over and” before “were discharged”.
Subsec. (a)(5). Pub. L. 116–283, § 1412(a)(3), added par. (5).
2018—Pub. L. 115–232 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (d) relating to persons eligible to be residents, persons ineligible to be residents, acceptance, and priorities for acceptance, respectively.
2016—Subsec. (a)(3)(A). Pub. L. 114–328 inserted “or 351” after “section 310”.
2011—Pub. L. 112–81, § 567(c)(6), made technical amendment to section catchline.
Subsec. (c). Pub. L. 112–81, § 564(b)(1), substituted “Administrator” for “Director”.
2001—Subsecs. (a), (c), (d). Pub. L. 107–107, § 1404(b)(1)(A), substituted “Chief Operating Officer” for “Retirement Home Board” wherever appearing.
Subsec. (e). Pub. L. 107–107, § 1405(a), struck out heading and text of subsec. (e). Text read as follows: “A resident of the Retirement Home who leaves the Retirement Home for more than 45 consecutive days (other than for inpatient medical care) shall be required to reapply for acceptance as a resident.”
Subsec. (f). Pub. L. 107–107, § 1410(b)(1), struck out heading and text of subsec. (f). Text read as follows: “Residents of the Naval Home and the United States Soldiers’ and Airmen’s Home as of the effective date specified in section 1541(a)—
“(1) shall not be required to apply for acceptance as residents of the Retirement Home; and
“(2) shall become residents of the Retirement Home on that date.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.



§ 413. Services provided to residents(a) Services providedExcept as provided in subsections (b), (c), and (d), a resident of the Retirement Home shall receive the services authorized by the Chief Operating Officer.


(b) Medical and dental careThe Retirement Home shall provide for the overall health care needs of residents in a high quality and cost-effective manner, including on site primary care, medical care, and a continuum of long-term care services. The services provided residents of the Retirement Home shall include appropriate nonacute medical and dental services, pharmaceutical services, and transportation of residents, which shall be provided at no cost to residents. Secondary and tertiary hospital care for residents that is not available at a facility of the Retirement Home shall, to the extent available, be obtained by agreement with the Secretary of Veterans Affairs or the Secretary of Defense in a facility administered by such Secretary. Except as provided in subsection (d), the Retirement Home shall not be responsible for the costs incurred for such care by a resident of the Retirement Home who uses a private medical facility for such care. The Retirement Home may not construct an acute care facility.


(c) Availability of physicians and dentists(1) In providing for the health care needs of residents at a facility of the Retirement Home under subsection (b), the Retirement Home shall have a physician and a dentist—(A) available at the facility during the daily business hours of the facility; and

(B) available on an on-call basis at other times.


(2) The physicians and dentists required by this subsection shall have the skills and experience suited to residents of the facility served by the physicians and dentists.

(3) To ensure the availability of health care services for residents of a facility of the Retirement Home, the Chief Operating Officer, in consultation with the Medical Director, shall establish uniform standards, appropriate to the medical needs of the residents, for access to health care services during and after the daily business hours of the facility.


(d) Transportation to medical care outside Retirement Home facilities(1) With respect to each facility of the Retirement Home, the Retirement Home shall provide daily scheduled transportation to nearby medical facilities used by residents of the facility. The Retirement Home may provide, based on a determination of medical need, unscheduled transportation for a resident of the facility to any medical facility located not more than 30 miles from the facility for the provision of necessary and urgent medical care for the resident.

(2) The Retirement Home may not collect a fee from a resident for transportation provided under this subsection.


(Pub. L. 101–510, div. A, title XV, § 1513, Nov. 5, 1990, 104 Stat. 1725; Pub. L. 103–160, div. A, title III, § 366(c), Nov. 30, 1993, 107 Stat. 1630; Pub. L. 107–107, div. A, title XIV, §§ 1404(b)(1)(B), 1410(a)(1), Dec. 28, 2001, 115 Stat. 1260, 1266; Pub. L. 109–163, div. A, title IX, § 909(a), Jan. 6, 2006, 119 Stat. 3404; Pub. L. 110–181, div. A, title XIV, § 1422(c), Jan. 28, 2008, 122 Stat. 420; Pub. L. 112–81, div. A, title V, § 567(c)(2), Dec. 31, 2011, 125 Stat. 1426.)

Editorial Notes
Amendments2011—Pub. L. 112–81 substituted “Services provided to residents” for “Services provided residents” in section catchline.
2008—Subsec. (b). Pub. L. 110–181 inserted after first sentence “The services provided residents of the Retirement Home shall include appropriate nonacute medical and dental services, pharmaceutical services, and transportation of residents, which shall be provided at no cost to residents.”
2006—Subsec. (a). Pub. L. 109–163, § 909(a)(1), substituted “subsections (b), (c), and (d)” for “subsection (b)”.
Subsec. (b). Pub. L. 109–163, § 909(a)(2), substituted “Except as provided in subsection (d), the” for “The”.
Subsecs. (c), (d). Pub. L. 109–163, § 909(a)(3), added subsecs. (c) and (d).
2001—Subsec. (a). Pub. L. 107–107, § 1404(b)(1)(B), substituted “Chief Operating Officer” for “Retirement Home Board”.
Subsec. (b). Pub. L. 107–107, § 1410(a)(1), struck out “maintained as a separate establishment” after “available at a facility” in second sentence.
1993—Subsec. (b). Pub. L. 103–160 added second and third sentences and struck out former second sentence which read as follows: “Secondary and tertiary hospital care for residents that is not available at the Retirement Home shall be obtained through agreements with facilities administered by the Secretary of Veterans Affairs or the Secretary of Defense or at private facilities.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.



§ 413a. Oversight of health care provided to residents(a) Designation of Senior Medical Advisor(1) The Secretary of Defense shall designate the Deputy Director of the Defense Health Agency to serve as the Senior Medical Advisor for the Retirement Home.

(2) The Deputy Director of the Defense Health Agency shall serve as Senior Medical Advisor for the Retirement Home in addition to performing all other duties and responsibilities assigned to the Deputy Director of the Defense Health Agency at the time of the designation under paragraph (1) or afterward.


(b) ResponsibilitiesThe Senior Medical Advisor shall provide advice to the Secretary of Defense, the Chief Operating Officer, and the Advisory Council regarding the direction and oversight of—(1) medical administrative matters at each facility of the Retirement Home; and

(2) the provision of medical care, preventive mental health, and dental care services at each facility of the Retirement Home.


(c) DutiesIn carrying out the responsibilities set forth in subsection (b), the Senior Medical Advisor shall perform the following duties:(1) Facilitate and monitor the timely availability to residents of the Retirement Home such medical, mental health, and dental care services as such residents may require at locations other than the Retirement Home.

(2) Monitor compliance by the facilities of the Retirement Home with accreditation standards, applicable nationally recognized health care standards and requirements, or any other applicable health care standards and requirements.

(3) Periodically visit each facility of the Retirement Home to review—(A) the medical facilities, medical operations, medical records and reports, and the quality of care provided to residents; and

(B) inspections and audits to ensure that appropriate follow-up regarding issues and recommendations raised by such inspections and audits has occurred.


(4) Report on the findings and recommendations developed as a result of each review conducted under paragraph (3) to the Chief Operating Officer, the Advisory Council, and the Secretary of Defense.


(d) Advisory bodiesIn carrying out the responsibilities set forth in subsection (b) and the duties set forth in subsection (c), the Senior Medical Advisor may establish and seek the advice of such advisory bodies as the Senior Medical Advisor considers appropriate.


(Pub. L. 101–510, div. A, title XV, § 1513A, as added Pub. L. 110–181, div. A, title XIV, § 1422(d)(1), Jan. 28, 2008, 122 Stat. 420; amended Pub. L. 112–81, div. A, title V, §§ 562, 567(c)(3), Dec. 31, 2011, 125 Stat. 1420, 1426; Pub. L. 113–291, div. A, title VII, § 721, Dec. 19, 2014, 128 Stat. 3417; Pub. L. 115–91, div. A, title XIV, § 1413(a)(1), Dec. 12, 2017, 131 Stat. 1707; Pub. L. 115–232, div. A, title XIV, § 1413, Aug. 13, 2018, 132 Stat. 2092; Pub. L. 116–283, div. A, title XIV, § 1413(b)(1), Jan. 1, 2021, 134 Stat. 4032.)

Editorial Notes
Amendments2021—Subsec. (c)(2). Pub. L. 116–283 struck out “(including requirements identified in applicable reports of the Inspector General of the Department of Defense)” before period at end.
2018—Subsec. (c)(1). Pub. L. 115–232, § 1413(1), added par. (1) and struck out former par. (1) which read as follows: “Ensure the timely availability to residents of the Retirement Home, at locations other than the Retirement Home, of such acute medical, mental health, and dental care as such resident may require that is not available at the applicable facility of the Retirement Home.”
Subsec. (c)(2). Pub. L. 115–232, § 1413(2), substituted “Monitor” for “Ensure”.
2017—Subsec. (b). Pub. L. 115–91, § 1413(a)(1)(A), struck out “the Under Secretary of Defense for Personnel and Readiness,” after “Secretary of Defense,” in introductory provisions.
Subsec. (c)(4). Pub. L. 115–91, § 1413(a)(1)(B), substituted “the Secretary of Defense” for “the Under Secretary of Defense for Personnel and Readiness”.
2014—Subsec. (a). Pub. L. 113–291, § 721(a), substituted “Deputy Director of the Defense Health Agency” for “Deputy Director of the TRICARE Management Activity” wherever appearing.
Subsec. (c)(2). Pub. L. 113–291, § 721(b), substituted “nationally recognized health care standards and requirements” for “health care standards of the Department of Veterans Affairs”.
2011—Pub. L. 112–81, § 567(c)(3), substituted “Oversight of health care provided to residents” for “Improved health care oversight of Retirement Home” in section catchline.
Subsec. (b). Pub. L. 112–81, § 562(a), substituted “The” for “(1) The” and “the Chief Operating Officer, and the Advisory Council regarding the direction and oversight of—” for “the Chief Operating Officer regarding the direction and oversight of the provision of medical, preventive mental health, and dental care services at each facility of the Retirement Home.”, added pars. (1) and (2), and struck out former par. (2) which read as follows: “The Senior Medical Advisor shall also provide advice to the Local Board for a facility of the Retirement Home regarding all medical and medical administrative matters of the facility.”
Subsec. (c)(3) to (5). Pub. L. 112–81, § 562(b), added pars. (3) and (4) and struck out former pars. (3) to (5) which read as follows:
“(3) Periodically visit and inspect the medical facilities and medical operations of each facility of the Retirement Home.
“(4) Periodically examine and audit the medical records and administration of the Retirement Home.
“(5) Consult with the Local Board for each facility of the Retirement Home not less frequently than once each year.”



§ 414. Fees paid by residents(a) Monthly feesThe Administrator of each facility of the Retirement Home shall collect a monthly fee from each resident of that facility.


(b) Deposit of feesThe Administrators shall deposit fees collected under subsection (a) in the Armed Forces Retirement Home Trust Fund.


(c) Fixing fees(1) The Chief Operating Officer, with the approval of the Secretary of Defense, shall from time to time prescribe the fees required by subsection (a). Changes to such fees shall be based on the financial needs of the Retirement Home and the ability of the residents to pay. A change of a fee may not take effect until 120 days after the Secretary of Defense transmits a notification of the change to the Committees on Armed Services of the Senate and the House of Representatives.

(2)(A) The fee shall be fixed as a percentage of the monthly income and monthly payments (including Federal payments) received by a resident. The percentage shall be the same for each facility of the Retirement Home. The Secretary of Defense may make any adjustment in a percentage that the Secretary determines appropriate.

(B) The calculation of monthly income and monthly payments under subparagraph (A) for a resident eligible under section 412(a)(5) of this title shall not be less than the retirement pay for equivalent active duty service as determined by the Chief Operating Officer, except as the Chief Operating Officer may provide because of the compelling personal circumstances of such resident.


(3) The fee shall be subject to a limitation on maximum monthly amount. The amount of the limitation shall be increased, effective on January 1 of each year, by the percentage of the increase in retired pay and retainer pay that takes effect on the preceding December 1 under subsection (b) of section 1401a of title 10 without regard to paragraph (3) of such subsection.

(4) The Administrator of each facility of the Retirement Home may collect a fee upon admission from a resident accepted under section 412(a)(5) of this title equal to the deductions then in effect under section 1007(i)(1) of title 37 for each year of service computed under chapter 1223 of title 10 and shall deposit such fee in the Armed Forces Retirement Home Trust Fund.


(Pub. L. 101–510, div. A, title XV, § 1514, Nov. 5, 1990, 104 Stat. 1725; Pub. L. 103–337, div. A, title III, § 371(b), Oct. 5, 1994, 108 Stat. 2735; Pub. L. 107–107, div. A, title XIV, § 1405(b), Dec. 28, 2001, 115 Stat. 1261; Pub. L. 112–81, div. A, title V, §§ 564(b), 565, Dec. 31, 2011, 125 Stat. 1424; Pub. L. 116–283, div. A, title XIV, § 1412(b), Jan. 1, 2021, 134 Stat. 4031.)

Editorial Notes
Amendments2021—Subsec. (c)(2). Pub. L. 116–283, § 1412(b)(1), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The fee shall be fixed as a percentage of the monthly income and monthly payments (including Federal payments) received by a resident. The percentage shall be the same for each facility of the Retirement Home. The Secretary of Defense may make any adjustment in a percentage that the Secretary determines appropriate.”
Subsec. (c)(4). Pub. L. 116–283, § 1412(b)(2), added par. (4).
2011—Subsec. (a). Pub. L. 112–81, § 564(b)(1), substituted “Administrator” for “Director”.
Subsec. (b). Pub. L. 112–81, § 564(b)(2), substituted “Administrators” for “Directors”.
Subsec. (c)(3). Pub. L. 112–81, § 565(a), struck out at end “The first increase in a limitation on maximum monthly amount shall take effect on January 1, 2003.”
Subsec. (d). Pub. L. 112–81, § 565(b), struck out subsec. (d) which related to transitional fee structures.
2001—Pub. L. 107–107 reenacted section catchline without change and amended text generally, substituting present provisions for provisions relating to collection of monthly fees in subsec. (a), deposit of fees in subsec. (b), fixing fees in subsec. (c), and application of fees in subsec. (d).
1994—Subsec. (c)(2). Pub. L. 103–337, § 371(b)(1), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “The fee shall be fixed as a percentage of Federal payments made to a resident, including monthly retired or retainer pay, monthly civil service annuity, monthly compensation or pension paid to the resident by the Secretary of Veterans Affairs, and Social Security payments. Residents who do not receive such Federal payments shall be required to pay a monthly fee that is equivalent to the average monthly fee paid by residents who receive Federal payments, subject to such adjustments in the fee as the Retirement Home Board may make. The percentage shall be the same for each establishment of the Retirement Home.”
Subsec. (d). Pub. L. 103–337, § 371(b)(2), added subsec. (d) and struck out former subsec. (d) which specified fees to be paid by residents of the Naval Home and residents of the United States Soldiers’ and Airmen’s Home who became residents of the Retirement Home on the effective date specified in section 1541(a) of Pub. L. 101–510.
Subsec. (e). Pub. L. 103–337, § 371(b)(2)(A), struck out subsec. (e) which read as follows: “A person who becomes a resident of the Retirement Home after the effective date specified in section 1541(a) shall be required to pay a monthly fee that is equal to 25 percent of Federal payments made to the resident, subject to such adjustments in the fee as may be made under subsection (c) of this section.”

Statutory Notes and Related Subsidiaries
Effective Date of 1994 AmendmentPub. L. 103–337, div. A, title III, § 371(d)(2), Oct. 5, 1994, 108 Stat. 2735, provided that: “The amendments made by subsection (b) [amending this section] shall take effect on October 1, 1997.”


Effective DateSection effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.

Relief for Residents of the Armed Forces Retirement Home Impacted by Increase in FeesPub. L. 115–232, div. A, title XIV, § 1415, Aug. 13, 2018, 132 Stat. 2092, provided that:
“(a) Prohibition on Removal for Inability To Pay Fee Increase.—A resident of the Armed Forces Retirement Home as of September 30, 2018, may not be removed or released from the Retirement Home after that date based solely upon the inability of the resident to pay the amount of any increase in fees applicable to residents of the Retirement Home that takes effect on October 1, 2018.

“(b) Other Relief.—The Chief Operating Officer of the Armed Forces Retirement Home shall take all actions practicable to accommodate residents of the Retirement Home who are impacted by the fee structure applicable to residents of the Retirement Home that takes effect on October 1, 2018, including through hardship relief, additional deductions from gross income, and other appropriate actions.”




Limitation on Applicability of Fee Increase for Residents of the Armed Forces Retirement HomePub. L. 115–232, div. A, title XIV, § 1416, Aug. 13, 2018, 132 Stat. 2092, provided that:
“(a) In General.—In the case of an individual who was a resident of the Armed Forces Retirement Home as of April 9, 2018, the increase in fees for residents of the Home scheduled to take effect on October 1, 2018, shall occur on an incremental basis over the three-year period beginning on October 1, 2018, such that the total fee for such individual as a resident of the Home as of the end of such period covers the cost of care of such individual as a resident of the Home.

“(b) Notice and Wait on Implementation of Future Increases.—Any increase in the fees for residents of the Home that is scheduled to take effect after October 1, 2018, may not take effect until 90 days after the date on which a report on the increase is submitted to the Committees on Armed Services of the Senate and the House of Representatives.”






§ 415. Chief Operating Officer(a) Appointment(1) The Secretary of Defense shall appoint the Chief Operating Officer of the Retirement Home.

(2) The Chief Operating Officer shall serve at the pleasure of the Secretary of Defense.

(3) The Secretary of Defense shall evaluate the performance of the Chief Operating Officer at least once each year.


(b) QualificationsTo qualify for appointment as the Chief Operating Officer, a person shall—(1) be a continuing care retirement community professional;

(2) have appropriate leadership and management skills; and

(3) have experience and expertise in the operation and management of retirement homes and in the provision of long-term medical care for older persons.


(c) Responsibilities(1) The Chief Operating Officer shall be responsible to the Secretary of Defense for the overall direction, operation, and management of the Retirement Home and shall report to the Secretary on those matters.

(2) The Chief Operating Officer shall supervise the operation and administration of the Armed Forces Retirement Home—Washington and the Armed Forces Retirement Home—Gulfport.

(3) The Chief Operating Officer shall perform the following duties:(A) Issue, and ensure compliance with, appropriate rules for the operation of the Retirement Home.

(B) Periodically visit, and inspect the operation of, the facilities of the Retirement Home.

(C) Periodically examine and audit the accounts of the Retirement Home.

(D) Establish any advisory body or bodies that the Chief Operating Officer considers to be necessary.



(d) Compensation(1) The Secretary of Defense may prescribe the pay of the Chief Operating Officer, except that the annual rate of basic pay, including locality pay, of the Chief Operating Officer may not exceed the annual rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5.

(2) In addition to basic pay and any locality pay prescribed for the Chief Operating Officer, the Secretary may award the Chief Operating Officer, not more than once each year, a bonus based on the performance of the Chief Operating Officer for the year. The Secretary shall prescribe the amount of any such bonus.

(3) The total amount of the basic pay and bonus paid the Chief Operating Officer for a year under this section may not exceed the annual rate of basic pay payable for level I of the Executive Schedule under section 5312 of title 5.


(e) Administrative staff(1) The Chief Operating Officer may, subject to the approval of the Secretary of Defense, appoint a staff to assist in the performance of the Chief Operating Officer’s duties in the overall administration of the Retirement Home.

(2) The Chief Operating Officer shall prescribe the rates of pay applicable to the members of the staff appointed under paragraph (1), except that—(A) a staff member who is a member of the Armed Forces on active duty or who is a full-time officer or employee of the United States may not receive additional pay by reason of service on the administrative staff; and

(B) the limitations in section 5373 of title 5, relating to pay set by administrative action, shall apply to the rates of pay prescribed under this paragraph.



(f) Acceptance of gifts(1) The Chief Operating Officer may accept, receive, solicit, hold, administer, and use any gift, devise, or bequest, either absolutely or in trust, of real or personal property, or any income therefrom or other interest therein, for the benefit of the Retirement Home.

(2) Monies received as gifts, or realized from the disposition of property and facilities received as gifts, shall be deposited in the Armed Forces Retirement Home Trust Fund.


(Pub. L. 101–510, div. A, title XV, § 1515, Nov. 5, 1990, 104 Stat. 1726; Pub. L. 102–190, div. A, title X, § 1062(a)(4), Dec. 5, 1991, 105 Stat. 1475; Pub. L. 103–160, div. A, title III, § 366(b), Nov. 30, 1993, 107 Stat. 1630; Pub. L. 104–201, div. A, title X, § 1051(a), (b)(1), Sept. 23, 1996, 110 Stat. 2648; Pub. L. 107–107, div. A, title XIV, § 1404(a), Dec. 28, 2001, 115 Stat. 1259; Pub. L. 112–81, div. A, title V, § 563(b)(2), Dec. 31, 2011, 125 Stat. 1423; Pub. L. 115–232, div. A, title XIV, § 1414, Aug. 13, 2018, 132 Stat. 2092.)

Editorial Notes
Amendments2018—Subsec. (f)(1). Pub. L. 115–232 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “The Chief Operating Officer may accept gifts of money, property, and facilities on behalf of the Retirement Home.”
2011—Subsec. (c)(2). Pub. L. 112–81 struck out “, including the Local Boards of those facilities” before period at end.
2001—Pub. L. 107–107 amended section catchline and text generally, substituting provisions relating to the Chief Operating Officer of the Retirement Home for provisions relating to the composition and operation of Retirement Home Board.
1996—Subsec. (e)(3). Pub. L. 104–201, § 1051(a), added par. (3).
Subsec. (f). Pub. L. 104–201, § 1051(b)(1), amended heading and text of subsec. (f) generally. Prior to amendment, text read as follows: “Not later than the effective date specified in section 1541(a), members of the Retirement Home Board and the members of each Local Board shall be first appointed to staggered terms.”
1993—Subsec. (d)(1). Pub. L. 103–160 amended par. (1) generally. Prior to amendment, par. (1) read as follows: “The Secretary of Defense shall select one of the members of the Retirement Home Board to serve as chairman. The term of office of the chairman of the Retirement Home Board shall be five years.”
1991—Subsecs. (a), (c). Pub. L. 102–190, § 1062(a)(4)(A), substituted “Local Boards” for “local boards”.
Subsec. (d)(2). Pub. L. 102–190, § 1062(a)(4)(B), substituted “that Board” for “that board”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective one year after Nov. 5, 1990, except that provisions of this section relating to appointment and designation of members of Retirement Home Board and Local Boards effective Oct. 1, 1991, see section 1541(a), (c) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.

Savings ProvisionPub. L. 104–201, div. A, title X, § 1051(b)(2), Sept. 23, 1996, 110 Stat. 2649, provided that: “The amendment made by this subsection [amending this section] shall not affect the staggered terms of members of the Armed Forces Retirement Home Board or a Local Board of the Retirement Home under section 1515(f) of such Act [subsec. (f) of this section], as such section is in effect before the date of the enactment of this Act [Sept. 23, 1996].”




§ 416. Advisory Council(a) EstablishmentThe Retirement Home shall have an Advisory Council, to be known as the “Armed Forces Retirement Home Advisory Council”. The Advisory Council shall serve the interests of both facilities of the Retirement Home.


(b) Duties(1) The Advisory Council shall provide to the Chief Operating Officer and the Administrator of each facility such guidance and recommendations on the administration of the Retirement Home and the quality of care provided to residents as the Advisory Council considers appropriate.

(2) Not less often than annually, the Advisory Council shall submit to the Secretary of Defense a report summarizing its activities during the preceding year and providing such observations and recommendations with respect to the Retirement Home as the Advisory Council considers appropriate.

(3) In carrying out its functions, the Advisory Council shall provide for participation in its activities by a representative of the Resident Advisory Committee of each facility of the Retirement Home.


(c) Composition(1) The Advisory Council shall consist of at least 15 members.

(2) Members of the Advisory Council shall be designated by the Secretary of Defense, except that an individual who is not an employee of the Department of Defense shall be designated, in consultation with the Secretary of Defense, by the head of the Federal department or agency that employs the individual.

(3) The Advisory Council shall include the following members:(A) One member who is an expert in nursing home or retirement home administration and financing.

(B) One member who is an expert in gerontology.

(C) One member who is an expert in financial management.

(D) Two representatives of the Department of Veterans Affairs, one to be designated from each of the regional offices nearest in proximity to the facilities of the Retirement Home.

(E) The Chairpersons of the Resident Advisory Committees.

(F) One enlisted representative of the Services’ Retiree Advisory Council.

(G) The senior noncommissioned officer of one of the Armed Forces.

(H) Two senior representatives of military medical treatment facilities, one to be designated from each of the military hospitals nearest in proximity to the facilities of the Retirement Home.

(I) One senior judge advocate from one of the Armed Forces.

(J) One senior representative of one of the chief personnel officers of the Armed Forces.

(K) Such other members as the Secretary of Defense may designate.


(4) The Administrator of the each facility of the Retirement Home shall be a nonvoting member of the Advisory Council.

(5) The Secretary of Defense shall designate one member of the Advisory Council to serve as the Chairperson of the Advisory Council. The Chairperson shall conduct the meetings of the Advisory Council.


(d) Term of service(1) Except as provided in paragraphs (2), (3), and (4), the term of service of a member of the Advisory Council shall be two years. The Secretary of Defense may designate a member to serve one additional term.

(2) Unless earlier terminated by the Secretary of Defense, a person may continue to serve as a member of the Advisory Council after the expiration of the member’s term until a successor is designated.

(3) The Secretary of Defense may terminate the term of service of a member of the Advisory Council before the expiration of the member’s term.

(4) A member of the Advisory Council serves as a member of the Advisory Council only for as long as the member is assigned to or serving in a position for which the duties include the duty to serve as a member of the Advisory Council.


(e) VacanciesA vacancy in the Advisory Council shall be filled in the manner in which the original designation was made. A member designated to fill a vacancy occurring before the end of the term of the predecessor shall be designated for the remainder of the term of the predecessor. A vacancy in the Advisory Council shall not affect its authority to perform its duties.


(f) Compensation(1) Except as provided in paragraph (2), a member of the Advisory Council may—(A) be provided a stipend consistent with the daily government consultant fee for each day on which the member is engaged in the performance of services for the Advisory Council; and

(B) while away from home or regular place of business in the performance of services for the Advisory Council, be allowed travel expenses (including per diem in lieu of subsistence) in the same manner as a person employed intermittently in Government under sections 5701 through 5707 of title 5.


(2) A member of the Advisory Council who is a member of the Armed Forces on active duty or a full-time officer or employee of the United States shall receive no additional pay by reason of serving as a member of the Advisory Council.


(Pub. L. 101–510, div. A, title XV, § 1516, as added Pub. L. 112–81, div. A, title V, § 563(a), Dec. 31, 2011, 125 Stat. 1421; amended Pub. L. 115–91, div. A, title XIV, § 1413(b), Dec. 12, 2017, 131 Stat. 1708; Pub. L. 116–283, div. A, title XIV, § 1413(b)(2), Jan. 1, 2021, 134 Stat. 4032.)

Editorial Notes
Prior ProvisionsA prior section 416, Pub. L. 101–510, div. A, title XV, § 1516, Nov. 5, 1990, 104 Stat. 1728; Pub. L. 107–107, div. A, title XIV, § 1406, Dec. 28, 2001, 115 Stat. 1262; Pub. L. 110–181, div. A, title XIV, § 1422(e), Jan. 28, 2008, 122 Stat. 421; Pub. L. 110–417, [div. A], title X, § 1061(b)(12), Oct. 14, 2008, 122 Stat. 4613, related to local boards of trustees, prior to repeal by Pub. L. 112–81, div. A, title V, § 563(a), Dec. 31, 2011, 125 Stat. 1421.

Amendments2021—Subsec. (b)(3). Pub. L. 116–283 struck out dash after “shall” and subpar. (A) designation before “provide”, substituted period at end for “; and”, and struck out subpar. (B) which read as follows: “make recommendations to the Inspector General of the Department of Defense regarding issues that the Inspector General should investigate.”
2017—Subsec. (c)(1). Pub. L. 115–91, § 1413(b)(1), substituted “15 members.” for “15 members, each of whom shall be a full or part-time Federal employee or a member of the Armed Forces.”
Subsec. (f)(1). Pub. L. 115–91, § 1413(b)(2), substituted “may” for “shall” in introductory provisions.



§ 416a. Resident Advisory Committees(a) Establishment and purpose(1) A Resident Advisory Committee is an elected body of residents at each facility of the Retirement Home established to provide a forum for all residents to express their needs, ideas, and interests through elected representatives of their respective floor or area.

(2) A Resident Advisory Committee—(A) serves as a forum for ideas, recommendations, and representation to management of that facility of the Retirement Home to enhance the morale, safety, health, and well-being of residents; and

(B) provides a means to communicate policy and general information between residents and management.



(b) Election processThe election process for the Resident Advisory Committee at a facility of the Retirement Home shall be coordinated by the facility Ombudsman.


(c) Chairperson(1) The Chairperson of a Resident Advisory Committee shall be elected at large and serve a two-year term.

(2) Chairpersons serve as a liaison to the Administrator and are voting members of the Advisory Council. Chairpersons shall create meeting agendas, conduct the meetings, and provide a copy of the minutes to the Administrator, who will forward the copy to the Chief Operating Officer for approval.


(d) MeetingsAt a minimum, meetings of a Resident Advisory Committee shall be conducted quarterly.


(Pub. L. 101–510, div. A, title XV, § 1516A, as added Pub. L. 112–81, div. A, title V, § 563(a), Dec. 31, 2011, 125 Stat. 1423.)

§ 417. Administrators, Ombudsmen, and staff of facilities(a) AppointmentThe Secretary of Defense shall appoint an Administrator and an Ombudsman for each facility of the Retirement Home.


(b) AdministratorThe Administrator of a facility shall—(1) be a civilian with experience as a continuing care retirement community professional or a member of the Armed Forces serving on active duty in a grade below brigadier general or, in the case of the Navy, rear admiral (lower half);

(2) have appropriate leadership and management skills;

(3) be required to pursue a course of study to receive certification as a retirement facilities director by an appropriate civilian certifying organization, if the Administrator is not so certified at the time of appointment; and

(4) serve at the pleasure of the Secretary of Defense.


(c) Duties of Administrator(1) The Administrator of a facility shall be responsible for the day-to-day operation of the facility, including the acceptance of applicants to be residents of that facility.

(2) The Administrator of a facility shall keep accurate and complete records of the facility.


(d) Ombudsman(1) The Ombudsman of a facility shall—(A) be a member of the Armed Forces serving on active duty in the grade of Sergeant Major, Master Chief Petty Officer, or Chief Master Sergeant or a member or former member retired in that grade; and

(B) have appropriate leadership and management skills.


(2) The Ombudsman of a facility shall serve at the pleasure of the Secretary of Defense.


(e) Duties of Ombudsman(1) The Ombudsman of a facility shall, under the authority, direction, and control of the Administrator of the facility, serve as ombudsman for the residents and perform such other duties as the Administrator may assign.

(2) The Ombudsman may provide information to the Administrator, the Chief Operating Officer, the Senior Medical Advisor, and the Secretary of Defense.


(f) Staff(1) The Administrator of a facility may, subject to the approval of the Chief Operating Officer, appoint and prescribe the pay of such principal staff as the Administrator considers appropriate to assist the Administrator in operating the facility.

(2) The principal staff of a facility shall include persons with experience and expertise in the operation and management of retirement homes and in the provision of long-term medical care for older persons.


(g) Annual evaluation of Administrators(1) The Chief Operating Officer shall evaluate the performance of each of the Administrators of the facilities of the Retirement Home each year.

(2) The Chief Operating Officer shall submit to the Secretary of Defense any recommendations regarding an Administrator that the Chief Operating Officer determines appropriate taking into consideration the annual evaluation.


(Pub. L. 101–510, div. A, title XV, § 1517, Nov. 5, 1990, 104 Stat. 1729; Pub. L. 102–190, div. A, title X, § 1062(a)(5), Dec. 5, 1991, 105 Stat. 1475; Pub. L. 104–201, div. A, title X, § 1051(c), Sept. 23, 1996, 110 Stat. 2649; Pub. L. 105–261, div. A, title X, § 1041(a)–(c), Oct. 17, 1998, 112 Stat. 2124; Pub. L. 107–107, div. A, title XIV, § 1407, Dec. 28, 2001, 115 Stat. 1264; Pub. L. 112–81, div. A, title V, §§ 564(a), 567(c)(4), Dec. 31, 2011, 125 Stat. 1424, 1426; Pub. L. 115–91, div. A, title XIV, § 1413(a)(2), (c), Dec. 12, 2017, 131 Stat. 1707, 1708; Pub. L. 116–283, div. A, title XIV, § 1413(b)(3), Jan. 1, 2021, 134 Stat. 4032.)

Editorial Notes
Amendments2021—Subsec. (e)(2). Pub. L. 116–283 struck out “the Inspector General of the Department of Defense,” after “the Senior Medical Advisor,”.
2017—Subsec. (b)(4). Pub. L. 115–91, § 1413(c), added par. (4).
Subsec. (e)(2). Pub. L. 115–91, § 1413(a)(2), substituted “the Secretary of Defense” for “the Under Secretary of Defense for Personnel and Readiness”.
2011—Pub. L. 112–81, § 567(c)(4), substituted “Administrators, Ombudsmen, and staff of facilities” for “Directors, deputy directors, associate directors, and staff of facilities” in section catchline.
Subsec. (a). Pub. L. 112–81, § 564(a)(1), substituted “an Administrator and an Ombudsman” for “a Director, a Deputy Director, and an Associate Director”.
Subsecs. (b), (c). Pub. L. 112–81, § 564(a)(2), substituted “Administrator” for “Director” wherever appearing in heading and text.
Subsec. (d). Pub. L. 112–81, § 564(a)(4), substituted “Ombudsman” for “Associate Director” wherever appearing in heading and text.
Pub. L. 112–81, § 564(a)(3), redesignated subsec. (f) as (d) and struck out former subsec. (d) which related to Deputy Director.
Subsec. (e). Pub. L. 112–81, § 564(a)(5), designated existing provisions as par. (1), substituted “Ombudsman” for “Associate Director” in heading and text, substituted “Administrator of” for “Director and Deputy Director of” and “Administrator may” for “Director may”, and added par. (2).
Pub. L. 112–81, § 564(a)(3), redesignated subsec. (g) as (e) and struck out former subsec. (e) which related to duties of Deputy Director.
Subsec. (f). Pub. L. 112–81, § 564(a)(3), redesignated subsec. (h) as (f). Former subsec. (f) redesignated (d).
Subsec. (f)(1). Pub. L. 112–81, § 564(a)(6), substituted “Administrator” for “Director” wherever appearing.
Subsec. (g). Pub. L. 112–81, § 564(a)(7), substituted “Administrators” for “Directors” in heading and par. (1) and “an Administrator” for “a Director” in par. (2).
Pub. L. 112–81, § 564(a)(3), redesignated subsec. (i) as (g). Former subsec. (g) redesignated (e).
Subsecs. (h), (i). Pub. L. 112–81, § 564(a)(3), redesignated subsecs. (h) and (i) as (f) and (g), respectively.
2001—Pub. L. 107–107 amended section catchline and text generally, substituting provisions relating to directors, deputy directors, associate directors, and staff of facilities for provisions relating to directors and staff.
1998—Subsec. (a)(2). Pub. L. 105–261, § 1041(a)(1)(A), substituted “The Director of the United States Soldiers’ and Airmen’s Home” for “Each Director” in introductory provisions.
Subsec. (a)(2)(B). Pub. L. 105–261, § 1041(a)(1)(B), added subpar. (B) and struck out former subpar. (B) which read as follows: “have appropriate leadership and management skills, an appreciation and understanding of the culture and norms associated with military service, and a significant military background.”
Subsec. (a)(3) to (5). Pub. L. 105–261, § 1041(a)(2), (3), added pars. (3) and (4) and redesignated former par. (3) as (5).
Subsec. (c). Pub. L. 105–261, § 1041(b), substituted “Terms of Directors” for “Term of Director” in heading, designated existing provisions as par. (1), substituted “The term of office of the Director of the United States Soldiers’ and Airmen’s Home shall be five years. The Director” for “The term of office of a Director shall be five years. A Director”, and added par. (2).
Subsec. (g). Pub. L. 105–261, § 1041(c), added subsec. (g).
1996—Subsec. (f). Pub. L. 104–201 added subsec. (f) and struck out heading and text of former subsec. (f). Text read as follows:
“(1) Until the date on which the Secretary of Defense first appoints the Director for the establishment of the Retirement Home known as the Naval Home, the Governor of the Naval Home shall operate that facility consistent with this chapter and other laws applicable to the Retirement Home.
“(2) Until the date on which the Secretary of Defense first appoints the Director for the facility of the Retirement Home known as the United States Soldiers’ and Airmen’s Home, the Governor of the United States Soldiers’ and Airmen’s Home shall operate that establishment consistent with this chapter and other laws applicable to the Retirement Home.”
1991—Subsec. (f). Pub. L. 102–190 made technical amendment to references to this chapter to correct reference to corresponding provision of original act.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentPub. L. 105–261, div. A, title X, § 1041(d), Oct. 17, 1998, 112 Stat. 2124, provided that: “The amendments made by this section [amending this section] shall take effect on October 1, 1998.”


Effective DateSection effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.



§ 418. Periodic inspection of retirement home facilities(a) InspectionsThe Chief Operating Officer shall request the inspection of each facility of the Retirement Home by a nationally recognized civilian accrediting organization in accordance with section 411(g) of this title on a frequency consistent with the standards of such organization.


(b) Availability of staff and recordsThe Chief Operating Officer and the Administrator of a facility being inspected under this section shall make all staff, other personnel, and records of the facility available to the civilian accrediting organization in a timely manner for purposes of inspections under this section.


(c) ReportsNot later than 60 days after receiving a report on an inspection from the civilian accrediting organization under this section, the Chief Operating Officer shall submit to the Secretary of Defense, the Senior Medical Advisor, and the Advisory Council a report containing—(1) the results of the inspection; and

(2) a plan to address any recommendations and other matters set forth in the report.


(Pub. L. 101–510, div. A, title XV, § 1518, Nov. 5, 1990, 104 Stat. 1730; Pub. L. 105–261, div. A, title X, § 1042(a), Oct. 17, 1998, 112 Stat. 2125; Pub. L. 107–107, div. A, title XIV, § 1404(b)(1)(C), Dec. 28, 2001, 115 Stat. 1260; Pub. L. 110–181, div. A, title XIV, § 1422(f), Jan. 28, 2008, 122 Stat. 422; Pub. L. 112–81, div. A, title V, §§ 563(b)(3), 564(b)(1), 566, 567(c)(5), Dec. 31, 2011, 125 Stat. 1423–1426; Pub. L. 115–91, div. A, title X, § 1051(d), title XIV, § 1413(a)(3), Dec. 12, 2017, 131 Stat. 1562, 1707; Pub. L. 115–232, div. A, title X, § 1081(c)(3), Aug. 13, 2018, 132 Stat. 1985; Pub. L. 116–283, div. A, title XIV, § 1413(a), Jan. 1, 2021, 134 Stat. 4031.)

Editorial Notes
Amendments2021—Pub. L. 116–283 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (e) relating to periodic inspection of retirement home facilities by Department of Defense Inspector General and outside inspectors.
2018—Subsecs. (c)(1), (e). Pub. L. 115–232, § 1081(c)(3), made technical amendment to directory language of Pub. L. 115–91, § 1051(d). See 2017 Amendment notes below.
2017—Subsec. (c)(1). Pub. L. 115–91, § 1413(a)(3)(A), struck out “the Under Secretary of Defense for Personnel and Readiness,” after “the Secretary of Defense,”.
Pub. L. 115–91, § 1051(d)(1), as amended by Pub. L. 115–232, § 1081(c)(3), struck out “Congress and” before “the Secretary of Defense,”.
Subsec. (e). Pub. L. 115–91, § 1413(a)(3)(B), which directed amendment of subsec. (e)(1) by substituting “the Secretary of Defense” for “the Under Secretary of Defense for Personnel and Readiness”, was executed by making the substitution in the introductory provisions of subsec. (e) to reflect the probable intent of Congress and the intervening amendment by Pub. L. 115–91, § 1051(d)(2). See below.
Pub. L. 115–91, § 1051(d)(2), as amended by Pub. L. 115–232, § 1081(c)(3), struck out “(1)” before “Not later”, redesignated subpars. (A) and (B) of par. (1) as pars. (1) and (2), respectively, and struck out par. (2) which read as follows: “Not later than 45 days after receiving a report and plan under paragraph (1), the Secretary of Defense shall submit the report and plan to Congress.”
2011—Pub. L. 112–81, § 567(c)(5), substituted “Periodic inspection of retirement home facilities by Department of Defense Inspector General and outside inspectors” for “Inspection of Retirement Home” in section catchline.
Subsec. (b)(1). Pub. L. 112–81, § 566(1), substituted “Not less often than once every three years,” for “In any year in which a facility of the Retirement Home is not inspected by a nationally recognized civilian accrediting organization,” and “of each facility of the Retirement Home” for “of that facility” and inserted “long-term care,” after “assisted living,”.
Pub. L. 112–81, § 563(b)(3)(A)(i), substituted “Advisory Council or the Resident Advisory Committee” for “Local Board for the facility or the resident advisory committee or council”.
Subsec. (b)(3). Pub. L. 112–81, § 563(b)(3)(A)(ii), substituted “Advisory Council, the Resident Advisory Committee” for “Local Board for the facility, the resident advisory committee or council”.
Subsec. (b)(4). Pub. L. 112–81, § 564(b)(1), substituted “Administrator” for “Director”.
Subsec. (c). Pub. L. 112–81, § 564(b)(1), substituted “Administrator” for “Director” in two places.
Subsec. (c)(1). Pub. L. 112–81, § 566(2)(A), substituted “90 days” for “45 days”.
Pub. L. 112–81, § 563(b)(3)(B), substituted “Advisory Council” for “Local Board for the facility”.
Subsec. (c)(2). Pub. L. 112–81, § 566(2)(B), added par. (2) and struck out former par. (2) which read as follows: “Not later than 45 days after receiving a report of the Inspector General under paragraph (1), the Administrator of the facility concerned shall submit to the Secretary of Defense, the Under Secretary of Defense for Personnel and Readiness, the Chief Operating Officer, and the Local Board for the facility, and to Congress, a plan to address the recommendations and other matters set forth in the report.”
Subsec. (d)(2). Pub. L. 112–81, § 564(b)(1), substituted “Administrator” for “Director”.
Subsec. (e)(1). Pub. L. 112–81, § 566(3), substituted “60 days” for “45 days” and “Chief Operating Officer shall submit to the Under Secretary of Defense for Personnel and Readiness, the Senior Medical Advisor” for “Director of the facility concerned shall submit to the Under Secretary of Defense for Personnel and Readiness, the Chief Operating Officer”.
Pub. L. 112–81, § 563(b)(3)(C), substituted “Advisory Council” for “Local Board for the facility”.
2008—Pub. L. 110–181 amended section generally. Prior to amendment, section consisted of subsecs. (a) to (c) relating to triennial inspections, alternating duties of Inspectors General, and inspection reports.
2001—Subsec. (c). Pub. L. 107–107 substituted “Chief Operating Officer” for “Retirement Home Board”.
1998—Pub. L. 105–261 amended section catchline and text generally. Prior to amendment, text read as follows: “The Inspector General of the Department of Defense shall—
“(1) conduct, not later than three years after the effective date specified in section 1541(a) (and at six-year intervals thereafter), an inspection of the Retirement Home and the records of the Retirement Home;
“(2) cause the Inspector Generals of the military departments to conduct an inspection of the Retirement Home and its records at six-year intervals alternating with the inspections by the Inspector General of the Department of Defense so that each home is inspected every three years; and
“(3) submit to the Retirement Home Board, the Secretary of Defense, and Congress a report describing the results of the inspection and containing such recommendations as the Inspector General considers appropriate.”

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–232, div. A, title X, § 1081(c), Aug. 13, 2018, 132 Stat. 1985, provided that the amendment made by section 1081(c)(3) is effective as of Dec. 12, 2017, and as if included in Pub. L. 115–91 as enacted.

Effective DateSection effective one year after Nov. 5, 1990, see section 1541(a) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.

First InspectionPub. L. 105–261, div. A, title X, § 1042(b), Oct. 17, 1998, 112 Stat. 2125, provided that: “The first inspection under section 1518 of the Armed Forces Retirement Home Act of 1991 [24 U.S.C. 418], as amended by subsection (a), shall be carried out during fiscal year 1999.”




§ 419. Armed Forces Retirement Home Trust Fund(a) EstablishmentThere is hereby established in the Treasury of the United States a trust fund to be known as the Armed Forces Retirement Home Trust Fund. The Fund shall consist of the following:(1) Such amounts as may be transferred to the Fund.

(2) Moneys deposited in the Fund by the Chief Operating Officer realized from gifts or from the disposition of property and facilities.

(3) Amounts deposited in the Fund as monthly fees paid by residents of the Retirement Home under section 414 of this title.

(4) Amounts of fines and forfeitures deposited in the Fund under section 2772 of title 10.

(5) Amounts deposited in the Fund as deductions from the pay of enlisted members, warrant officers, and limited duty officers under section 1007(i) of title 37.

(6) Interest from investments made under subsection (c).


(b) Availability and use of FundAmounts in the Fund shall be available solely for the operation of the Retirement Home.


(c) InvestmentsThe Secretary of the Treasury may invest in obligations issued or guaranteed by the United States any monies in the Fund that the Chief Operating Officer determines are not currently needed to pay for the operation of the Retirement Home.


(d) Reporting requirementsThe Chief Financial Officer of the Armed Forces Retirement Home shall comply with the reporting requirements of subchapter II of chapter 35 of title 31.


(Pub. L. 101–510, div. A, title XV, § 1519, Nov. 5, 1990, 104 Stat. 1730; Pub. L. 107–107, div. A, title XIV, §§ 1404(b)(2), 1410(a)(2), (b)(2), Dec. 28, 2001, 115 Stat. 1260, 1266; Pub. L. 110–181, div. A, title XIV, § 1422(g), Jan. 28, 2008, 122 Stat. 423; Pub. L. 112–81, div. A, title V, § 567(b)(1), Dec. 31, 2011, 125 Stat. 1425.)

Editorial Notes
Amendments2011—Subsec. (a)(2). Pub. L. 112–81 substituted “Chief Operating Officer” for “Retirement Home Board”.
2008—Subsec. (d). Pub. L. 110–181 added subsec. (d).
2001—Pub. L. 107–107, § 1410(a)(2), inserted “Armed Forces” before “Retirement Home Trust Fund” in section catchline.
Subsec. (c). Pub. L. 107–107, § 1404(b)(2), substituted “Chief Operating Officer” for “Director”.
Subsec. (d). Pub. L. 107–107, § 1410(b)(2), struck out heading and text of subsec. (d). Text read as follows:
“(1) During the period beginning on November 5, 1990, and ending on September 30, 1994, the Fund shall contain a separate account for each establishment of the Retirement Home. During that period, contributions shall be collected under subsection (a) of this section for the account of the Naval Home for the purpose of achieving a trust fund five times the estimated annual operating budget of the Naval Home.
“(2) Beginning on November 5, 1990, funds required for the operation of the United States Soldiers’ and Airmen’s Home shall be drawn from the appropriate account. Beginning on October 1, 1991, funds required for the operation of the Naval Home shall be drawn from the account of the Naval Home.
“(3) During the period beginning on November 5, 1990, and ending on September 30, 1994—
“(A) amounts collected as monthly fees paid by residents of the Naval Home and amounts referred to in subsections (a)(4) and (a)(5) of this section derived from enlisted members, warrant officers, and limited duty officers of the Navy, Marine Corps, and Coast Guard shall be credited to the account relating to that establishment; and
“(B) amounts collected as monthly fees paid by residents of the United States Soldiers’ and Airmen’s Home and amounts referred to in subsections (a)(4) and (a)(5) of this section derived from members and warrant officers of the Army and Air Force shall be credited to the account relating to that establishment.”

Statutory Notes and Related Subsidiaries
Effective DateSection effective Nov. 5, 1990, see section 1541(b) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.



§ 420. Disposition of effects of deceased persons; unclaimed property(a) Disposition of effects of deceased personsThe Administrator of a facility of the Retirement Home shall safeguard and dispose of the estate and personal effects of deceased residents, including effects delivered to such facility under sections 7712(f) and 9712(f) of title 10, and shall ensure the following:(1) A will or other instrument of a testamentary nature involving property rights executed by a resident shall be promptly delivered, upon the death of the resident, to the proper court of record.

(2) If a resident dies intestate and the heirs or legal representative of the deceased cannot be immediately ascertained, the Administrator shall retain all property left by the decedent for a three-year period beginning on the date of the death. If entitlement to such property is established to the satisfaction of the Administrator at any time during the three-year period, the Administrator shall distribute the decedent’s property, in equal pro-rata shares when multiple beneficiaries have been identified, to the highest following categories of identified survivors (listed in the order of precedence indicated):(A) The surviving spouse or legal representative.

(B) The children of the deceased.

(C) The parents of the deceased.

(D) The siblings of the deceased.

(E) The next-of-kin of the deceased.



(b) Sale of effects(1)(A) If the disposition of the estate of a resident of the Retirement Home cannot be accomplished under subsection (a)(2) or if a resident dies testate and the nominated fiduciary, legatees, or heirs of the resident cannot be immediately ascertained, the entirety of the deceased resident’s domiciliary estate and the entirety of any ancillary estate that is unclaimed at the end of the three-year period beginning on the date of the death of the resident shall escheat to the Retirement Home.

(B) Upon the sale of any such unclaimed estate property, the proceeds of the sale shall be deposited in the Armed Forces Retirement Home Trust Fund.

(C) If a personal representative or other fiduciary is appointed to administer a deceased resident’s estate and the administration is completed before the end of such three-year period, the balance of the entire net proceeds of the estate, less expenses, shall be deposited directly in the Armed Forces Retirement Home Trust Fund. The heirs or legatees of the deceased resident may file a claim made with the Secretary of Defense to reclaim such proceeds. A determination of the claim by the Secretary shall be subject to judicial review exclusively by the United States Court of Federal Claims.


(2)(A) The Administrator of a facility of the Retirement Home may designate an attorney who is a full-time officer or employee of the United States or a member of the Armed Forces on active duty to serve as attorney or agent for the facility in any probate proceeding in which the Retirement Home may have a legal interest as nominated fiduciary, testamentary legatee, escheat legatee, or in any other capacity.

(B) An attorney designated under this paragraph may, in the domiciliary jurisdiction of the deceased resident and in any ancillary jurisdiction, petition for appointment as fiduciary. The attorney shall have priority over any petitioners (other than the deceased resident’s nominated fiduciary, named legatees, or heirs) to serve as fiduciary. In a probate proceeding in which the heirs of an intestate deceased resident cannot be located and in a probate proceeding in which the nominated fiduciary, legatees, or heirs of a testate deceased resident cannot be located, the attorney shall be appointed as the fiduciary of the deceased resident’s estate.


(3) The designation of an employee or representative of a facility of the Retirement Home as personal representative of the estate of a resident of the Retirement Home or as a legatee under the will or codicil of the resident shall not disqualify an employee or staff member of that facility from serving as a competent witness to a will or codicil of the resident.

(4) After the end of the three-year period beginning on the date of the death of a resident of a facility, the Administrator of the facility shall dispose of all property of the deceased resident that is not otherwise disposed of under this subsection, including personal effects such as decorations, medals, and citations to which a right has not been established under subsection (a). Disposal may be made within the discretion of the Administrator by—(A) retaining such property or effects for the facility;

(B) offering such items to the Secretary of Veterans Affairs, a State, another military home, a museum, or any other institution having an interest in such items; or

(C) destroying any items determined by the Administrator to be valueless.



(c) Transfer of proceeds to FundThe net proceeds received by the Administrators from the sale of effects under subsection (b) shall be deposited in the Fund.


(d) Subsequent claim(1) A claim for the net proceeds of the sale under subsection (b) of the effects of a deceased may be filed with the Secretary of Defense at any time within six years after the death of the deceased, for action under section 2771 of title 10.

(2) A claim referred to in paragraph (1) may not be considered by a court or the Secretary unless the claim is filed within the time period prescribed in such paragraph.

(3) A claim allowed by the Secretary under paragraph (1) shall be certified to the Secretary of the Treasury for payment from the Fund in the amount found due, including any interest relating to the amount. No claim may be allowed or paid in excess of the net proceeds of the estate deposited in the Fund under subsection (c) plus interest.


(e) Unclaimed propertyIn the case of property delivered to the Retirement Home under section 2575 of title 10, the Administrator of the facility shall deliver the property to the owner, the heirs or next of kin of the owner, or the legal representative of the owner, if a right to the property is established to the satisfaction of the Administrator of the facility within two years after the delivery.


(Pub. L. 101–510, div. A, title XV, § 1520, Nov. 5, 1990, 104 Stat. 1731; Pub. L. 103–160, div. A, title III, § 366(d), (e), Nov. 30, 1993, 107 Stat. 1631; Pub. L. 104–316, title II, § 202(j), Oct. 19, 1996, 110 Stat. 3843; Pub. L. 107–107, div. A, title XIV, §§ 1408, 1410(a)(3), Dec. 28, 2001, 115 Stat. 1265, 1266; Pub. L. 107–314, div. A, title X, § 1062(f)(3), Dec. 2, 2002, 116 Stat. 2651; Pub. L. 108–136, div. A, title X, § 1045(g), Nov. 24, 2003, 117 Stat. 1613; Pub. L. 112–81, div. A, title V, §§ 564(b), 567(c)(6), Dec. 31, 2011, 125 Stat. 1424, 1426; Pub. L. 115–232, div. A, title VIII, § 809(g), Aug. 13, 2018, 132 Stat. 1842.)

Editorial Notes
Amendments2018—Subsec. (a). Pub. L. 115–232 substituted “sections 7712(f) and 9712(f) of title 10” for “sections 4712(f) and 9712(f) of title 10” in introductory provisions.
2011—Pub. L. 112–81, § 567(c)(6), made technical amendment to section catchline.
Pub. L. 112–81, § 564(b)(1), substituted “Administrator” for “Director” wherever appearing.
Subsec. (c). Pub. L. 112–81, § 564(b)(2), substituted “Administrators” for “Directors”.
2003—Subsec. (b)(1)(C). Pub. L. 108–136 inserted “Armed Forces” before “Retirement Home Trust Fund”.
2002—Subsec. (e). Pub. L. 107–314 made technical correction to directory language of Pub. L. 107–107, § 1410(a)(3)(C). See 2001 Amendment note below.
2001—Subsec. (a). Pub. L. 107–107, § 1410(a)(3)(A), substituted “a facility” for “each facility that is maintained as a separate establishment” in introductory provisions.
Subsec. (b)(1)(B). Pub. L. 107–107, § 1408(b), inserted “Armed Forces” before “Retirement Home Trust Fund”.
Subsec. (b)(2)(A). Pub. L. 107–107, §§ 1408(a), 1410(a)(3)(B), struck out “maintained as a separate establishment” before “of the Retirement Home” and inserted “who is a full-time officer or employee of the United States or a member of the Armed Forces on active duty” after “may designate an attorney”.
Subsec. (e). Pub. L. 107–107, § 1410(a)(3)(C), as amended by Pub. L. 107–314, substituted “Director of the facility” for “Directors” in two places.
1996—Subsec. (b)(1)(C). Pub. L. 104–316, § 202(j)(1), substituted “Secretary of Defense” for “Comptroller General of the United States” and “Secretary” for “Comptroller General”.
Subsec. (d). Pub. L. 104–316, § 202(j)(2), substituted “Secretary of Defense” for “Comptroller General of the United States” in par. (1), “Secretary” for “Comptroller General” in par. (2), and “allowed by the Secretary” for “allowed by the Comptroller General” in par. (3).
1993—Subsec. (a). Pub. L. 103–160, § 366(d), amended heading and text of subsec. (a) generally. Prior to amendment, text read as follows: “The Directors of the establishments of the Retirement Home shall safeguard and dispose of the effects of a deceased person delivered to the Retirement Home under section 4712(f) or 9712(f) of title 10 and the estate and effects of a deceased resident of the Armed Forces Retirement Home as follows:
“(1) A will or other paper involving property rights shall be promptly delivered to the proper court of record.
“(2) If the heirs or legal representative of the deceased cannot sooner be ascertained, the Directors shall retain the remaining effects until three years after the death of the deceased, and then, if a right to the effects is established to the satisfaction of the Directors, shall deliver the effects to the living person highest on the following list who can be found:
“(A) The surviving spouse or legal representative.
“(B) A child of the deceased.
“(C) A parent of the deceased.
“(D) A brother or sister of the deceased.
“(E) The next-of-kin of the deceased.
“(F) A beneficiary named in the will of the deceased.”
Subsec. (b). Pub. L. 103–160, § 366(e), amended heading and text of subsec. (b) generally. Prior to amendment, text read as follows:
“(1) After three years from the date of death of the deceased, the Directors may sell the effects to which a right has not been established under subsection (a) of this section (except decorations, medals, and citations) by public or private sale, as the Directors consider most advantageous.
“(2) After five years from the date of death of the deceased, the Directors shall dispose of effects that were not sold under paragraph (1) (including decorations, medals, and citations) and to which a right has not been established under subsection (a) of this section. The sale shall be made in the manner that the Directors consider most appropriate in the public interest. Disposal may include—
“(A) retaining the effects for the use of the Retirement Home;
“(B) delivering the effects to the Secretary of Veterans Affairs, to a State or other military home, to a museum, or to any other appropriate institution; or
“(C) destroying the effects if the Retirement Home Board determines that they are valueless.”

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Feb. 1, 2019, with provision for the coordination of amendments and special rule for certain redesignations, see section 800 of Pub. L. 115–232, set out as a note preceding section 3001 of Title 10, Armed Forces.

Effective Date of 2002 AmendmentPub. L. 107–314, div. A, title X, § 1062(f), Dec. 2, 2002, 116 Stat. 2651, provided that the amendment made by section 1062(f)(3) is effective as of Dec. 28, 2001, and as if included in Pub. L. 107–107 as enacted.

Effective DateSection applicable to estate of each resident of Armed Forces Retirement Home, including United States Soldiers’ and Airmen’s Home and Naval Home, who dies after Nov. 29, 1989, see section 1541(d) of Pub. L. 101–510, formerly set out as a note under section 401 of this title.



§ 421. Payment of residents for services(a) AuthorityThe Chief Operating Officer is authorized to accept for the Armed Forces Retirement Home the part-time or intermittent services of a resident of the Retirement Home, to pay the resident for such services, and to fix the rate of such pay.


(b) Employment statusA resident receiving pay for services authorized under subsection (a) shall not, by reason of performing such services and receiving pay for such services, be considered as—(1) receiving the pay of a position or being employed in a position for the purposes of section 5532 11 See References in Text note below. of title 5; or

(2) being an employee of the United States for any purpose other than—(A) subchapter I of chapter 81 of title 5 (relating to compensation for work-related injuries); and

(B) chapter 171 of title 28 (relating to claims for damages or loss).



(c) “Position” definedIn subsection (b)(1), the term “position” has the meaning given that term in section 5531 of title 5.


(Pub. L. 101–510, div. A, title XV, § 1521, as added Pub. L. 102–484, div. A, title III, § 385(a), Oct. 23, 1992, 106 Stat. 2394; amended Pub. L. 104–201, div. A, title X, § 1052(b), Sept. 23, 1996, 110 Stat. 2650; Pub. L. 107–107, div. A, title XIV, § 1404(b)(3), Dec. 28, 2001, 115 Stat. 1260.)

Editorial Notes

References in TextSection 5532 of title 5, referred to in subsec. (b)(1), was repealed by Pub. L. 106–65, div. A, title VI, § 651(a)(1), Oct. 5, 1999, 113 Stat. 664.

Amendments2001—Subsec. (a). Pub. L. 107–107 substituted “Chief Operating Officer” for “Chairman of the Armed Forces Retirement Board”.
1996—Subsec. (b)(2). Pub. L. 104–201 amended par. (2) generally. Prior to amendment, par. (2) read as follows: “being an employee of the United States for any other purpose.”

Statutory Notes and Related Subsidiaries
Forgiveness of IndebtednessPub. L. 102–484, div. A, title III, § 385(b), Oct. 23, 1992, 106 Stat. 2394, provided that: “The Chairman of the Armed Forces Retirement Board is authorized to cancel the indebtedness of any resident of the Armed Forces Retirement Home for repayment to the United States of amounts paid the resident for services provided to the Retirement Home before the date of the enactment of this Act [Oct. 23, 1992] if the Chairman determines that it would be in the interest of the United States to do so and against equity and good conscience to require the repayment.”




§ 422. Authority to accept certain uncompensated services(a) Authority to accept servicesSubject to subsection (b) and notwithstanding section 1342 of title 31, the Chief Operating Officer or the Administrator of a facility of the Retirement Home may accept from any person voluntary personal services or gratuitous services.


(b) Requirements and limitations(1) The Chief Operating Officer or the Administrator of a facility accepting the services shall notify the person offering the services of the scope of the services accepted.

(2) The Chief Operating Officer or Administrator shall—(A) supervise the person providing the services to the same extent as that official would supervise a compensated employee providing similar services; and

(B) ensure that the person is licensed, privileged, has appropriate credentials, or is otherwise qualified under applicable laws or regulations to provide such services.


(3) A person providing services accepted under subsection (a) may not—(A) serve in a policymaking position of the Retirement Home; or

(B) be compensated for the services by the Retirement Home.



(c) Authority to recruit and train persons providing servicesThe Chief Operating Officer or the Administrator of a facility of the Retirement Home may recruit and train persons to provide services authorized to be accepted under subsection (a).


(d) Status of persons providing services(1) Subject to paragraph (3), while providing services accepted under subsection (a) or receiving training under subsection (c), a person shall be considered to be an employee of the Federal Government only for purposes of the following provisions of law:(A) Subchapter I of chapter 81 of title 5 (relating to compensation for work-related injuries).

(B) Chapter 171 of title 28 (relating to claims for damages or loss).


(2) A person providing services accepted under subsection (a) shall be considered to be an employee of the Federal Government under paragraph (1) only with respect to services that are within the scope of the services accepted.

(3) For purposes of determining the compensation for work-related injuries payable under chapter 81 of title 5 (pursuant to this subsection) to a person providing services accepted under subsection (a), the monthly pay of the person for such services shall be deemed to be the amount determined by multiplying—(A) the average monthly number of hours that the person provided the services, by

(B) the minimum wage determined in accordance with section 206(a)(1) of title 29.



(e) Reimbursement of incidental expensesThe Chief Operating Officer or the Administrator of a facility accepting services under subsection (a) may provide for reimbursement of a person for incidental expenses incurred by the person in providing the services accepted under subsection (a). The Chief Operating Officer or Administrator shall determine which expenses qualify for reimbursement under this subsection.


(Pub. L. 101–510, div. A, title XV, § 1522, as added Pub. L. 104–201, div. A, title X, § 1052(a), Sept. 23, 1996, 110 Stat. 2649; amended Pub. L. 107–107, div. A, title XIV, § 1404(b)(4), Dec. 28, 2001, 115 Stat. 1260; Pub. L. 112–81, div. A, title V, § 564(b)(1), Dec. 31, 2011, 125 Stat. 1424.)

Editorial Notes
Amendments2011—Pub. L. 112–81 substituted “Administrator” for “Director” wherever appearing.
2001—Subsec. (a). Pub. L. 107–107, § 1404(b)(4)(A), substituted “Chief Operating Officer or the Director of a facility” for “Chairman of the Retirement Home Board or the Director of each establishment” and struck out “unless the acceptance of the voluntary services is disapproved by the Retirement Home Board” before period at end.
Subsec. (b)(1). Pub. L. 107–107, § 1404(b)(4)(B), substituted “Chief Operating Officer or the Director of a facility” for “Chairman of the Retirement Home Board or the Director of the establishment” and inserted “offering the services” after “notify the person”.
Subsec. (b)(2). Pub. L. 107–107, § 1404(b)(4)(C), substituted “Chief Operating Officer” for “Chairman” in introductory provisions.
Subsec. (c). Pub. L. 107–107, § 1404(b)(4)(D), substituted “Chief Operating Officer or the Director of a facility” for “Chairman of the Retirement Home Board or the Director of an establishment”.
Subsec. (e). Pub. L. 107–107, § 1404(b)(4)(E), substituted “Chief Operating Officer or the Director of a facility” for “Chairman of the Retirement Board or the Director of the establishment” and “Chief Operating Officer or Director” for “Chairman or Director”.



§ 423. Preservation of historic buildings and grounds at the Armed Forces Retirement Home—Washington(a) Historic nature of facilityCongress finds the following:(1) Four buildings located on six acres of the establishment of the Retirement Home known as the Armed Forces Retirement Home—Washington are included on the National Register of Historic Places maintained by the Secretary of the Interior.

(2) Amounts in the Armed Forces Retirement Home Trust Fund, which consists primarily of deductions from the pay of members of the Armed Forces, are insufficient to both maintain and operate the Retirement Home for the benefit of the residents of the Retirement Home and adequately maintain, repair, and preserve these historic buildings and grounds.

(3) Other sources of funding are available to contribute to the maintenance, repair, and preservation of these historic buildings and grounds.


(b) Authority to accept assistanceThe Chief Operating Officer and the Administrator of the Armed Forces Retirement Home—Washington may apply for and accept a direct grant from the Secretary of the Interior under section 302904 of title 54 for the purpose of maintaining, repairing, and preserving the historic buildings and grounds of the Armed Forces Retirement Home—Washington included on the National Register of Historic Places.


(c) Requirements and limitationsAmounts received as a grant under subsection (b) shall be deposited in the Fund, but shall be kept separate from other amounts in the Fund. The amounts received may only be used for the purpose specified in subsection (b).


(Pub. L. 101–510, div. A, title XV, § 1523, as added Pub. L. 106–65, div. A, title III, § 383, Oct. 5, 1999, 113 Stat. 583; amended Pub. L. 107–107, div. A, title XIV, §§ 1404(b)(5), 1410(a)(4), Dec. 28, 2001, 115 Stat. 1261, 1266; Pub. L. 112–81, div. A, title V, § 564(b)(1), Dec. 31, 2011, 125 Stat. 1424.)

Editorial Notes
Codification
In subsec. (b), “section 302904 of title 54” substituted for “section 101(e)(3) of the National Historic Preservation Act (16 U.S.C. 470a(e)(3))” on authority of Pub. L. 113–287, § 6(e), Dec. 19, 2014, 128 Stat. 3272, which Act enacted Title 54, National Park Service and Related Programs.

Amendments2011—Subsec. (b). Pub. L. 112–81 substituted “Administrator” for “Director”.
2001—Pub. L. 107–107, § 1410(a)(4)(B), amended section catchline generally, substituting “the Armed Forces Retirement Home—Washington” for “United States Soldiers’ and Airmen’s Home”.
Subsec. (a)(1). Pub. L. 107–107, § 1410(a)(4)(A), substituted “Armed Forces Retirement Home—Washington” for “United States Soldiers’ and Airmen’s Home”.
Subsec. (b). Pub. L. 107–107, §§ 1404(b)(5), 1410(a)(4)(A), substituted “Chief Operating Officer” for “Chairman of the Retirement Home Board” and substituted “Armed Forces Retirement Home—Washington” for “United States Soldiers’ and Airmen’s Home” in two places.



§ 424. Repealed. Pub. L. 107–107, div. A, title XIV, § 1410(a)(5), Dec. 28, 2001, 115 Stat. 1266

Section, Pub. L. 101–510, div. A, title XV, § 1524, as added Pub. L. 106–398, § 1 [[div. A], title IX, § 915], Oct. 30, 2000, 114 Stat. 1654, 1654A–231, related to conditional supervisory control of Retirement Home Board by Secretary of Defense.




SUBCHAPTER II—TRANSITIONAL PROVISIONS
§§ 431 to 433. Repealed. Pub. L. 112–81, div. A, title V, § 567(a), Dec. 31, 2011, 125 Stat. 1425

Section 431, Pub. L. 101–510, div. A, title XV, § 1531, as added Pub. L. 107–107, div. A, title XIV, § 1409, Dec. 28, 2001, 115 Stat. 1265, related to temporary continuation of Armed Forces Retirement Home Board.


A prior section 431, Pub. L. 101–510, div. A, title XV, § 1531, Nov. 5, 1990, 104 Stat. 1732, related to transfer of trust funds relating to Naval Home and Soldiers’ and Airmen’s Home, prior to repeal by Pub. L. 107–107, div. A, title XIV, § 1409, Dec. 28, 2001, 115 Stat. 1265.


Section 432, Pub. L. 101–510, div. A, title XV, § 1532, as added Pub. L. 107–107, div. A, title XIV, § 1409, Dec. 28, 2001, 115 Stat. 1265, related to directors of facilities.


A prior section 1532 of Pub. L. 101–510, div. A, title XV, Nov. 5, 1990, 104 Stat. 1732, repealed sections 21a to 25, 41 to 43, 44b, 45 to 46b, 48 to 50, 54, and 59 of this title, prior to repeal by Pub. L. 107–107, div. A, title XIV, § 1409, Dec. 28, 2001, 115 Stat. 1265.


Section 433, Pub. L. 101–510, div. A, title XV, § 1533, as added Pub. L. 107–107, div. A, title XIV, § 1409, Dec. 28, 2001, 115 Stat. 1265, related to temporary continuation of incumbent deputy directors.


A prior section 1533 of Pub. L. 101–510, div. A, title XV, Nov. 5, 1990, 104 Stat. 1733, amended section 6a of this title, sections 1089, 2575, 2772, 4624, 4712, 9624, and 9712 of Title 10, Armed Forces, section 1321 of Title 31, Money and Finance, section 1007 of Title 37, Pay and Allowances of the Uniformed Services, and section 906 of Title 44, Public Printing and Documents, repealed sections 4713 and 9713 of Title 10, and enacted provisions set out as a note under section 2772 of Title 10, prior to repeal by Pub. L. 107–107, div. A, title XIV, § 1409, Dec. 28, 2001, 115 Stat. 1265.




SUBCHAPTER III—AUTHORIZATION OF APPROPRIATIONS
§ 441. Repealed. Pub. L. 107–107, div. A, title XIV, § 1410(b)(3), Dec. 28, 2001, 115 Stat. 1266

Section, Pub. L. 101–510, div. A, title XV, § 1542, Nov. 5, 1990, 104 Stat. 1736, related to authorization of appropriations for United States Soldiers’ and Airmen’s Home.







